Exhibit 10.36

(BANK OF AMERICA LOGO) [c64396001_v1.jpg]

AMENDED AND RESTATED LOAN AGREEMENT

among

ACADIA CORTLANDT LLC,
as Borrower

and

BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

Dated as of October 26, 2010

BANC OF AMERICA SECURITIES LLC,
as Sole Arranger and Sole Book Manager

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE 1

 

THE LOAN

 

1

 

1.1.

 

General Information and Exhibits

 

1

 

1.2.

 

Purpose

 

2

 

1.3.

 

Commitment to Lend

 

2

 

1.4.

 

Syndication/Special Condition to Future Advances

 

2

 

1.5.

 

Intentionally Omitted

 

3

 

1.6.

 

Evidence of Debt

 

3

 

1.7.

 

Interest Rates

 

3

 

1.8.

 

Prepayment

 

4

 

1.9.

 

Required Swap Transaction

 

4

 

1.10.

 

Late Charge

 

5

 

1.11.

 

Taxes

 

5

 

1.12.

 

Payment Schedule and Maturity Date

 

6

 

1.13.

 

Advances and Payments

 

7

 

1.14.

 

Administrative Agent Advances

 

9

 

1.15.

 

Defaulting Lender

 

10

 

1.16.

 

Several Obligations; No Liability, No Release

 

12

 

 

 

 

 

 

ARTICLE 2

 

ADDITIONAL COVENANTS AND AGREEMENTS

 

12

 

2.1.

 

Bank Accounts

 

12

 

2.2.

 

Intentionally Omitted

 

12

 

2.3.

 

Contracts

 

12

 

2.4.

 

Assignment of Contracts

 

13

 

2.5.

 

Financial Covenants

 

13

 

2.6.

 

Limitation on Debt

 

14

 

2.7.

 

Inspection

 

14

 

2.8.

 

Notice to Lenders

 

15

 

2.9.

 

Financial Statements

 

15

 

2.10.

 

Other Information

 

15

 

2.11.

 

Administrative Agent Fee

 

15

 

2.12.

 

Unused Fee

 

15

 

2.13.

 

Appraisal

 

16

 

2.14.

 

Payment of Withholding Taxes

 

16

 

2.15.

 

ERISA and Prohibited Transaction Taxes

 

16

 

 

 

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

17

 

 

 

 

 

 

ARTICLE 4

 

DEFAULT AND REMEDIES

 

18

 

4.1.

 

Events of Default

 

18

 

4.2.

 

Remedies

 

18


--------------------------------------------------------------------------------




 

 

 

 

 

 

ARTICLE 5

 

ADMINISTRATIVE AGENT

 

20

 

5.1.

 

Appointment and Authorization of Administrative Agent

 

20

 

5.2.

 

Delegation of Duties

 

21

 

5.3.

 

Liability of Administrative Agent

 

21

 

5.4.

 

Reliance by Administrative Agent

 

22

 

5.5.

 

Notice of Default

 

22

 

5.6.

 

Credit Decision; Disclosure of Information by Administrative Agent

 

23

 

5.7.

 

Indemnification of Administrative Agent

 

24

 

5.8.

 

Administrative Agent in Individual Capacity

 

24

 

5.9.

 

Successor Administrative Agent

 

24

 

5.10.

 

Releases; Acquisition and Transfers of Collateral

 

25

 

5.11.

 

Application of Payments

 

26

 

5.12.

 

Benefit

 

27

 

 

 

 

 

 

ARTICLE 6

 

GENERAL TERMS AND CONDITIONS

 

27

 

6.1.

 

Consents; Borrower’s Indemnity

 

27

 

6.2.

 

Miscellaneous

 

28

 

6.3.

 

Notices

 

29

 

6.4.

 

Payments Set Aside

 

30

 

6.5.

 

Successors and Assigns

 

30

 

6.6.

 

Confidentiality

 

33

 

6.7.

 

Set-off

 

34

 

6.8.

 

Sharing of Payments

 

34

 

6.9.

 

Amendments; Survival

 

34

 

6.10.

 

Costs and Expenses

 

36

 

6.11.

 

Tax Forms

 

37

 

6.12.

 

Further Assurances

 

38

 

6.13.

 

Inducement to Lenders

 

39

 

6.14.

 

Forum

 

39

 

6.15.

 

Interpretation

 

39

 

6.16.

 

No Partnership, etc

 

39

 

6.17.

 

Records

 

40

 

6.18.

 

Commercial Purpose

 

40

 

6.19.

 

WAIVER OF JURY TRIAL

 

40

 

6.20.

 

Service of Process

 

40

 

6.21.

 

USA Patriot Act Notice

 

41

 

6.22.

 

Entire Agreement

 

41

 

6.23.

 

Limitation on Liability

 

41

 

6.24.

 

Third Parties; Benefit

 

42

 

6.25.

 

Rules of Construction

 

42

 

6.26.

 

Cross-Default

 

42

 

6.27.

 

Lien Law

 

42

iii

--------------------------------------------------------------------------------




 

 

 

EXHIBITS

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT “A”

Legal Description of Land

EXHIBIT “B”

Definitions and Financial Statements

EXHIBIT “C”

Conditions Precedent to the Advance

EXHIBIT “C-1”

Conditions Precedent to the Future Advance

EXHIBIT “D”

Monthly Amortization Schedule

EXHIBIT “E”

Intentionally Omitted

EXHIBIT “F”

Advances

EXHIBIT “F-1”

Draw Request

EXHIBIT “G”

Survey Requirements

EXHIBIT “H”

Intentionally Omitted

EXHIBIT “I”

Leasing and Tenant Matters

EXHIBIT “J”

Intentionally Omitted

EXHIBIT “K”

Intentionally Omitted

EXHIBIT “L”

Assignment and Assumption

EXHIBIT “M”

Note

EXHIBIT “N”

Schedule of Lenders and Other Parties

 

EXHIBIT “O” Swap Contracts

iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED LOAN AGREEMENT

          THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) dated as
of October 26, 2010 is made by and among each lender from time to time a party
hereto (individually, a “Lender” and collectively, the “Lenders”), and BANK OF
AMERICA, N.A., a national banking association (“BofA”) as Administrative Agent,
and ACADIA CORTLANDT LLC, a Delaware limited liability company (“Borrower”).

          WHEREAS, BofA, People’s United Bank (“People’s”), Borrower and
Administrative Agent are parties to that certain Loan Agreement dated as of July
29, 2009 (the “Original Loan Agreement”);

          WHEREAS, pursuant to an Assignment and Assumption Agreement dated as
of the date hereof by and between People’s, as assignor, and BofA, as assignee,
People’s assigned all of its interest under the Original Agreement to BofA and,
following such assignment, BofA was the only Lender; and

          WHEREAS, BofA, Administrative Agent and Borrower have agreed that the
Loan Agreement be modified, amended and restated in its entirety in the manner
hereinafter set forth.

          NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained, Borrower, Administrative Agent and Lenders hereby agree that
the terms, conditions and provisions of the Original Loan Agreement are hereby
amended and restated in their entirety as follows:

ARTICLE 1
THE LOAN

          1.1. General Information and Exhibits. This Agreement includes the
Exhibits listed below which are marked by an “X”, all of which Exhibits are
attached hereto and made a part hereof for all purposes. Borrower and Lenders
agree that if any Exhibit to be attached to this Agreement contains blanks, the
same shall be completed correctly and in accordance with this Agreement prior to
or at the time of the execution and delivery thereof.

 

 

 

 

X           

Exhibit “A”

-

Legal Description of the Land

X           

Exhibit “B”

-

Definitions and Financial Statements

X           

Exhibit “C”

-

Conditions Precedent to the Advance

X           

Exhibit “C-1”

-

Conditions Precedent to Advances in Excess of the Initial Advance

X           

Exhibit “D”

-

Monthly Amortization Schedule

              

Exhibit “E”

-

Intentionally Omitted

X           

Exhibit “F”

-

Advances

X           

Exhibit “F-1”

-

Draw Request

X           

Exhibit “G”

-

Survey Requirements


--------------------------------------------------------------------------------




 

 

 

 

              

Exhibit “H”

-

Intentionally Omitted

X           

Exhibit “I”

-

Leasing and Tenant Matters

              

Exhibit “J”

-

Intentionally Omitted

              

Exhibit “K”

-

Intentionally Omitted

X           

Exhibit “L”

-

Assignment and Assumption

X           

Exhibit “M”

-

Loan Note

X           

Exhibit “N”

-

Schedule of Lenders and Other Parties

X           

Exhibit “O”

-

Swap Contracts

2

--------------------------------------------------------------------------------



The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to the Loan. Borrower shall
comply with all of the Loan Documents.

                    1.2. Purpose. The proceeds of the Loan shall only be used by
Borrower to (i) refinance a portion of the acquisition cost of the Land and the
Improvements, (ii) fund other costs related to the Land and the Improvements and
(iii) fund closing costs in connection with the Loan.

                    1.3. Commitment to Lend. Borrower agrees to borrow from each
Lender, and each Lender severally agrees to make advances of its Pro Rata Share
of the Loan proceeds to Borrower in amounts at any one time outstanding not to
exceed such Lender’s Pro Rata Share of the Loan and (except for Administrative
Agent with respect to Administrative Agent Advances), on the terms and subject
to the conditions set forth in this Agreement, including, without limitation,
Section 1.4, and Exhibit “C”, Exhibit “C-1” and Exhibit “F” attached to this
Agreement. Lender’s commitment to lend shall expire and terminate automatically
if the Loan is prepaid in full. The Loan is not revolving. Any amount repaid may
not be reborrowed.

                    1.4. Syndication/Special Condition to Future Advances.
Notwithstanding anything to the contrary contained herein, Lenders shall have no
obligation whatsoever to make the Future Advance unless, within thirty (30)
months of the date hereof, one or more Eligible Assignees, acceptable to
Administrative Agent in Administrative Agent’s sole and absolute discretion,
become Lenders with Commitments which will result in a positive Syndication
Increase Amount (as hereinafter defined). The Loan Amount on the date hereof is
the Initial Advance Amount. Administrative Agent shall endeavor to locate one or
more Eligible Assignees, acceptable to Administrative Agent in its sole and
absolute discretion, which are willing to become Lenders hereunder with
Commitments of up to an aggregate amount equal to the sum of (x) the Future
Advance Amount and (y) $10,000,000. The first $10,000,000 of Commitments taken
by new Lenders after the date hereof, if any, shall be applied to reduce the
Commitment of BofA to $40,000,000. To the extent that, within thirty (30) months
after the date hereof, new Lenders enter into Assignment and Assumption
Agreements to accept commitments in the aggregate amount in excess of
$10,000,000 (the amount of such excess, the “Syndication Increase Amount”), such
occurrence shall constitute a “Successful Syndication”. BofA shall have no
liability to Borrower or any other Person if, for any reason whatsoever,
Eligible Assignees acceptable to BofA, in its sole and absolute discretion, do
not become Lenders within thirty (30) months of the date hereof in such manner
as to allow for the Future Advance to be available to Borrower in accordance
with the terms hereof. If a Successful Syndication does not, for any reason
whatsoever, occur within six (6) months of the date hereof, then Borrower shall,
on the date following the six (6) month anniversary of the date hereof, be
required to make a mandatory principal payment in the amount (the “Lump Sum
Amortization Payment”) sufficient to reduce the Principal Debt to the sum of (x)
$40,000,000 plus (y) the Commitment of any Lender other than BofA. It shall be a
condition to any Syndication Increase Amount taking effect that (i) Borrower and
all Lenders enter into an agreement modifying or supplementing this Agreement,
in form and substance acceptable to Administrative Agent, setting forth the

--------------------------------------------------------------------------------



Commitment and Pro Rata Share of each Lender, the Syndication Increase Amount
and Future Advance Amount as of such date (subject to adjustment in accordance
with the definition of Future Advance Amount) and (ii) Borrower shall execute
such Future Advance Notes and replacement initial Advance Notes as
Administrative Agent shall reasonably request to effectuate the syndication of
Commitments contemplated hereby. If a Successful Syndication does not, for any
reason whatsoever, occur within thirty (30) months of the date hereof, then the
commitment to lend the Future Advance shall terminate and the Lenders shall have
no obligation to make, and Borrower shall not be entitled to receive, any Future
Advance.

                    1.5. Intentionally Omitted.

                    1.6. Evidence of Debt. Amounts of the Loan made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by Administrative Agent in the ordinary course of business. The
accounts or records maintained by Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loan made by Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Indebtedness.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error.

                    1.7. Interest Rates.

                    1.7.1. Interest Rate.

                    (a) The unpaid principal balance of this Loan from day to
day outstanding which is not past due, shall bear interest at a fluctuating rate
of interest equal to the BBA LIBOR Daily Floating Rate plus the LIBOR Margin.
The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Administrative Agent from time to time) as determined for
each Business Day at approximately 11:00 a.m. London time two (2) London Banking
Days prior to the date in question, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a one month term, as adjusted from
time to time in Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate will be determined by
such alternative method as reasonably selected by Administrative Agent. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars. Interest shall be computed for the actual number of
days which have elapsed, on the basis of a 360-day year.

                    (b) If Administrative Agent determines that no adequate
basis exists for determining the BBA LIBOR Daily Floating Rate or that the BBA
LIBOR Daily Floating Rate will not adequately and fairly reflect the cost to
Lenders of funding the Loan, or that any applicable law or regulation or
compliance therewith by any Lender prohibits or restricts or makes impossible
the charging of interest based on the BBA LIBOR Daily Floating Rate and

2

--------------------------------------------------------------------------------



such Lender so notifies Administrative Agent and Borrower, then until
Administrative Agent notifies Borrower that the circumstances giving rise to
such suspension no longer exist, interest shall accrue and be payable on the
unpaid principal balance of this Loan from the date Administrative Agent so
notifies Borrower until the Maturity Date of this Loan (whether by acceleration,
declaration, extension or otherwise) at a fluctuating rate of interest equal to
the Base Rate. Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

                    1.7.2. Past Due Rate. If any amount payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Past Due Rate to the fullest
extent permitted by applicable law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable on
demand, at a rate per annum (the “Past Due Rate”) equal to the BBA LIBOR Daily
Floating Rate (or, if unavailable pursuant to Section 1.7.1, the Prime Rate)
plus 6.2%.

                    1.8. Prepayment. Borrower may prepay the principal balance
of this Loan, in full at any time or in part from time to time, without fee,
premium or penalty, provided that: (a) Administrative Agent shall have actually
received from Borrower prior written notice of (i) Borrower’s intent to prepay,
(ii) the amount of principal which will be prepaid (the “Prepaid Principal”),
and (iii) the date on which the prepayment will be made; (b) each prepayment
shall be in a minimum amount of $1,000 or more (unless the prepayment retires
the outstanding balance of this Loan in full); and (c) each prepayment shall be
in the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid. If this Loan is prepaid in full, any
commitment of Lenders for further advances shall automatically terminate.

                    1.9. Required Swap Transaction. If at any time when there is
not a Swap Transaction approved by Administrative Agent in effect with respect
to the entire Principal Debt, the BBA LIBOR Daily Floating Rate equals or
exceeds 3.0% per annum, Borrower shall, within five (5) Business Days of notice
from Administrative Agent to Borrower of such event, purchase an interest rate
cap or swap with respect to the Loan (including the Future Advance Amount,
unless Lenders’ commitment with respect thereto has been terminated) for the
period remaining through the Maturity Date, or such lesser period as
Administrative Agent may approve in its discretion, with a BBA LIBOR Daily
Floating Rate maximum rate (in the case of an interest rate cap) or a swapped
rate (in the case of an interest rate swap) specified by Administrative Agent.
The Swap Counterparty providing the Required Swap Transaction shall either be
BofA or have a long-term unsecured debt credit rating from the Rating Agencies
of A- (or its equivalent) or better. Borrower shall afford Administrative Agent
a right of first opportunity to provide all Required Swap Transactions but shall
not be required to purchase such Required Swap Transactions from Administrative
Agent or any Lender, provided that any Required Swap Transaction shall be
collaterally assigned to Administrative Agent as security for the Loan with an
acknowledgment of such assignment by the Swap Counterparty thereunder and
evidence of the due authorization, execution and delivery thereof, all in form
and substance reasonably acceptable to Administrative Agent. In the event that
(a) BofA is not the Swap Counterparty, if

3

--------------------------------------------------------------------------------



the long-term unsecured debt obligations of the Swap Counterparty are downgraded
by the Rating Agency below “BBB+” or its equivalent or (b) the Swap Counterparty
shall default in any of its obligations under a Required Swap Transaction and
such default shall remain uncured for more than five (5) Business Days after
Administrative Agent sends notice to Borrower of such default (provided,
however, that, if a default by the Counterparty results in an Event of Default,
the foregoing five (5) Business Day cure period shall not apply with respect to
such other default), Borrower shall, at the request of Administrative Agent,
promptly but in all events within five (5) Business Days of Administrative
Agent’s request, (x) replace the Required Swap Transaction with an agreement
having identical payment terms and maturity and which is otherwise in form and
substance substantially similar to the initial Required Swap Transaction and
otherwise reasonably acceptable to Lender with a cap provider, the long-term
unsecured debt of which is rated at least “A-” (or its equivalent) by each
Rating Agency or (y) cause the Swap Counterparty to provide collateral
reasonably acceptable to Administrative Agent. In the event that Borrower fails
to maintain the Required Swap Transaction as provided in this Section 1.9,
Administrative Agent may purchase the Required Swap Transactions and the cost
incurred by Administrative Agent in connection therewith shall be paid by
Borrower to Administrative Agent with interest thereon at the Past Due Rate from
the date which is five (5) days after demand until such cost is paid by Borrower
to Administrative Agent.

                    1.10. Late Charge. If Borrower shall fail to make any
payment due hereunder or under the terms of any Note within fifteen (15) days
after the date such payment is due, Borrower shall pay to the applicable Lender
or Lenders on demand a late charge equal to 4% of such payment. Such fifteen
(15) day period shall not be construed as in any way extending the due date of
any payment. The “late charge” is imposed for the purpose of defraying the
expenses of a Lender incident to handling such defaulting payment. This charge
shall be in addition to, and not in lieu of, any other remedy Lenders may have
and is in addition to any fees and charges of any agents or attorneys which
Administrative Agent or Lenders may employ upon the occurrence of a Default,
whether authorized herein or by Law.

                    1.11. Taxes.

                    (a) Any and all payments by Borrower to or for the account
of Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and any Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Administrative Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority

4

--------------------------------------------------------------------------------



in accordance with applicable Laws, and (iv) within thirty (30) days after the
date of such payment, Borrower shall furnish to Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof.

                    (b) In addition, Borrower agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

                    (c) If Borrower shall be required by the Laws of any
jurisdiction outside the United States to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender, Borrower shall also pay to Administrative Agent (for the account
of such Lender) or to such Lender, at the time interest is paid, such additional
amount that such Lender specifies is necessary to preserve the after-tax yield
(after factoring in United States (federal and state) taxes imposed on or
measured by net income) Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had not
been made.

                    (d) Borrower agrees to indemnify Administrative Agent and
each Lender for the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by Administrative Agent and such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Tribunal. Payment under this
subsection (d) shall be made within thirty (30) days after the date Lender or
Administrative Agent makes a demand therefor.

                    (e) Without prejudice to the survival of any other agreement
of Borrower hereunder, the agreements and obligations of Borrower contained in
this Section shall survive the termination of the Commitments and the payment in
full of all the other Indebtedness.

                    1.12. Payment Schedule and Maturity Date.

                    (a) The principal of the Loan shall be due and payable in
monthly installments equal to the amount for the applicable month (by specific
calendar months) set forth on Exhibit “D” (each such monthly amount, a “Monthly
Principal Amount”), which principal amortization payments shall be applied first
to the principal evidenced by the Future Advance Notes, if any, and then to the
principal evidenced by the Initial Advance Notes. Such principal amortization
payments shall be due and payable on December 1, 2010 and on the first day of
each succeeding month thereafter until the Loan shall have been fully paid and
satisfied; and accrued unpaid interest on the Loan shall be due and payable on
November 1, 2010 and on the first day of each succeeding month thereafter until
all principal and accrued interest owing on the Loan shall have been fully paid
and satisfied; provided, that on the Maturity Date the entire principal balance
of the Loan then unpaid and all accrued interest then unpaid shall be finally
due and payable.

5

--------------------------------------------------------------------------------



                    (b) Notwithstanding anything to the contrary in Section
1.12(a), (i) until the Future Advance Determination Date, in lieu of principal
amortization, on the first day of each month the maximum Future Advance Amount
shall be permanently reduced by the amount of the Monthly Principal Amount and
(ii) if Borrower is required to make the Lump Sum Amortization Payment in
accordance with Section 1.4, then no monthly principal amortization payments
shall be required under Section 1.12(b) unless and until the Future Advance is
made, but in any event on the Maturity Date the entire principal balance of the
Loan then unpaid and all accrued interest then unpaid shall be finally due and
payable. Nothing contained in this Section 1.12(b) shall limit or reduce
Borrower’s obligation to make payments in respect of the principal amount of the
Loan pursuant to any provision of this Agreement (other than Section 1.12(a)) or
any other Loan Documents, including, without limitation, Section 1.4.

                    1.13. Advances and Payments.

                    (a) The Loan shall be advanced as follows: (i) subject to
Borrower’s satisfaction of the conditions set forth in this Agreement including,
without limitation, Exhibit “C”, Exhibit “C-1” and Exhibit “F” hereto, the
Initial Advance in the Initial Advance Amount shall be advanced as a single,
lump sum advance and (ii) subject to the occurrence of a Successful Syndication
prior to the thirty (30) month anniversary of the date hereof and Borrower’s
satisfaction of the other conditions set forth in this Agreement including,
without limitation, Exhibit “C”, Exhibit “C-1” and Exhibit “F” hereto, a single
Future Advance in the Future Advance Amount shall be advanced as a single, lump
sum advance. Following receipt of a Draw Request, Administrative Agent shall
promptly provide each Lender with a copy of the Draw Request. Administrative
Agent shall notify each Lender telephonically (with confirmation by facsimile)
or by facsimile (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the advance Funding
Date for LIBOR Rate Principal advances, and one (1) Business Day prior to the
advance Funding Date for all other advances, of its Pro Rata Share of the amount
Administrative Agent has determined shall be advanced in connection therewith
(“Advance Amount”). In the case of an advance of the Loan, each Lender shall
make the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of the Loan in an
amount equal to the Advance Amount (or, if less, such portion of the Advance
Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrower on the applicable
Funding Date by advancing such funds to Borrower in accordance with the
provisions of Exhibit “F”.

                    (b) All payments by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent shall distribute to
each Lender such funds as such Lender may be entitled to receive hereunder (i)
on or before 3:00 p.m. (Administrative Agent’s Time) on the day Administrative
Agent receives such funds, if Administrative Agent has received such funds on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day following the day
Administrative Agent receives such funds, if Administrative

6

--------------------------------------------------------------------------------



Agent receives such funds after 12:00 p.m. (Administrative Agent’s Time). If
Administrative Agent fails to timely pay any amount to any Lender in accordance
with this subsection, Administrative Agent shall pay to such Lender interest at
the Federal Funds Rate on such amount, for each day from the day such amount was
to be paid until it is paid to such Lender.

                    (c) Except as otherwise provided herein, all payments by
Borrower or any Lender shall be made to Administrative Agent at Administrative
Agent’s Office not later than the time for such type of payment specified in
this Agreement. All payments received after such time shall be deemed received
on the next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. Whenever any
payment falls due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day.

                    (d) Upon satisfaction of any applicable terms and conditions
set forth herein, Administrative Agent shall promptly make any amounts received
in accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrower, in accordance with Exhibit “F”, except as
otherwise specified herein, and (ii) if payable to any Lender, by wire transfer
to such Lender at the address specified in the Schedule of Lenders.

                    (e) Unless Borrower or any Lender has notified
Administrative Agent, prior to the date any payment is required to be made by it
to Administrative Agent, that Borrower or such Lender, as the case may be, will
not make such payment, Administrative Agent may assume that Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be required to do so) in reliance thereon, make available a corresponding amount
to the person or entity entitled thereto. If and to the extent that such payment
was not in fact made to Administrative Agent in immediately available funds,
then:

 

 

 

          (i) if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds at the Federal Funds Rate from time to time in effect; and

 

 

 

          (ii) if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the interest rate applicable to such amount under the Loan. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Pro Rata Share, included in the applicable Loan
advance. If such Lender does not pay such amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent may make a demand therefor upon
Borrower, and Borrower shall pay such amount to Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of

7

--------------------------------------------------------------------------------




 

 

 

interest applicable to such amount under the Loan. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

 

 

          A notice of Administrative Agent to any Lender or to Borrower with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.

                    (f) If any Lender makes available to Administrative Agent
funds for the Loan advance to be made by such Lender as provided in the
foregoing provisions of this Section, and the funds are not advanced to Borrower
or otherwise used to satisfy any Obligations of such Lender hereunder,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

                    (g) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Loan advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for the Loan advance in any particular place or manner.

                    1.14. Administrative Agent Advances.

                    (a) Administrative Agent is authorized, from time to time,
in Administrative Agent’s sole discretion to make, authorize or determine
advances of the Loan, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i) to pay any costs, fees and expenses as
described in Section 6.10 herein, (ii) when the applicable conditions precedent
set forth in Exhibit “C” and Exhibit “F” have been satisfied to the extent
required by Administrative Agent, and (iii) when Administrative Agent deems
necessary or desirable to preserve or protect the Loan collateral or any portion
thereof (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition) (A) subject to Section 5.5, after the occurrence
of a Default, and (B) subject to Section 5.10, after acquisition of all or a
portion of the Loan collateral by foreclosure or otherwise.

                    (b) Administrative Agent Advances shall constitute
obligatory advances of Lenders under this Agreement, shall be repayable on
demand and secured by the Loan collateral, and if unpaid by Lenders as set forth
below shall bear interest at the rate applicable to such amount under the Loan
or if no longer applicable, at the Base Rate. Administrative Agent shall notify
each Lender in writing of each Administrative Agent Advance. Upon receipt of
notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of Administrative Agent Advance available to
Administrative Agent, in same day funds, to such account of Administrative Agent
as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. on the Business Day immediately following
the day Administrative Agent provides Lenders

8

--------------------------------------------------------------------------------



with notice of the making of such advance if Administrative Agent provides
notice after 12:00 p.m. (Administrative Agent’s Time).

                    1.15. Defaulting Lender.

                    1.15.1. Notice and Cure of Lender Default; Election Period;
Electing Lenders. Administrative Agent shall notify (such notice being referred
to as the “Default Notice”) Borrower (for Loan advances) and each non-Defaulting
Lender if any Lender is a Defaulting Lender. Each non-Defaulting Lender shall
have the right, but in no event or under any circumstance the obligation, to
fund such Defaulting Lender Amount, provided that within twenty (20) days after
the date of the Default Notice (the “Election Period”), such non-Defaulting
Lender or Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s)
by notice in writing (an “Election Notice”) to Administrative Agent, the other
Lenders and Borrower to fund the Defaulting Lender Amount. If Administrative
Agent receives more than one Election Notice within the Election Period, then
the commitment to fund the Defaulting Lender Amount shall be apportioned pro
rata among the Electing Lenders in the proportion that the amount of each such
Electing Lender’s Commitment bears to the total Commitments of all Electing
Lenders. If the Defaulting Lender fails to pay the Defaulting Lender Payment
Amount within the Election Period, the Electing Lender or Lenders, as
applicable, shall be automatically obligated to fund the Defaulting Lender
Amount (and Defaulting Lender shall no longer be entitled to fund such
Defaulting Lender Amount) within three (3) Business Days following the
expiration of the Election Period to reimburse Administrative Agent or make
payment to Borrower, as applicable. Notwithstanding anything to the contrary
contained herein, if Administrative Agent has funded the Defaulting Lender
Amount, Administrative Agent shall be entitled to reimbursement for its portion
of the Defaulting Lender Payment Amount pursuant to Section 5.11.

                    1.15.2. Removal of Rights; Indemnity. Administrative Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
or on behalf of Borrower to Administrative Agent for the Defaulting Lender’s
benefit; nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder or under any Note until all Defaulting Lender Payment Amounts
are paid in full. Amounts payable to a Defaulting Lender shall be paid by
Administrative Agent to reimburse Administrative Agent and any Electing Lender
pro rata for all Defaulting Lender Payment Amounts. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents, a Defaulting
Lender shall be deemed not to be a “Lender” and such Defaulting Lender’s
Commitment shall be deemed to be zero. A Defaulting Lender shall have no right
to participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s

9

--------------------------------------------------------------------------------



becoming a Defaulting Lender and prior to such cure or waiver. The operation of
this subsection or the subsection above alone shall not be construed to increase
or otherwise affect the Commitment of any non-Defaulting Lender, or relieve or
excuse the performance by Borrower of their duties and obligations hereunder or
under any of the other Loan Documents. Furthermore, nothing contained in this
Section shall release or in any way limit a Defaulting Lender’s obligations as a
Lender hereunder and/or under any other of the Loan Documents. Further, a
Defaulting Lender shall indemnify and hold harmless Administrative Agent and
each of the non-Defaulting Lenders from any claim, loss, or costs incurred by
Administrative Agent and/or the non-Defaulting Lenders as a result of a
Defaulting Lender’s failure to comply with the requirements of this Agreement,
including, without limitation, any and all additional losses, damages, costs and
expenses (including, without limitation, attorneys’ fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender’s acting as an Electing Lender, (ii)
any enforcement action brought by Administrative Agent against a Defaulting
Lender, and (iii) any action brought against Administrative Agent and/or
Lenders. The indemnification provided above shall survive any termination of
this Agreement.

                    1.15.3. Commitment Adjustments. In connection with the
adjustment of the amounts of the Loan Commitments of the Defaulting Lender and
Electing Lender(s) upon the expiration of the Election Period as aforesaid,
Borrower, Administrative Agent and Lenders shall execute such modifications to
the Loan Documents as shall, in the reasonable judgment of Administrative Agent,
be necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount. In connection
with such adjustments, Defaulting Lenders shall execute and deliver an
Assignment and Assumption covering that Lender’s Commitment and otherwise comply
with Section 6.5. If a Lender refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Section 6.5, such Lender hereby appoints
Administrative Agent to do so on such Lender’s behalf. Administrative Agent
shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect such adjustments. However, all such
Defaulting Lender Amounts funded by Administrative Agent or Electing Lenders
shall continue to be Defaulting Lender Amounts of the Defaulting Lender pursuant
to its obligations under this Agreement.

                    1.15.4. No Election. In the event that no Lender elects to
commit to fund the Defaulting Lender Amount within the Election Period,
Administrative Agent shall, upon the expiration of the Election Period, so
notify Borrower and each Lender.

                    1.16. Several Obligations; No Liability, No Release.
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Administrative Agent in its
capacity as such, and not by or in favor of Lenders, any and all obligations on
the part of Administrative Agent (if any) to make any advances of the Loan or
reimbursements for other Payment Amounts shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any

10

--------------------------------------------------------------------------------



liability for the acts of any other Lender. No Lender shall be responsible to
Borrower or any other person for any failure by any other Lender to fulfill its
obligations to make advances of the Loan or reimbursements for other Payment
Amounts, nor to take any other action on its behalf hereunder or in connection
with the financing contemplated herein. The failure of any Lender to pay to
Administrative Agent its Pro Rata Share of a Payment Amount shall not relieve
any other Lender of any obligation hereunder to pay to Administrative Agent its
Pro Rata Share of such Payment Amounts as and when required herein, but no
Lender shall be responsible for the failure of any other Lender to so fund its
Pro Rata Share of the Payment Amount. In furtherance of the foregoing, Lenders
shall comply with their obligation to pay Administrative Agent their Pro Rata
Share of such Payment Amounts regardless of (i) the occurrence of any Default
hereunder or under any Loan Document; (ii) any failure of consideration, absence
of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iii) any bankruptcy, insolvency or other like event with regard
to any Borrower or Guarantor. The obligation of Lenders to pay to such Payment
Amounts are in all regards independent of any claims between Administrative
Agent and any Lender.

ARTICLE 2
ADDITIONAL COVENANTS AND AGREEMENTS

                    2.1. Bank Accounts. Borrower shall maintain all security
deposits collected from tenants or others with respect to the Property in one or
more accounts with Administrative Agent in accordance with all applicable legal
requirements. Borrower shall maintain all bank accounts used by Borrower in
connection with the operation of the Property with Administrative Agent.

                    2.2. Intentionally Omitted.

                    2.3. Contracts. Without Administrative Agent’s prior written
approval as to parties, terms, and all other matters, Borrower shall not (a)
enter into any Material Contract, (b) enter into any management, leasing,
maintenance or other contract pertaining to the Property not described in clause
(a) that is not unconditionally terminable by Borrower or any successor owner
without penalty or payment on not more than thirty (30) days’ notice to the
other party thereunder, or (c) modify, amend, or terminate any such contracts.
All such contracts shall provide that all rights and liens of the applicable
contractor, architect, engineer, supplier, surveyor or other party and any right
to remove removable Improvements are subordinate to Lender’s rights and liens,
shall require all subcontracts and purchase orders to contain a provision
subordinating the subcontractors’ and mechanics’ and materialmen’s liens and any
right to remove removable Improvements to Lender’s rights and liens. Borrower
shall not default under any contract, Borrower shall not permit any contract to
terminate by reason of any failure of Borrower to perform thereunder, and
Borrower shall promptly notify Administrative Agent of any default thereunder.
Borrower will deliver to Administrative Agent, upon request of Administrative
Agent, the names and addresses of all persons or entities with whom each
contractor has contracted or intends to contract for the construction of the
Improvements or for the furnishing of labor or materials therefor.

11

--------------------------------------------------------------------------------



                    2.4. Assignment of Contracts. As additional security for the
Obligations, Borrower hereby transfers and assigns to Administrative Agent for
the ratable benefit of Administrative Agent and Lenders and grants a security
interest in all of Borrower’s right, title and interest, but not its liability,
in, under, and to all construction, architectural and design contracts, and
agrees that all of the same are covered by the security agreement provisions of
the Mortgage. Borrower agrees to deliver to Administrative Agent from time to
time upon Administrative Agent’s request such consents to the foregoing
assignment from parties contracting with Borrower as Administrative Agent may
require. Neither this assignment nor any action by Administrative Agent or
Lenders shall constitute an assumption by Administrative Agent or Lenders of any
obligation under any contract, Borrower hereby agrees to perform all of its
obligations under any contract, and Borrower shall continue to be liable for all
obligations of Borrower with respect thereto. Administrative Agent shall have
the right at any time (but shall have no obligation) to take in its name or in
the name of Borrower such action as Administrative Agent may determine to be
necessary to cure any default under any contract or to protect the rights of
Borrower, Administrative Agent or Lenders with respect thereto. Borrower
irrevocably constitutes and appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in Borrower’s name or in Administrative Agent’s and
Lender’s name all rights of Borrower under any contract. Administrative Agent
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid. Borrower indemnifies and holds Administrative
Agent and Lenders harmless against and from any loss, cost, liability or expense
(including, but not limited to, consultants’ fees and expenses and attorneys’
fees and expenses) incurred in connection with Borrower’s failure to perform
such contracts or any such action taken by Administrative Agent or Lenders.
Borrower represents and warrants to Administrative Agent and Lenders that the
copy of any contract furnished or to be furnished to Administrative Agent is and
shall be a true and complete copy thereof, that there have been no modifications
thereof which are not fully set forth in the copies delivered, and that
Borrower’s interest therein is not subject to any claim, setoff, or encumbrance.

                    2.5. Financial Covenants.

                    (a) Loan to Value Ratio. The Property shall have a “Loan to
Value Ratio” of not greater than the Maximum Loan to Value, which Loan to Value
Ratio shall be calculated, and defined, as follows: the sum of (x) the Principal
Debt, (y) prior to the Future Advance Determination Date, the Future Advance
Amount and (z) accrued but unpaid interest on the Loan, all as of the date of
the determination of the ratio shall be divided by the appraised “As-Is” value
of the Property. The appraised “As-Is” value of the Property shall be based upon
the most recent appraisal performed pursuant to Section 2.13, as reviewed,
adjusted and approved by Administrative Agent. The Loan to Value Ratio
requirement shall be tested no more often than once per calendar year, unless
one or more events have occurred which have, alone or in the aggregate, a
Material Adverse Effect. In the event the Loan to Value Ratio covenant is not
met, Administrative Agent shall notify Borrower of such condition and Borrower
may satisfy the Loan to Value Ratio covenant by, within thirty (30) days of such
notice, either (A) making a principal curtailment on the Loan (which shall not
be credited towards future principal amortization required under the Loan
Documents) in an amount sufficient to bring this Loan to Value Ratio into
compliance and/or (B) provide additional collateral acceptable to Administrative
Agent, which shall have value (as determined by Administrative Agent) which

12

--------------------------------------------------------------------------------



when added to the Property value is sufficient to satisfy the Loan to Value
Ratio covenant. If Borrower fails to satisfy the Loan to Value Ratio covenant
within such thirty (30) day period, such condition shall constitute an immediate
Default.

                    (b) Debt Service Coverage Ratio. Borrower shall at all times
have a Debt Service Coverage Ratio of at least the Minimum DSCR. In the event
the Debt Service Coverage Ratio covenant is not met, Administrative Agent shall
notify Borrower of such condition and Borrower may satisfy the Debt Service
Coverage Ratio covenant by, within thirty (30) days of such notice, either (A)
making a principal curtailment on the Loan (which shall not be credited towards
future principal amortization required under the Loan Documents) in an amount
sufficient to bring this Debt Service Coverage Ratio into compliance and/or (B)
provide additional collateral acceptable to Administrative Agent, which shall
have value (as determined by Administrative Agent) which would, assuming such
collateral were liquidated and applied to reduce the outstanding principal
amount of the Loan, be sufficient to satisfy the Debt Service Coverage Ratio
covenant. If Borrower fails to satisfy the Debt Service Coverage Ratio covenant
within such thirty (30) day period, such condition shall constitute an immediate
Default.

                    2.6. Limitation on Debt. Borrower will not incur, create,
assume directly or indirectly, or suffer to exist any Debt or encumber any of
its assets nor form or own any subsidiaries, nor acquire or hold a direct or
indirect equity investments in any other Person without in each such instance
the prior written consent of Administrative Agent, except for:

 

 

 

          (a) Debt incurred pursuant to this Agreement and the other Loan
Documents;

 

 

 

          (b) Debt of Borrower under a Swap Contract;

 

 

 

          (c) Debt constituting a trade payable which is payable in the ordinary
course of business and is not past due;

 

 

 

          (d) obligations to pay brokerage commissions in connection with
executed leases so long as such commissions are at market rates; and

 

 

 

          (e) amounts payable under leases in connection with build-out
allowances or tenant improvement reimbursements (but only to the extent approved
by Administrative Agent in its reasonable discretion to the extent
Administrative Agent’s consent is required hereunder).

                    2.7. Inspection. Administrative Agent and its agents may
enter upon the Property to inspect the Property at any reasonable time, unless
Administrative Agent deems such inspection is of an emergency nature, in which
event Borrower shall provide Administrative Agent with immediate access to the
Property. Borrower will furnish to Administrative Agent and its agents for
inspection and copying, all books and records, and other documents and
information that Administrative Agent may request from time to time.

                    2.8. Notice to Lenders. Borrower shall promptly within ten
(10) days after the occurrence of any of the following events, notify each
Lender in writing thereof, specifying in each case the action Borrower has taken
or will take with respect thereto: (a) any violation of any Law or governmental
requirement; (b) any litigation, arbitration or governmental

13

--------------------------------------------------------------------------------



investigation or proceeding instituted or threatened against Borrower or any
Guarantor or the Property, and any material development therein; (c) any actual
or threatened condemnation of any portion of the Property, any negotiations with
respect to any such taking, or any loss of or substantial damage to the
Property; (d) any labor controversy pending or threatened against Borrower or
any contractor, and any material development in any labor controversy; (e) any
notice received by Borrower with respect to the cancellation, alteration or
non-renewal of any insurance coverage maintained with respect to the Property;
(f) Borrower receiving notice or otherwise having knowledge of any lien in
excess of $50,000 filed against the Property or any stop notice served on
Borrower in connection with construction of any alterations or renovations of
the Improvements; or (g) any required permit, license, certificate or approval
with respect to the Property lapses or ceases to be in full force and effect.

                    2.9. Financial Statements. Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender the Financial
Statements and other statements and information at the times and for the periods
described in (a) Exhibit “B” and (b) any other Loan Document, and Borrower shall
deliver to Administrative Agent with sufficient copies for each Lender from time
to time such additional financial statements and information as Administrative
Agent may at any time request. Borrower will make all of its books, records and
accounts available to Administrative Agent and its representatives at the
Property upon request and will permit them to review and copy the same. Borrower
shall promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower. Administrative Agent shall provide a copy of such
Financial Statements to each Lender upon receipt.

                    2.10. Other Information. Borrower shall furnish to
Administrative Agent from time to time upon Administrative Agent’s request
budgets of Borrower and revisions thereof showing the estimated costs and
expenses to be incurred in connection with the completion of construction of the
Improvements; (v) current or updated detailed Project schedules or construction
schedules; and (vi) such other information relating to Borrower, Guarantor, the
Improvements, the Property, or any indemnitor or other person or party connected
with Borrower, the Loan or any security for the Loan.

                    2.11. Administrative Agent Fee. Borrower shall pay to
Administrative Agent, for Administrative Agent’s own account, an administrative
agent fee of $1,667 per month (or partial month, without apportioning, in the
event the Initial Advance is made or the Loan repaid, on a day other than the
last day of a month) payable monthly in arrears commencing on November 1, 2010
and on the first day of each month hereafter.

                    2.12. Unused Fee. Borrower shall pay to Administrative
Agent, for the pro rata account of Lenders, an unused fee (the “Unused Fee”)
computed daily on the Future Advance Amount at a rate per annum equal to 0.40%,
calculated on the basis of a year of 360 days for the actual number of days
elapsed. Effective on the date which is the first to occur of (x) the date on
which Lenders advance the Future Advance to Borrower or (y) the date on which
the Commitment to lend the Future Advance terminates in accordance with Section
1.4, no further Unused Fee shall accrue. The accrued Unused Fee shall be due and
payable in arrears on the first day of each January, April, July and October of
each year, commencing on January 1, 2011, and upon the Maturity Date.

14

--------------------------------------------------------------------------------



                    2.13. Appraisal. Administrative Agent may obtain from time
to time, an appraisal of all or any part of the Property prepared in accordance
with written instructions from Administrative Agent by a third-party appraiser
engaged directly by Administrative Agent. Each such appraiser and appraisal
shall be satisfactory to Administrative Agent (including satisfaction of
applicable regulatory requirements). The cost of any such appraisal shall be
borne by Borrower if such appraisal is the first appraisal in any calendar year
and in all events if Administrative Agent obtains such appraisal after the
occurrence of a Default, and such cost is due and payable by Borrower on demand
and shall be secured by the Loan Documents. Administrative Agent shall provide a
copy of such appraisal to each Lender upon receipt. Provided no Default exists
and Borrower has paid the cost of such appraisal as aforesaid, Administrative
Agent shall provide a copy of such appraisal to Borrower upon request.

                    2.14. Payment of Withholding Taxes. Borrower shall not use,
or permit the property manager of the Property to use, any portion of the
proceeds of any Loan advance to pay the wages of employees unless a portion of
the proceeds or other funds are also used to make timely payment to or deposit
with (a) the United States of all amounts of tax required to be deducted and
withheld with respect to such wages under the Code, and (b) any state and/or
local Tribunal or agency having jurisdiction of all amounts of tax required to
be deducted and withheld with respect to such wages under any applicable state
and/or local Laws.

                    2.15. ERISA and Prohibited Transaction Taxes. As of the date
hereof and throughout the term of this Loan Agreement, (a) Borrower is not and
will not be (i) an “employee benefit plan”, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); or (ii) a
“plan” within the meaning of Section 4975(e) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”); (b) the assets of Borrower do
not and will not constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c)
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; (d) transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of fiduciaries with respect to governmental plans; and (e) Borrower shall not
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Administrative Agent of any of
Lender’s rights under this Agreement, any Note or the other Loan Documents) to
be a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code. Borrower further agrees to
deliver to Administrative Agent such certifications or other evidence of
compliance with the provisions of this Section 2.15 as Administrative Agent may
from time to time request.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

                    To induce Lenders to make the Loan, Borrower hereby
represents and warrants to Administrative Agent and Lenders that except as
otherwise disclosed to Administrative Agent in writing (a) Borrower has complied
with any and all Laws and regulations concerning its organization, existence and
the transaction of its business, and has the right and power to own the Property
and to develop the Improvements as contemplated in this Agreement and the other
Loan

15

--------------------------------------------------------------------------------



Documents; (b) Borrower is authorized to execute, deliver and perform all of its
obligations under the Loan Documents; (c) the Loan Documents are valid and
binding obligations of Borrower; (d) Borrower is not in violation of any Law,
regulation or ordinance, or any order of any court or Tribunal, and no provision
of the Loan Documents violates any applicable Law, any covenants or restrictions
affecting the Property, any order of any court or Tribunal or any contract or
agreement binding on Borrower or the Property; (e) to the extent required by
applicable Law, Borrower and Guarantor have filed all necessary tax returns and
reports and have paid all taxes and governmental charges thereby shown to be
owing; (f) the Land is not part of a larger tract of land owned by Borrower or
any of its affiliates or any Guarantor, is not otherwise included under any
unity of title or similar covenant with other lands not encumbered by the
Mortgage, and constitutes a separate tax lot or lots with a separate tax
assessment or assessments for the Land and Improvements, independent of those
for any other lands or improvements; (g) the Land and Improvements comply with
all Laws and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property; (h) the
Improvements comply with all legal requirements regarding access and facilities
for handicapped or disabled persons; (i) Borrower has not directly or indirectly
conveyed, assigned or otherwise disposed of or transferred (or agreed to do so)
any development rights, air rights or other similar rights, privileges or
attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or governmental requirement; (j) the
Financial Statements delivered to Administrative Agent are true, correct, and
complete in all material respects, and there has been no event or condition that
could reasonably be expected to have a Material Adverse Effect in Borrower’s or
Guarantor’s financial condition from the financial condition of Borrower or
Guarantor (as the case may be) indicated in such Financial Statements; (k) all
utility services necessary for operation of the Improvements for their intended
purpose are available at the boundaries of the Land, including electric and
natural gas facilities, telephone service, water supply, storm and sanitary
sewer facilities; (l) except as otherwise provided for in the Loan Documents,
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on the Property; and
(m) the current and anticipated use of the Property complies with all applicable
zoning ordinances, regulations and restrictive covenants affecting the Land
without the existence of any variance, non-complying use, nonconforming use or
other special exception, all use restrictions of any Tribunal having
jurisdiction have been satisfied, and no violation of any Law or regulation
exists with respect thereto.

ARTICLE 4
DEFAULT AND REMEDIES

                    4.1. Events of Default. The occurrence of any one of the
following shall be a default under this Agreement (“Default”): (a) any of the
Indebtedness is not paid when due, whether on the scheduled due date or upon
acceleration, maturity or otherwise and such default shall have continued for a
period of ten (10) days; (b) any covenant, agreement, condition, representation
or warranty in this Agreement (other than covenants to pay the Indebtedness and
other than Defaults expressly listed in this Section) is not fully and timely
performed, observed or kept and except with respect to provisions which are
specified to be immediate Defaults such default shall have continued for a
period of thirty (30) days after notice thereof shall have been

16

--------------------------------------------------------------------------------



given to Borrower by Administrative Agent (or such other grace period as may be
specified elsewhere in this Agreement with respect to specific provisions),
provided, however, if such default is not susceptible of being cured within such
thirty (30) day period and Borrower has commenced such cure within such thirty
(30) day period and is diligently pursuing such cure to Administrative Agent’s
satisfaction, such thirty (30) day cure period shall be extended, but in no
event shall such cure period exceed sixty (60) days, or, in the case of such
other documents, such shorter grace period, if any, as may be provided for
therein; (c) the occurrence of a Default under any other Loan Document (taking
into account any applicable notice and cure period set forth in such Loan
Document); (d) any required permit, license, certificate or approval with
respect to the Property lapses or ceases to be in full force and effect and
Borrower fails to have such required permit, license, certificate or approval
renewed or reinstated within thirty (30) days; (e) Borrower, Administrative
Agent or any Lender is enjoined or prohibited from performing any of its
respective obligations under any of the Loan Documents; (f) the owner of the
Property enters into any lease of part or all of the Property which does not
comply with the Loan Documents; (g) a lien for the performance of work or the
supply of materials which is established against the Property remains
unsatisfied or unbonded for a period of twenty (20) days after Borrower’s
receipt of notice or otherwise obtaining knowledge of the date of filing or
service; (h) the entry of a judgment against Borrower or any Guarantor for an
amount in excess of $500,000 and Borrower shall not discharge the same or cause
it to be discharged within sixty (60) days from the entry thereof, or shall not
appeal therefrom or from the order, decree or process upon which or pursuant to
which said judgment was granted, based or entered, and secure a stay of
execution or bond over such judgment by a commercially acceptable bonding
company pending such appeal; (i) the issuance of any attachment, sequestration,
or similar writ levied upon any of Borrower’s or Guarantor’s property which is
not discharged within a period of ten (10) days; (j) Administrative Agent
determines that an event or condition that could reasonably be expected to have
a Material Adverse Effect has occurred in the financial condition of Borrower or
any Guarantor or in the condition of the Property; (k) the death, incompetency,
dissolution or insolvency of Borrower or any Guarantor; (l) a Default as
specified in Section 6.26; and (m) a default occurs under any other Loan
Document which is not cured within any applicable notice and cure period
provided therein.

                    4.2. Remedies. Upon a Default, Administrative Agent may with
the consent of, and shall at the direction of the Required Lenders, without
notice, exercise any and all rights and remedies afforded by this Agreement, the
other Loan Documents, Law, equity or otherwise, including (a) declaring any and
all Indebtedness immediately due and payable; (b) reducing any claim to
judgment; or (c) obtaining appointment of a receiver (to which Borrower hereby
consents) and/or judicial or nonjudicial foreclosure under the Mortgage;
provided, however, that upon a Default, Administrative Agent at its election may
(but shall not be obligated to) without the consent of and shall at the
direction of the Required Lenders, without notice, do any one or more of the
following: set-off and apply, to the extent thereof and to the maximum extent
permitted by Law, any and all deposits, funds, or assets at any time held and
any and all other indebtedness at any time owing by Administrative Agent or any
Lender to or for the credit or account of Borrower against any Indebtedness.

                    Borrower hereby appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is irrevocable and coupled with an
interest, with full power of substitution if Administrative Agent so elects, to
do any of the following in Borrower’s name

17

--------------------------------------------------------------------------------



upon the occurrence of a Default: (i) endorse the name of Borrower on any checks
or drafts representing proceeds of any insurance policies, or other checks or
instruments payable to Borrower with respect to the Property; (ii) prosecute or
defend any action or proceeding incident to the Property, (iii) pay, settle, or
compromise all bills and claims so as to clear title to the Property; and (iv)
take over and use all or any part of the labor, materials, supplies and
equipment contracted for, owned by, or under the control of Borrower, whether or
not previously incorporated into the Improvements. Any amounts expended by
Administrative Agent itself or on behalf of Lenders in connection with the
exercise of its remedies herein shall be deemed to have been advanced to
Borrower hereunder as a demand obligation owing by Borrower to Administrative
Agent or Lenders as applicable and shall constitute a portion of the
Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor
Lenders shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent.

                    No delay or omission of Administrative Agent or Lenders to
exercise any right, power or remedy accruing upon the happening of a Default
shall impair any such right, power or remedy or shall be construed to be a
waiver of any such Default or any acquiescence therein. No delay or omission on
the part of Administrative Agent or Lenders to exercise any option for
acceleration of the maturity of the Indebtedness, or for foreclosure of the
Mortgage following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Indebtedness, shall constitute a waiver of any such Default, and each
such option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, or the Property or any part thereof, or any personal property granted
as security under the Loan Documents, and every right, power and remedy given by
this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.

                    Regardless of how a Lender may treat payments received from
the exercise of remedies under the Loan Documents for the purpose of its own
accounting, for the purpose of computing the Indebtedness, payments shall be
applied as elected by Lenders. No application of payments will cure any event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at Law or in equity.

18

--------------------------------------------------------------------------------



ARTICLE 5
ADMINISTRATIVE AGENT

                    5.1. Appointment and Authorization of Administrative Agent.

                    (a) Each Lender hereby irrevocably (subject to Section 5.9)
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

                    (b) No individual Lender or group of Lenders shall have any
right to amend or waive, or consent to the departure of any party from any
provision of any Loan Document, or secure or enforce the obligations of Borrower
or any other party pursuant to the Loan Documents, or otherwise. All such
rights, on behalf of Administrative Agent or any Lender or Lenders, shall be
held and exercised solely by and at the option of Administrative Agent for the
pro rata benefit of Lenders. Such rights, however, are subject to the rights of
a Lender or Lenders, as expressly set forth in this Agreement, to approve
matters or direct Administrative Agent to take or refrain from taking action as
set forth in this Agreement. Except as expressly otherwise provided in this
Agreement or the other Loan Documents, Administrative Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights, or taking or refraining from taking any actions which
Administrative Agent is expressly entitled to exercise or take under this
Agreement and the other Loan Documents, including, without limitation, (i) the
determination if and to what extent matters or items subject to Administrative
Agent’s satisfaction are acceptable or otherwise within its discretion, (ii) the
making of Administrative Agent Advances, and (iii) the exercise of remedies
pursuant to, but subject to, Article 4 or pursuant to any other Loan Document
and any action so taken or not taken shall be deemed consented to by Lenders.

                    (c) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Borrower or Guarantor, no individual
Lender or group of Lenders shall have the right, and Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself and Lenders, by
intervention in such proceeding or otherwise:

19

--------------------------------------------------------------------------------




 

 

 

          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loan and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under Section
6.10 and Exhibit “K” allowed in such judicial proceeding; and

 

 

 

          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.

                    Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of Lenders except as approved by
Required Lenders or to authorize Administrative Agent to vote in respect of the
claims of Lenders except as approved by Required Lenders in any such proceeding.

                    5.2. Delegation of Duties. Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultant experts concerning all matters pertaining to such
duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.

                    5.3. Liability of Administrative Agent. No Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any of Lenders for
any recital, statement, representation or warranty made by Borrower or any
subsidiary or Affiliate of Borrower, or any officer thereof, contained herein or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower, Guarantor
or any of their Affiliates.

20

--------------------------------------------------------------------------------



                    5.4. Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.

                    5.5. Notice of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default that
Administrative Agent determines will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default as may
be requested by the Required Lenders in accordance with Article 4; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.

                    5.6. Credit Decision; Disclosure of Information by
Administrative Agent.

                    (a) Each Lender acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of Borrower and Guarantor, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lenders as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower and
Guarantor hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and

21

--------------------------------------------------------------------------------



based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor.

                   (b) Administrative Agent upon its receipt shall provide each
Lender such notices, reports and other documents expressly required to be
furnished to Lenders by Administrative Agent herein. To the extent not already
available to a Lender, Administrative Agent shall also provide Lender and/or
make available for Lender’s inspection during reasonable business hours and at
Lender’s expense, upon Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower, any Guarantor or other person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to the Loan; and (iv) other
current factual information then in Administrative Agent’s possession with
respect to the Loan and bearing on the continuing creditworthiness of Borrower
or any Guarantor, or any of their respective Affiliates; provided that nothing
contained in this Section shall impose any liability upon Administrative Agent
for its failure to provide a Lender any of such Loan Documents, information, or
financial statements, unless such failure constitutes willful misconduct or
gross negligence on Administrative Agent’s part; and provided further that
Administrative Agent shall not be obligated to provide any Lender with any
information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide any Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or Guarantor or any of their
respective Affiliates which may come into the possession of any of Agent-Related
Persons.

                    5.7. Indemnification of Administrative Agent. Whether or not
the transactions contemplated hereby are consummated, Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, to the extent
that Administrative Agent is not reimbursed by or on behalf of Borrower, each
Lender shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney fees) incurred by
Administrative Agent as described in Section 6.10. The undertaking in this
Section shall survive the payment of all Indebtedness hereunder and the
resignation or replacement of Administrative Agent.

22

--------------------------------------------------------------------------------



                    5.8. Administrative Agent in Individual Capacity.
Administrative Agent, in its individual capacity, and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any party to the Loan
Documents and their respective Affiliates as though Administrative Agent were
not Administrative Agent hereunder and without notice to or consent of Lenders.
Lenders acknowledge that Borrower and Bank of America, N.A. or its Affiliate
have entered or may enter into Swap Transactions. A portion of the Loan may be
funded to honor Borrower’s payment obligations under the terms of such Swap
Transactions, and Lenders shall have no right to share in any portion of such
payments. Lenders acknowledge that, pursuant to such activities, Bank of
America, N.A. or its Affiliates may receive information regarding any party to
the Loan Documents, or their respective Affiliates (including information that
may be subject to confidentiality obligations in favor of such parties or such
parties’ Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Pro Rata
Share of the Loan, Bank of America, N.A. shall have the same rights and powers
under this Agreement as any other Lenders and may exercise such rights and
powers as though it were not Administrative Agent or party to Swap Transactions,
and the terms “Lender” and “Lenders” include Bank of America, N.A. in its
individual capacity.

                    5.9. Successor Administrative Agent. Administrative Agent
may, and at the request of the Required Lenders as a result of Administrative
Agent’s gross negligence or willful misconduct in performing its duties under
this Agreement shall, resign as Administrative Agent upon thirty (30) days’
notice to Lenders. If Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among Lenders a successor administrative
agent for Lenders, which successor administrative agent shall be consented to by
Borrower at all times other than during the existence of a Default (which
consent of Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with Lenders and Borrower, a successor administrative agent from
among Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article and other applicable Sections of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

                    5.10. Releases; Acquisition and Transfers of Collateral.

                    (a) Lenders hereby irrevocably authorize Administrative
Agent to transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on

23

--------------------------------------------------------------------------------



behalf of Lenders to transfer or sell, any Loan collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Indebtedness, (ii) constituting a release, transfer or sale of a lien or Loan
collateral if Borrower will certify to Administrative Agent that the release,
transfer or sale is permitted under this Agreement or the other Loan Documents
(and Administrative Agent may rely conclusively on any such certificate, without
further inquiry); or (iv) after foreclosure or other acquisition of title (1)
for a purchase price of at least 90% of the value indicated in the most recent
appraisal of the collateral obtained by Administrative Agent made in accordance
with regulations governing Administrative Agent, less any reduction indicated in
the appraisal estimated by experts in such areas; or (2) if approved by the
Required Lenders.

                    (b) If all or any portion of the Loan collateral is acquired
by foreclosure or by deed in lieu of foreclosure, Administrative Agent shall
take title to the collateral in its name or by an Affiliate of Administrative
Agent, but for the benefit of all Lenders in their Pro Rata Shares on the date
of the foreclosure sale or recordation of the deed in lieu of foreclosure (the
“Acquisition Date”). Administrative Agent and all Lenders hereby expressly waive
and relinquish any right of partition with respect to any collateral so
acquired. After any collateral is acquired, Administrative Agent shall appoint
and retain one or more persons (individually and collectively, “Property
Manager”) experienced in the management, leasing, sale and/or dispositions of
similar properties.

                    After consulting with the Property Manager, Administrative
Agent shall prepare a written plan for completion of construction (if required),
operation, management, improvement, maintenance, repair, sale and disposition of
the Loan collateral and a budget for the aforesaid, which may include a
reasonable management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

                    (c) Upon request by Administrative Agent or Borrower at any
time, Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Loan
collateral pursuant to this Section; provided, however, that

24

--------------------------------------------------------------------------------



(i) Administrative Agent shall not be required to execute any document necessary
to evidence such release, transfer or sale on terms that, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the transfer, release or sale
without recourse, representation or warranty, and (ii) such transfer, release or
sale shall not in any manner discharge, affect or impair the obligations of
Borrower other than those expressly being released.

                    (d) If only two (2) Lenders exist at the time Administrative
Agent receives a purchase offer for Loan collateral for which one of Lenders
does not consent within ten (10) Business Days after notification from
Administrative Agent, the consenting Lender may offer (“Purchase Offer”) to
purchase all of non-consenting Lender’s right, title and interest in the
collateral for a purchase price equal to non-consenting Lender’s Pro Rata Share
of the net proceeds anticipated from such sale of such collateral (as reasonably
determined by Administrative Agent, including the undiscounted face principal
amount of any purchase money obligation not payable at closing) (“Net
Proceeds”). Within ten (10) Business Days thereafter the non-consenting Lender
shall be deemed to have accepted such Purchase Offer unless the non-consenting
Lender notifies Administrative Agent that it elects to purchase all of the
consenting Lender’s right, title and interest in the collateral for a purchase
price payable by the non-consenting Lender in an amount equal to the consenting
Lender’s Pro Rata Share of the Net Proceeds. Any amount payable hereunder by a
Lender shall be due on the earlier to occur of the closing of the sale of the
collateral or ninety (90) days after the Purchase Offer, regardless of whether
the collateral has been sold.

                    5.11. Application of Payments. Except as otherwise provided
below with respect to Defaulting Lenders, aggregate principal and interest
payments, payments for Indemnified Liabilities and/or foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of Lenders (“Payments”) shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 5.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest and late charges due
in respect of the Indebtedness and Administrative Agent Advances; fourth, to pay
or prepay pro rata principal of the Indebtedness and Administrative Agent
Advances; fifth, to pay any indebtedness of Borrower under Swap Transactions;
and last, to Borrower, if required by law, or Lenders in Pro Rata Share
percentages equal to their percentages at the termination of the Aggregate
Commitments.

25

--------------------------------------------------------------------------------



                    5.12. Benefit. The terms and conditions of this Article are
inserted for the sole benefit of Administrative Agent and Lenders; the same may
be waived in whole or in part, with or without terms or conditions, without
prejudicing Administrative Agent’s or Lenders’ rights to later assert them in
whole or in part.

ARTICLE 6
GENERAL TERMS AND CONDITIONS

                    6.1. Consents; Borrower’s Indemnity. Except where otherwise
expressly provided in the Loan Documents, in any instance where the approval,
consent or the exercise of Administrative Agent’s or Lenders’ judgment is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be (a) within the sole discretion of Administrative Agent or
Lenders; (b) deemed to have been given only by a specific writing intended for
the purpose given and executed by Administrative Agent or Lenders; and (c) free
from any limitation or requirement of reasonableness. Notwithstanding any
approvals or consents by Administrative Agent or Lenders, neither Administrative
Agent nor any Lender has any obligation or responsibility whatsoever for the
adequacy, form or content of any appraisal, any contract, any lease, or any
other matter incident to the Property. Any inspection, appraisal or audit of the
Property or the books and records of Borrower, or the procuring of documents and
financial and other information, by or on behalf of Administrative Agent shall
be for Administrative Agent’s and Lenders’ protection only, and shall not
constitute an assumption of responsibility to Borrower or anyone else with
regard to the condition, value, construction, maintenance or operation of the
Property, or relieve Borrower of any of Borrower’s obligations. Borrower has
selected all surveyors, architects, engineers, contractors, materialmen and all
other persons or entities furnishing services or materials to the Project.
Neither Administrative Agent nor any Lender has any duty to supervise or to
inspect the Property or the construction of the Improvements nor any duty of
care to Borrower or any other person to protect against, or inform Borrower or
any other person of the existence of, negligent, faulty, inadequate or defective
design or construction of the Improvements. Neither Administrative Agent nor any
Lender shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnitees”) from
and against: (a) any claim, action, loss or cost (including attorney’s fees and
costs) arising from or relating to (i) any defect in the Property or the
Improvements, (ii) the performance or default of Borrower, Borrower’s surveyors,
architects, engineers, contractors or any other person, (iii) any failure to
construct, complete, protect or insure the Improvements, (iv) the payment of
costs of labor, materials, or services supplied for the construction, alteration
or renovation of the Improvements, including, without limitation, tenant
improvements, (v) in connection with the protection and preservation of the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition), or (vi) the performance of any obligation of
Borrower whatsoever; (b) any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including attorney fees and costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery,

26

--------------------------------------------------------------------------------



enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment or Loan, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information (as
defined in Section 6.6) or other materials obtained through internet, Intralinks
or other similar information transmission systems in connection with this
Agreement; and (d) any and all liabilities, losses, costs or expenses (including
attorney fees and costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding and whether it is defeated, successful or
withdrawn, (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection,
whether or not followed by notice of Default, shall not constitute a waiver of
any Default then existing, or a waiver of Administrative Agent’s and Lenders’
right thereafter to insist that the Improvements be in compliance with the Loan
Documents, and all applicable Laws, governmental requirements and restrictive
covenants. Administrative Agent’s failure to inspect shall not constitute a
waiver of any of Administrative Agent’s or Lenders’ rights under the Loan
Documents or at Law or in equity.

                    6.2. Miscellaneous. This Agreement may be executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons, entities or circumstances. Time
shall be of the essence with respect to obligations under the Loan Documents.
This Agreement, and its validity, enforcement and interpretation, shall be
governed by New York law (without regard to any conflict of Laws principles) and
applicable United States federal Law.

                    6.3. Notices.

                    6.3.1. Modes of Delivery; Changes. Except as otherwise
provided herein, all notices, and other communications required or which any
party desires to give under this Agreement or any other Loan Document shall be
in writing. Unless otherwise specifically provided in such other Loan Document,
all such notices and other communications shall be

27

--------------------------------------------------------------------------------



deemed sufficiently given or furnished if delivered by personal delivery, by
courier (including overnight delivery services such as FedEx), by registered or
certified United States mail, postage prepaid, or by facsimile (with, subject to
Subsection 6.3.2 below, a confirmatory duplicate copy sent by first class United
States mail), addressed to the party to whom directed or by (subject to
Subsection 6.3.3 below) electronic mail address to Borrower, at the addresses
set forth at the end of this Agreement or to Administrative Agent or Lenders at
the addresses specified for notices on the Schedule of Lenders (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of courier
or mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided,
however, that service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in any Loan Document or
to require giving of notice or demand to or upon any person in any situation or
for any reason.

                    6.3.2. Effectiveness of Facsimile Documents and Signatures.
Loan Documents may be transmitted and/or signed by facsimile. The effectiveness
of any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
parties to the Loan Documents. Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

                    6.3.3. Limited Use of Electronic Mail. Electronic mail and
internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

                    6.3.4. Reliance by Administrative Agent and Lenders.
Administrative Agent and Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan advance notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording. If a
Lender does not notify or inform Administrative Agent of whether or not it
consents to, or approves of or agrees to any matter of any nature whatsoever
with respect to which its consent, approval or agreement is required under the
express provisions of this Agreement or with respect to which its consent,
approval or agreement is otherwise requested by Administrative Agent, in
connection with the Loan or any matter pertaining to the Loan, within ten (10)
Business Days (or such longer period as may be specified by Administrative
Agent) after such consent, approval or agreement is

28

--------------------------------------------------------------------------------



requested by Administrative Agent, Lender shall be deemed to have given its
consent, approval or agreement, as the case may be, with respect to the matter
in question.

                    6.4. Payments Set Aside. To the extent that any payment by
or on behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, to a
depository (including Administrative Agent, any Lender or its or their
Affiliates) for returned items or insufficient collected funds, or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred, and (b) each Lender severally agrees to pay to Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

                    6.5. Successors and Assigns.

                    (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

                    (b) Any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and Pro Rata Share of the Loan at the time
owing to it); provided that:

 

 

 

          (i) so long as no Default has occurred and is continuing the assigning
Lender’s Commitment after the assignment must be at least $10,000,000.00, and
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund as defined in subsection (h) of this Section with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
its Pro Rata Share of the Loan outstanding) subject to each such assignment,
determined as of the date the Assignment and

29

--------------------------------------------------------------------------------




 

 

 

Assumption with respect to such assignment is delivered to Administrative Agent,
shall not be less than $10,000,000 unless each of Administrative Agent and, so
long as no Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

 

 

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan, the Initial
Advance, the Future Advance and the Commitment assigned;

 

 

 

          (iii) any assignment of a Commitment must be approved by
Administrative Agent, unless the person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

 

 

 

          (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement). Upon request, Administrative Agent shall prepare
and Borrower shall execute and deliver one or more Notes (each, a “Replacement
Note”) to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

                    (c) Administrative Agent, acting solely for this purpose as
an agent of Borrower shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amount of each Lender’s Pro Rata Share of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

                    (d) Any Lender may, without the consent of, but with prior
notice to Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”)

30

--------------------------------------------------------------------------------



in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or its Pro Rata
Share of the Loan owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) Borrower, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (iv) except to the
extent consented to by Administrative Agent in its sole discretion with respect
to each participation, any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement.

                    (e) A Participant shall not be entitled to receive any
greater payment under Sections 1.7, 1.8, 1.12 or any other provision of this
Agreement than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant.

                    (f) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

                    (g) If the consent of Borrower to an assignment or to an
assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the
provision to the first sentence of subsection (b) above), Borrower shall be
deemed to have given its consent five (5) Business Days after the date notice
thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by Borrower prior to such fifth
Business Day.

                    (h) As used herein, the following terms have the following
meanings:

 

 

 

          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

 

 

          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other person (other than a natural person)
approved by Administrative Agent, and, unless a Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed).

 

 

 

          “Fund” means any person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
real estate loans and similar extensions of credit in the ordinary course of its
business.

                    6.6. Confidentiality. Each of Administrative Agent and
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including

31

--------------------------------------------------------------------------------



accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any Swap Transaction or credit
derivative transaction relating to obligations of Borrower and Guarantor; (g)
with the consent of Borrower; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to Administrative Agent or any Lender on a nonconfidential
basis from a source other than Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization. For the purposes of
this Section, “Information” means all information received from Borrower or
Guarantor relating to Borrower or Guarantor or their business, other than any
such information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower or Guarantor; provided
that in the case of information received from Borrower or Guarantor after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information. Administrative Agent and Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and Lenders in connection with the
administration and management of this Agreement, the Loan and Loan Documents.

                    6.7. Set-off. In addition to any rights and remedies of
Administrative Agent and Lenders provided by Law, upon the occurrence and during
the continuance of any Default, Administrative Agent and each Lender is
authorized at any time and from time to time, without prior notice to Borrower
or any other party to the Loan Documents, any such notice being waived by
Borrower (on its own behalf and on behalf of each party to the Loan Documents to
the fullest extent permitted by Law), to set-off and apply any and all deposits,
general or special, time or demand, provisional or final, any time owing by
Administrative Agent or such Lender hereunder or under any other Loan Document
to or for the credit or the account of such parties to the Loan Documents
against any and all Indebtedness, irrespective of whether or not Administrative
Agent or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Indebtedness may be contingent or unmatured or
denominated in a currency different from that of the applicable depositor
indebtedness. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

32

--------------------------------------------------------------------------------



                    6.8. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the portions of
the Loan advanced by it, any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its ratable
share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify Administrative Agent of such fact, and (b) purchase from
the other Lenders such participations in the portions of the Loan made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such portions of the Loan or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 6.4 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered without further interest thereon. Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by Law, exercise all its rights of payment (including
the right of set-off), but subject to Section 6.7 with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation. Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

                    6.9. Amendments; Survival. Administrative Agent and Lenders
shall be entitled to amend (whether pursuant to a separate intercreditor
agreement or otherwise) any of the terms, conditions or agreements set forth in
Article 5 or as to any other matter in the Loan Documents respecting payments to
Administrative Agent or Lenders or the required number of Lenders to approve or
disapprove any matter or to take or refrain from taking any action, without the
consent of Borrower or any other person or the execution by Borrower or any
other person of any such amendment or intercreditor agreement. Subject to the
foregoing, Administrative Agent may amend or waive any provision of this
Agreement or any other Loan Document, or consent to any departure by any party
to the Loan Documents therefrom which amendment, waiver or consent is intended
to be within Administrative Agent’s discretion or determination, or otherwise if
such amendment, waiver or consent does not constitute a material change to the
Loan Documents; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided further that no such amendment, waiver or consent shall:

 

 

 

          (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such

33

--------------------------------------------------------------------------------




 

 

 

Lender (it being understood that a waiver of a Default shall not constitute an
extension or increase in any Lender’s Commitment);

 

 

 

          (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document, without the
written consent of each Lender directly affected thereby;

 

 

 

          (c) reduce the principal of, or the rate of interest specified herein
on, any portion of the Loan or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that Administrative Agent may
waive any obligation of Borrower to pay interest at the Past Due Rate and/or
late charges for periods of up to thirty (30) days, and only the consent of the
Required Lenders shall be necessary to waive any obligation of Borrower to pay
interest at the Past Due Rate or late charges thereafter, or to amend the
definition of “Past Due Rate” or “late charges”;

 

 

 

          (d) change the percentage of the combined Commitments or of the
aggregate unpaid principal amount of the Loan which is required for Lenders or
any of them to take any action hereunder, without the written consent of each
Lender;

 

 

 

          (e) change the definition of “Pro Rata Share” or “Required Lender” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

 

 

          (f) amend this Section, or Section 6.8, without the written consent of
each Lender;

 

 

 

          (g) release the liability of Borrower or any existing Guarantor
without the written consent of each Lender;

 

 

 

          (h) permit the sale, transfer, pledge, mortgage or assignment of any
Loan collateral or any direct or indirect interest in Borrower, except as
expressly permitted under the Loan Documents, without the written consent of
each Lender; or

 

 

 

          (i) transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of Lenders transfer or
sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender,

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender. Notwithstanding anything to the
contrary herein, Administrative Agent is hereby authorized, without the consent
of Lenders,

34

--------------------------------------------------------------------------------



to enter into subordination, non-disturbance and attornment agreements with
tenants on reasonable and customary terms, as determined by Administrative
Agent.

                              This Agreement shall continue in full force and
effect until the Indebtedness is paid in full and all of Administrative Agent’s
and Lenders’ obligations under this Agreement are terminated; and all
representations and warranties and all provisions herein for indemnity of the
Indemnitees, Administrative Agent and Lenders (and any other provisions herein
specified to survive) shall survive payment in full, satisfaction or discharge
of the Indebtedness, the resignation or removal of Administrative Agent or
replacement of any Lender, and any release or termination of this Agreement or
of any other Loan Documents.”

                    6.10. Costs and Expenses. Without limiting any Loan Document
and to the extent not prohibited by applicable Laws, Borrower shall pay when
due, shall reimburse to Administrative Agent for the benefit of itself and
Lenders on demand and shall indemnify Administrative Agent and Lenders from, all
reasonable out-of-pocket fees, costs, and expenses paid or incurred by
Administrative Agent in connection with the negotiation, preparation and
execution of this Agreement and the other Loan Documents (and any amendments,
approvals, consents, waivers and releases requested, required, proposed or done
from time to time), or in connection with the disbursement, administration or
collection of the Loan or the enforcement of the obligations of Borrower or the
exercise of any right or remedy of Administrative Agent, including (a) all
reasonable fees and expenses of Administrative Agent’s counsel; (b) reasonable
fees and charges of each inspector and engineer retained by Administrative Agent
for purposes specified in this Agreement; (c) appraisal, re-appraisal and survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for Borrower and each
Guarantor; (g) escrow fees; (h) fees and costs of environmental investigations,
site assessments and remediations; (i) recordation taxes, documentary taxes,
transfer taxes and mortgage taxes; (j) filing and recording fees; and (k) loan
brokerage fees. Borrower shall pay all costs and expenses incurred by
Administrative Agent, including attorneys’ fees, if the obligations or any part
thereof are sought to be collected by or through an attorney at law, whether or
not involving probate, appellate, administrative or bankruptcy proceedings.
Borrower shall pay all costs and expenses of complying with the Loan Documents,
whether or not such costs and expenses are included in any budget related to the
Property. Borrower’s obligations under this Section shall survive the delivery
of the Loan Documents, the making of advances, the payment in full of the
Indebtedness, the release or reconveyance of any of the Loan Documents, the
foreclosure of the Mortgage or conveyance in lieu of foreclosure, any bankruptcy
or other debtor relief proceeding, and any other event whatsoever.

                    6.11. Tax Forms.

                              (a) (i) Each Lender, and each holder of a
participation interest herein, that is not a “United States person” (a “Foreign
Lender”) within the meaning of Section 7701(a)(30) of the Code shall deliver to
Administrative Agent, prior to receipt of any payment subject to withholding (or
upon accepting an assignment or receiving a participation interest herein), two
duly signed completed copies of either Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to a complete exemption from
withholding on all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or Form W-8ECI or any

35

--------------------------------------------------------------------------------



successor thereto (relating to all payments to be made to such Foreign Lender by
Borrower pursuant to this Agreement) of the United States Internal Revenue
Service or such other evidence satisfactory to Borrower and Administrative Agent
that such Foreign Lender is entitled to an exemption from or reduction of,
United States withholding tax, including any exemption pursuant to Section
881(c) of the Code. Thereafter and from time to time, each such Foreign Lender
shall (A) promptly submit to Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States Laws and regulations to
avoid, or such evidence as is satisfactory to Borrower and Administrative Agent
of any available exemption from or reduction of, United States withholding taxes
in respect of all payments to be made to such Foreign Lender by Borrower
pursuant to the Loan Documents, (B) promptly notify Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lenders, and as may be
reasonably necessary (including the re-designation of its lending office, if
any) to avoid any requirement of applicable Laws that Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

                              (ii) Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of United States Internal Revenue Service Form W-8IMY (or any successor
thereto), together with any information such Lender chooses to transmit with
such form, and any other certificate or statement of exemption required under
the Code, to establish that such Lender is not acting for its own account with
respect to a portion of any such sums payable to such Lender.

                              (iii) Borrower shall not be required to pay any
additional amount to any Foreign Lender under Section 1.11, (A) with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an United
States Internal Revenue Service Form W-8IMY pursuant to this subsection (a) of
this Section, or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this subsection (a); provided that if such Lender shall have
satisfied the requirement of this subsection (a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this subsection (a) shall relieve Borrower
of its obligation to pay any amounts pursuant to Section 1.11 in the event that,
as a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other person for the account of

36

--------------------------------------------------------------------------------



which such Lender receives any sums payable under any of the Loan Documents is
not subject to withholding or is subject to withholding at a reduced rate.

                              (iv) Administrative Agent may, without reduction,
withhold any Taxes required to be deducted and withheld from any payment under
any of the Loan Documents with respect to which Borrower is not required to pay
additional amounts under this subsection (a).

                    (b) Upon the request of Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to Administrative Agent two duly signed completed copies
of United States Internal Revenue Service Form W-9. If such Lender fails to
deliver such forms, then Administrative Agent may withhold from any interest
payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code, without reduction.

                    (c) If any Tribunal asserts that Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent therefor, including all penalties and interest
and costs and expenses (including attorney fees) of Administrative Agent. The
obligation of Lenders under this subsection shall survive the removal or
replacement of a Lender, the payment of all Indebtedness and the resignation or
replacement of Administrative Agent.

                    6.12. Further Assurances. Borrower will, upon Administrative
Agent’s request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent deems
reasonably necessary, desirable or proper to carry out the purposes of the Loan
Documents and to identify and subject to the liens and security interest of the
Loan Documents any property intended to be covered thereby, including any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; (c) execute, acknowledge, deliver, procure, file or record any
document or instrument Administrative Agent deems necessary, desirable, or
proper to protect the liens or the security interest under the Loan Documents
against the rights or interests of third persons; and (d) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts deemed necessary, desirable or proper by Administrative
Agent to comply with the requirements of any agency having jurisdiction over
Administrative Agent. In addition, at any time, and from time to time, upon
request by Administrative Agent or any Lender, Borrower will, at Borrower’s
expense, provide any and all further instruments, certificates and other
documents as may, in the opinion of Administrative Agent or such Lender, be
necessary or desirable in order to verify Borrower’s identity and background in
a manner satisfactory to Administrative Agent or such Lender.

                    6.13. Inducement to Lenders. The representations and
warranties contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loan and extend any other credit to or for the
account of Borrower pursuant hereto, and Administrative Agent and Lenders are
relying thereon, and will continue to rely thereon, and (b) shall survive any
bankruptcy proceedings involving Borrower, Guarantor or the Property,
foreclosure, or conveyance in lieu of foreclosure.

37

--------------------------------------------------------------------------------



                    6.14. Forum. Each party to this Agreement hereby irrevocably
submits generally and unconditionally for itself and in respect of its property
to the jurisdiction of any state court, or any United States federal court,
sitting in the State specified in Section 6.2 of this Agreement and to the
jurisdiction of any state court or any United States federal court, sitting in
the state in which any of the Property is located, over any suit, action or
proceeding arising out of or relating to this Agreement or the Indebtedness.
Each party to this Agreement hereby irrevocably waives, to the fullest extent
permitted by Law, any objection that they may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum. Each party to this Agreement hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable Law, all service of process in any such suit, action or proceeding in
any state court, or any United States federal court, sitting in the state
specified in Section 6.2 may be made by certified or registered mail, return
receipt requested, directed to such party at its address for notice stated in
the Loan Documents, or at a subsequent address of which Administrative Agent
received actual notice from such party in accordance with the Loan Documents,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of Administrative Agent to
serve process in any manner permitted by Law or limit the right of
Administrative Agent to bring proceedings against any party in any other court
or jurisdiction.

                    6.15. Interpretation. References to “Dollars”, “$”, “money”,
“payments” or other similar financial or monetary terms are references to lawful
money of the United States of America. References to Articles, Sections, and
Exhibits are, unless specified otherwise, references to articles, sections and
exhibits of this Agreement. Words of any gender shall include each other gender.
Words in the singular shall include the plural and words in the plural shall
include the singular. References to Borrower or Guarantor shall mean, each
person comprising same, jointly and severally. References to “persons” shall
include both natural persons and any legal entities, including public or
governmental bodies, agencies or instrumentalities. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. Captions and headings in the Loan Documents are for convenience
only and shall not affect the construction of the Loan Documents.

                    6.16. No Partnership, etc. The relationship between Lenders
(including Administrative Agent) and Borrower is solely that of lender and
borrower. Neither Administrative Agent nor any Lender has any fiduciary or other
special relationship with or duty to Borrower and none is created by the Loan
Documents. Nothing contained in the Loan Documents, and no action taken or
omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, association, or special relationship
between Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Project, the Property or otherwise. In no event shall Administrative
Agent’s or Lenders’ rights and interests under the Loan Documents be construed
to give Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.

                    6.17. Records. The unpaid amount of the Loan and the amount
of any other credit extended by Administrative Agent or Lenders to or for the
account of Borrower set forth on the books and records of Administrative Agent
shall be presumptive evidence of the amount

38

--------------------------------------------------------------------------------



thereof owing and unpaid, but failure to record any such amount on
Administrative Agent’s books and records shall not limit or affect the
obligations of Borrower under the Loan Documents to make payments on the Loan
when due.

                   6.18. Commercial Purpose. Borrower warrants that the Loan is
being made solely to acquire or carry on a business or commercial enterprise,
and/or Borrower is a business or commercial organization. Borrower further
warrants that all of the proceeds of this Loan shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan, and is made for other than personal, family, household or
agricultural purposes.

                    6.19. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY,
ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE
LOAN AGREEMENT, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

                    6.20. Service of Process. Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Loan by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower and (b) serving a copy thereof
upon Robert Masters, the agent hereby designated and appointed by Borrower as
Borrower’s agent for service of process. Borrower irrevocably agrees that such
service shall be deemed to be service of process upon Borrower in any such suit,
action, or proceeding. Nothing in any Note shall affect the right of
Administrative Agent to serve process in any manner otherwise permitted by Law
and nothing in any Note will limit the right of Administrative Agent on behalf
of Lenders otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions.

                    6.21. USA Patriot Act Notice. Each Lender and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the Act.

39

--------------------------------------------------------------------------------



                    6.22. Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Borrower, Administrative Agent and
Lenders with respect to the transactions arising in connection with the Loan,
and supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no persons are or were
authorized by Administrative Agent or any Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

                    BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON
BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE
NOTES OR OTHERWISE IN RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE
TO (X) INJUNCTIVE RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
COMPULSORY COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

                    6.23. Limitation on Liability. Borrower waives any right to
assert or make any claim against Administrative Agent or any Lender (or to sue
Administrative Agent or any Lender upon any claim for) any special, indirect,
incidental, punitive or consequential damages in respect of any breach or
wrongful conduct (whether the claim is based on contract, tort or duty imposed
by law) in connection with, arising out of or in any way related to this
Agreement, the other Loan Documents or the transactions contemplated hereby
and/or thereby, or any act, omission or event in connection therewith.

                    6.24. Third Parties; Benefit. All conditions to the
obligation of Lenders or Administrative Agent to make advances hereunder are
imposed solely and exclusively for the benefit of Lenders, Administrative Agent
and their assigns and no other persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lenders or Administrative Agent will refuse to make advances in the
absence of strict compliance with any or all thereof and no other person shall,
under any circumstances, be deemed to be the beneficiary of such conditions, any
or all of which may be freely waived in whole or in part by Lenders or
Administrative Agent at any time in the sole and absolute exercise of their
discretion. The terms and provisions of this Agreement and the other Loan
Documents are for the benefit of the parties hereto and, except as herein
specifically provided, no other person shall have any right or cause of action
on account thereof.

40

--------------------------------------------------------------------------------



                    6.25. Rules of Construction. The words “hereof”, “herein”,
“hereunder”, “hereto”, and other words of similar import refer to this Agreement
in its entirety. The terms “agree” and “agreements” mean and include “covenant”
and “covenants”. The words “include” and “including” shall be interpreted as if
followed by the words “without limitation”. The captions and headings contained
in this Agreement are included herein for convenience of reference only and
shall not be considered a part hereof and are not in any way intended to define,
limit or enlarge the terms hereof. All references (a) made in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (b) made in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, (c) to the Loan
Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, the Improvements or the Property shall mean all or any portion of
each of the foregoing, respectively, and (e) to Articles, Sections and Schedules
are to the respective Articles, Sections and Schedules contained in this
Agreement unless expressly indicated otherwise.

                    6.26. Cross-Default. This Loan shall be cross-defaulted with
(i) any and all other loans which Borrower (or any entity included within
Borrower shall have from any Lender (or any subsidiary or affiliated entity of
Lender) during the term of this Loan, whether existing as of the date of this
Agreement or subsequently made and (ii) the credit facility provided by Bank of
America, N.A. (“BofA”) and certain other lenders to Guarantor pursuant to that
certain Revolving Credit Agreement dated October 10, 2007 by and between
Guarantor, BofA and certain other lenders, as the same may be modified, amended,
restated or replaced from time to time. A default under any of the
above-described loans or credit facilities shall constitute a Default under this
Loan; however, a Default under this Loan shall not in itself constitute a
Default under the above-described other loans unless and to the extent expressly
set forth in the agreements and instruments governing such other loans.

                    6.27. Lien Law. This Agreement is subject to the trust fund
provision of the Lien Law including, without limitation, Section 13 thereof.

[Remainder of page intentionally left blank]

41

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Loan Agreement is EXECUTED and
DELIVERED UNDER SEAL as of October 26, 2010.

 

 

 

 

BORROWER:

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

 

 

 

 

Borrower’s Address for Notices:

 

 

 

 

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

 

Telephone:    914-288-8100

 

Telefax:         914-428-3646

 

Email:            rmasters@acadiarealty.com

 

 

 

 

Borrower’s Federal Tax Identification Number:

 

26-4114099

 

 

 

 

BANK OF AMERICA, N.A., a national banking association, individually as
Administrative Agent and a Lender

 

 

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

Lender’s Address for Notices:

 

 

 

 

Bank of America, N.A.

 

One Bryant Park, 35th Floor

 

New York, New York 10036


--------------------------------------------------------------------------------



EXHIBIT “A”

Legal Description of Land

ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN “RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN “MAP NO. 1 GULL MANOR..,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION

N 476,045.23 (Y)
E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31º 31’ 51” EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED “SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK” WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK’S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;

THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:

SOUTH 54º 41’ 49” EAST 400.00 FEET;
NORTH 35º 15’ 51” EAST 200.00 FEET;
NORTH 54º 41’ 49” WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;

THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:

NORTH 35º 15’ 51” EAST 150.02 FEET AND;
NORTH 54º 41’ 49” WEST 174.98 FEET TO A POINT;

THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF WHICH IS 90º 02’ 20”,

--------------------------------------------------------------------------------



THE RADIUS OF WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER POINT ON THE SAID
SOUTHEASTERLY LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

NORTH 35º 15’ 51” EAST 103.05 FEET AND;
NORTH 34º 16’ 11” EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;

THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88º 58’ 00”, THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:

SOUTH 54º 41’ 49” EAST 187.41 FEET;
SOUTH 87º 58’ 31” EAST 50.19 FEET;
NORTH 34º 14’ 31” EAST 293.26 FEET AND;
NORTH 55º 45’ 29” WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

NORTH 38º 26’ 11” EAST 91.89 FEET AND;

NORTH 36º 40’ 11” EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST

SOUTH 53º 24’ 23’ EAST 28.04 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44º 59’ 45”,
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,

THEN SOUTH 08º 24’ 38” EAST 170.39 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42º 53’ 52”,
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:

SOUTH 34º 11’ 14” WEST 7.14 FEET;
SOUTH 42º 10’ 35” EAST 571.35 FEET;
NORTH 81º 40’ 00” EAST 752.50 FEET;
NORTH 42º 10’ 35” WEST 546.00 FEET;
SOUTH 47º 49’ 25” WEST 12.00 FEET;
NORTH 42º 10’ 35” WEST 334.49 FEET;
NORTH 47º 49’ 25” EAST 64.36 FEET;

2

--------------------------------------------------------------------------------



NORTH 42º 10’ 35” WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;

THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:

NORTH 43º 07’ 31” EAST 240.77 FEET;
NORTH 46º 43’ 08” EAST 200.86 FEET;
NORTH 47º 51’ 46” EAST 169.07 FEET;
NORTH 54º 16’ 42” EAST 77.64 FEET;
NORTH 43º 47’ 18” EAST 103.43 FEET;
NORTH 06º 57’ 25” EAST 7.49 FEET;
NORTH 44º 52’ 56” EAST 141.98 FEET;
NORTH 56º 38’ 06” EAST 194.10 FEET;
NORTH 47º 40’ 06” EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION

N 478,107.32 (Y)
E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:

NORTH 47º 40’ 06” EAST 15.49 FEET;
NORTH 57º 07’ 47” EAST 41.34 FEET;
NORTH 46º 37’ 24” EAST 65.92 FEET;
NORTH 60º 47’ 16” EAST 135.27 FEET;
NORTH 58º 29’ 38” EAST 200.48 FEET;
NORTH 76º 26’ 07” EAST 65.57 FEET;
NORTH 53º 06’ 18” EAST 114.53 FEET;
NORTH 59º 20’ 46” EAST 157.01 FEET;
NORTH 67º 37’ 05” EAST 102.26 FEET;
NORTH 39º 31’ 22” EAST 47.05 FEET;
NORTH 62º 09’ 00” EAST 123.28 FEET;
NORTH 59º 26’ 00” EAST 57.40 FEET;
NORTH 58º 13’ 00” EAST 81.60 FEET;
NORTH 61º 59’ 00” EAST 41.60 FEET;
NORTH 38º 58’ 00” EAST 17.42 FEET;
NORTH 61º 26’ 39” EAST 147.75 FEET;
NORTH 57º 24’ 50” EAST 100.18 FEET;
NORTH 63º 24’ 40” EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION

N 478.912.07 (Y)
E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

3

--------------------------------------------------------------------------------



THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:

SOUTH 8º 21’ 49” EAST 184.14 FEET;
SOUTH 7º 23’ 59” EAST 204.45 FEET;
SOUTH 8º 27’ 49” EAST 457.05 FEET;
SOUTH 7º 57’ 49” EAST 226.72 FEET;
SOUTH 8º 03’ 49” EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION

N 477,016.99 (Y)
E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84º 45’ 51” WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION

N 476,965.38 (Y)
E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8º 44’ 49” EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;

THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED “SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...,” WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK’S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:

SOUTH 83º 29’ 51” WEST 1204.04 FEET;
SOUTH 64º 31’ 01” WEST 35.43 FEET;
SOUTH 87º 29’ 41” WEST 100.66 FEET;
SOUTH 79º 30’ 01” WEST 100.04 FEET;
SOUTH 80º 21’ 21” WEST 99.99 FEET;
SOUTH 82º 37’ 11” WEST 219.69 FEET;
SOUTH 81º 10’ 01” WEST 102.96 FEET;
SOUTH 74º 14’ 51” WEST 99.92 FEET;
SOUTH 75º 42’ 31” WEST 81.58 FEET;
SOUTH 73º 18’ 21” WEST 101.89 FEET;
SOUTH 87º 12’ 21” WEST 100.12 FEET;
SOUTH 89º 38’ 51” WEST 100.44 FEET;
SOUTH 84º 23’ 51” WEST 107.95 FEET;

4

--------------------------------------------------------------------------------



SOUTH 81º 42’ 51” WEST 119.29 FEET;
SOUTH 58º 38’ 31” WEST 47.83 FEET;
SOUTH 48º 18’ 59” WEST 109.79 FEET AND;
NORTH 68º 22’ 19” WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;

THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED “MAP
NO. 1 GULL MANOR...” FILED MAP NO. 8930, THE FOLLOWING COURSES:

NORTH 68º 14’ 09” WEST 17.28 FEET;
SOUTH 89º 44’ 51” WEST 61.00 FEET;
NORTH 46º 00’ 09” WEST 54.45 FEET;
NORTH 61º 11’ 09” WEST 72.08 FEET;
NORTH 55º 43’ 09” WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.

TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE’S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.

TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK’S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.

TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK’S LIBER 11673 OF DEEDS AT PAGE 78.

TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK’S LIBER 11618 OF DEEDS AT PAGE
1.

5

--------------------------------------------------------------------------------



EXHIBIT “B”

Definitions and Financial Statements

                    1. Definitions: As used in this Agreement and the attached
exhibits, the following terms shall have the following meanings:

                    “Acadia Realty Trust” means Acadia Realty Trust, a Maryland
real estate investment trust, which is an indirect principal in Borrower and
Guarantor.

                    “Additional Interest” means all payments required to be made
by Borrower under a Swap Contract.

                    “Adjusted Net Operating Income” means Operating Income less
the sum of (i) Adjusted Operating Expenses plus (ii) the Vacancy Loss Factor.

                    “Adjusted Operating Expenses” means 100% of the aggregate
amount of all actual operating expenses of the Property paid by Borrower in the
most recently ended six (6) month period for which Borrower has delivered
financial statements to Administrative Agent, , annualized (i.e., doubled) and
provided that the amount of management fees included in Adjusted Operating
Expenses shall be equal to the greater of (x) actual management fees paid by
Borrower with respect to such period or (y) 3.0% of the operating income
received by Borrower during such period. Adjusted Operating Expenses shall
exclude from expenses payments of principal and interest under the Loan
Documents and other expenses payable to Administrative Agent and Lenders
pursuant to the Loan Documents, capital expenditures and leasing commissions and
extraordinary items of expense.

                    “Administrative Agent” means Bank of America, N.A., in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

                    “Administrative Agent Advances” has the meaning set forth in
Section 1.14.

                    “Administrative Agent’s Office” means Administrative Agent’s
address and, as appropriate, account as set forth on the Schedule of Lenders, or
such other address or account as Administrative Agent hereafter may from time to
time notify Borrower and Lenders.

                    “Administrative Agent’s Time” means the time of day observed
in the city where Administrative Agent’s Office is located.

                    “Advance Amount” has the meaning set forth in Section 1.13.

                    “Affiliate” means any person directly or indirectly through
one or more intermediaries controlling, controlled by, or under direct or
indirect common control with, such person. A person shall be deemed to be
“controlled by” any other person if such other person possesses, directly or
indirectly, power (a) to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general

--------------------------------------------------------------------------------



partners or the equivalent; or (b) to direct or cause the direction of the
management and policies of such person whether by contract or otherwise.

                    “Agent-Related Persons” means Administrative Agent, together
with its Affiliates (including Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such persons and Affiliates.

                    “Aggregate Commitments” means the Commitments of all
Lenders.

                    “Agreement” has the meaning set forth in the introductory
paragraph of this Agreement, and includes all exhibits attached hereto and
referenced in Section 1.1.

                    “Appraised Value” means the value shown on the appraisal of
the Property delivered to Administrative Agent prior to the date hereof.

                    “Arranger” means Banc of America Securities LLC, in its
capacity as sole arranger and sole book manager.

                    “Assignment and Assumption” means an Assignment and
Assumption substantially in the form of Exhibit “L”.

                    “Base Rate” means, on any day, a simple rate per annum equal
to the sum of the Prime Rate for that day plus the Base Rate Margin. Without
notice to Borrower or anyone else, the Base Rate shall automatically fluctuate
upward and downward as and in the amount by which the Prime Rate fluctuates.

                    “Base Rate Margin” means (x) 1.9% per annum with respect to
the Initial Advance and the Initial Advance Notes and (y) 2.3% per annum with
respect to the Future Advance and the Future Advance Note.

                    “Base Rate Principal” means, at any time, the Principal Debt
minus the portion, if any, of such Principal Debt which is LIBOR Rate Principal.

                    “BBA LIBOR” has the meaning set forth in Section 1.7.1.

                    “BBA LIBOR Daily Floating Rate” has the meaning set forth in
Section 1.7.1.

                    “Borrower” has the meaning set forth in the introductory
paragraph of this Agreement.

                    “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the state where Administrative Agent’s Office is
located.

                    “Closing Checklist” means that certain Closing Requirements
and Checklist setting forth the conditions for closing the Loan and recording
the Mortgage.

                    “Code” has the meaning set forth in Section 2.15.

2

--------------------------------------------------------------------------------



                    “Commitment” means, as to each Lender, its obligation to
advance its Pro Rata Share of the Loan in an aggregate principal amount not
exceeding the amount set forth opposite such Lender’s name on the Schedule of
Lenders at any one time outstanding, as such amount may be adjusted from time to
time in accordance with this Agreement.

                    “Debt” means, with respect to any Person, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under capital leases, (f) all obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any capital stock of or
other ownership or profit interest in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, (h) all obligations
of such Person in respect of interest rate hedge agreements, (i) all debt of
others referred to in clauses (a) through (h) above or clause (j) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such debt or to fund or supply monies for the payment or purchase of
such debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such debt or to assure the holder of such debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss, and (j) all debt referred to in clauses (a) through (h)
above of another Person secured by (or for which the holder of such debt has an
existing right, contingent or otherwise, to be secured by) any lien on property
(including, without limitation, accounts, contract rights or inventory) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such debt.

                    “Debt Service Coverage Ratio” means the ratio, as of any
date of calculation, of (a) the Adjusted Net Operating Income to (b) the annual
Debt Service Payments.

                    “Debt Service Payments” means the annual amount of principal
and interest payments that would be payable on the Loan based upon a thirty (30)
year self liquidating mortgage amortization schedule at an annual assumed
interest rate equal to the greatest of (i) 7.5%, (ii) the “Ten Year Treasury
Rate Obligation” (as hereinafter defined) as of any date of calculation plus
2.5% and (iii) the highest of the actual interest rates applicable to the Loan
as of any date of calculation. The “Ten Year Treasury Rate Obligation” shall
mean the rate determined by Administrative Agent to be the week ending yield on
United States treasury securities, adjusted to a constant maturity of ten years,
as published by the United States Federal Reserve Board in the then most
currently available Statistical Release H.15 (519) (or, if not published at such
time, such other comparable statistical release then published by the United
States Federal Reserve Board) rounded to the next highest 1/8 of 1%.

3

--------------------------------------------------------------------------------



                    “Debtor Relief Laws” means the Bankruptcy Code of the United
States of America, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

                    “Default” has the meaning set forth in Section 4.1 of this
Agreement.

                    “Defaulting Lender” means a Lender that fails to pay its Pro
Rata Share of a Payment Amount within five (5) Business Days after notice from
Administrative Agent, until such Lender cures such failure as permitted in this
Agreement.

                    “Defaulting Lender Amount” means the Defaulting Lender’s Pro
Rata Share of a Payment Amount.

                    “Defaulting Lender Payment Amounts” means a Defaulting
Lender Amount plus interest from the date such Defaulting Lender Amount was
funded by Administrative Agent and/or an Electing Lender, as applicable, to the
date such amount is repaid to Administrative Agent and/or such Electing Lender,
as applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.

                    “Draw Request” has the meaning set forth in Section 1 of
Exhibit “F”.

                    “Eligible Assignee” has the meaning set forth in Section
6.5.

                    “Environmental Agreement” means the Environmental Indemnity
Agreement of even date herewith by and among Borrower, Guarantor and
Administrative Agent for the benefit of Lenders.

                    “Excusable Delay” means a delay, not to exceed a total of
thirty (30) days, caused by unusually adverse weather conditions which have not
been taken into account in the construction schedule, fire, earthquake or other
acts of God, strikes, lockouts, acts of public enemy, riots or insurrections or
any other unforeseen circumstances or events beyond the control of Borrower
(except financial circumstances or events or matters which may be resolved by
the payment of money), and as to which Borrower notifies Administrative Agent in
writing within five (5) days after such occurrence; provided, however, no
Excusable Delay shall extend the Maturity Date or suspend or abate any
obligation of Borrower or any Guarantor or any other person to pay any money.

                    “Federal Funds Rate” means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upwards to the next higher 1/100 of

4

--------------------------------------------------------------------------------



1%) charged to Bank of America on such day on such transactions as determined by
Administrative Agent.

                    “Financial Statements” means (i) for each reporting party
other than an individual, a balance sheet, income statement, statements of cash
flow and amounts and sources of contingent liabilities, a reconciliation of
changes in equity and liquidity verification, and unless Administrative Agent
otherwise consents, consolidated statements if the reporting party is a holding
company or a parent of a subsidiary entity; and (ii) for each reporting party
who is an individual, a balance sheet, statements of amount and sources of
contingent liabilities, sources and uses of cash and liquidity verification and,
unless Administrative Agent otherwise consents, Financial Statements for each
entity owned or jointly owned by the reporting party. For purposes of this
definition and any covenant requiring the delivery of Financial Statements, each
party for whom Financial Statements are required is a “reporting party” and a
specified period to which the required Financial Statements relate is a
“reporting period”.

                    “Funding Date” means the date on which an advance of Loan
proceeds shall occur.

                    “Future Advance Amount” means an amount equal to the least
of (x) $25,000,000, (y) the Syndication Increase Amount (which shall be deemed
to be zero if no Syndication Increase Amount has been determined pursuant to
Section 1.4) and (z) the maximum amount, as determined by Administrative Agent,
which, when added to the Initial Advance Amount portion of the Principal Debt,
would not result in a breach of the Loan to Value Ratio covenant in Section
2.5(a) or a breach of the Debt Service Coverage Ratio in Section 2.5(b),
provided, however, that (i) the amount set forth in clause (x) above shall be
reduced monthly as set forth in Section 1.12, (ii) Borrower may further reduce
the Future Advance Amount by specifying the amount of such reduction in a notice
from Borrower to Lender given prior to the completion of a Successful
Syndication and (iii) upon Lenders making the Future Advance to Borrower, the
Future Advance Amount shall not be further adjusted.

                    “Future Advance Determination Date” means either (i) if a
Successful Syndication occurs on or before the thirty (30) month anniversary of
the date hereof, the date upon which the Future Advance is funded or (ii) if a
Successful Syndication does not occur on or before the thirty (30) month
anniversary of the date hereof, the date which is thirty (30) months after the
date hereof.

                    “Future Advance Mortgage” means a Mortgage, Assignment and
Security Agreement in the amount of the Future Advance Amount from Borrower to
Administrative Agent in substantially the same form as the Initial Advance
Mortgage, to be executed and delivered as a condition to the Future Advance,
securing repayment of the Indebtedness (excluding the Initial Advance) and
Borrower’s performance of its other obligations to Administrative Agent and
Lenders under the Loan Documents, as amended, modified, supplemented, restated
and replaced from time to time.

                    “Future Advance Notes” means the Loan Notes in the aggregate
amount of the Future Advance Amount each executed by Borrower and payable to the
order of each Lender in

5

--------------------------------------------------------------------------------



the amount of each Lender’s Pro Rata Share of the Future Advance, substantially
in the form of Exhibit “M” as amended, modified, replaced, restated, extended or
renewed from time to time.

                    “Future Advance” means the portion of the Loan in the amount
of up to the Future Advance Amount to be advanced, subject to the terms and
conditions hereof, subsequent to the Initial Advance.

                    “Guarantor” means Acadia Strategic Opportunity Fund III LLC,
a Delaware limited liability company, whether one or more, and if more than one,
each one individually or all collectively.

                    “Improvements” means all buildings and other improvements
constructed on the Land, together with all fixtures, tenant improvements, and
appurtenances now or later to be located on the Land and/or in such
improvements.

                    “Indebtedness” means any and all indebtedness to
Administrative Agent or Lenders evidenced, governed or secured by, or arising
under, any of the Loan Documents, including the Loan.

                    “Indemnified Liabilities” has the meaning set forth in
Section 6.1.

                    “Initial Advance” means the advance of a portion of the Loan
in the amount of the Initial Advance Amount on or about the date hereof.

                    “Initial Advance Amount” means $50,000,000.

                    “Initial Advance Mortgage” means the mortgages described in,
and consolidated and modified by, that certain Mortgage Consolidation and
Modification Agreement dated as of the date hereof in the amount of the Initial
Advance Amount from Borrower to Administrative Agent, securing repayment of the
Indebtedness (excluding the Future Advances) and Borrower’s performance of its
other obligations to Administrative Agent and Lenders under the Loan Documents,
as amended, modified, supplemented, restated and replaced from time to time.

                    “Initial Advance Notes” means the Loan Notes in the
aggregate amount of the Initial Advance Amount each dated as of the date hereof
executed by Borrower and payable to the order of each Lender in the amount of
each Lender’s Pro Rata Share of the Initial Advance, substantially in the form
of Exhibit “M” as amended, modified, replaced, restated, extended or renewed
from time to time.

                    “Land” means the real property described in Exhibit “A”.

                    “Laws” means all constitutions, treaties, statutes, laws,
ordinances, regulations, rules, orders, writs, injunctions, or decrees of the
United States of America, any state or commonwealth, any municipality, any
foreign country, any territory or possession, or any Tribunal.

                    “Leasing Commissions” means any commissions payable by
Borrower in connection with any leases of space in the Improvements executed
after the date hereof and/or

6

--------------------------------------------------------------------------------



extensions or renewals of existing leases of space in the Improvements not to
exceed such commissions as are reasonable and customary for properties in
Westchester County, New York similar to the Property as determined by
Administrative Agent.

                    “Lender” means each lender from time to time party to this
Agreement.

                    “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such on the Schedule of Lenders, or such
other office or offices as such Lender may from time to time notify Borrower and
Administrative Agent.

                    “LIBOR Business Day” means a Business Day which is also a
London Banking Day.

                    “LIBOR Margin” means (x) 1.9% per annum with respect to the
Initial Advance and the Initial Advance Notes and (y) 2.3% with respect to the
Future Advance and the Future Advance Notes.

                    “LIBOR Rate Principal” means any portion of the Principal
Debt which bears interest at an applicable BBA LIBOR Daily Floating Rate at the
time in question.

                    “Lien Law “ means the Lien Law of the State of New York.

                    “Loan” means the loan by Lenders to Borrower, in the maximum
amount of the Loan Amount.

                    “Loan Amount” means the sum of (x) the Initial Advance
Amount plus (y) upon the completion of a Successful Syndication only, the Future
Advance Amount.

                    “Loan Documents” means this Agreement (including all
exhibits), the Mortgage, any Note, the Environmental Agreement, any guaranty,
financing statements and such other documents evidencing, securing or pertaining
to the Loan as shall, from time to time, be executed and/or delivered by
Borrower, Guarantor, or any other party to Administrative Agent or any Lender
pursuant to this Agreement, as they may be amended, modified, restated, replaced
and supplemented from time to time.

                    “Loan to Value Ratio” is defined in Section 2.5.

                    “London Banking Day” means a day on which dealings in dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

                    “Lump Sum Amortization Payment” has the meaning set forth in
Section 1.4.

                    “Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the Project, or the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of Borrower or Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of any party to the Loan
Documents to perform its obligations under any Loan Document to which it is a
party; or (c) a

7

--------------------------------------------------------------------------------



material adverse effect upon the legality, validity, binding effect or
enforceability against any party to the Loan Documents of any Loan Document to
which it is a party.

                    “Material Contract” means any contract for the performance
of any work or the supplying of any labor, materials or services which exceeds
$100,000 per annum.

                    “Maturity Date” means October 26, 2015, as it may be earlier
terminated or extended in accordance with the terms hereof.

                    “Maximum Loan to Value” means (x) for purposes of
determining the Future Advance Amount and at all times after the Future Advance
has been made, 70% and (y) at all other times, 60%.

                    “Minimum DSCR” means (x) for purposes of determining the
Future Advance Amount and at all times after the Future Advance has been made,
1.30 to 1.00 and (y) at all other times, 1.50 to 1.00.

                    “Mortgage” means, collectively, the Initial Advance Mortgage
and the Future Advance Mortgage, securing repayment of the Indebtedness and
Borrower’s performance of its other obligations to Administrative Agent and
Lenders under the Loan Documents, as amended, modified, supplemented, restated
and replaced from time to time.

                    “Notes” means, collectively, the Initial Advance Notes and
the Future Advance Notes in the maximum principal amount of the Loan,
substantially in the form of Exhibit “M” as amended, modified, replaced,
restated, extended or renewed from time to time.

                    “Obligations” means all liabilities, obligations, covenants
and duties (including, without limitation, paying all Additional Interest) of,
any party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any party to a Loan Document or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.

                    “Operating Income” means the sum of (x) the aggregate
rentals and all other revenue (unless excluded pursuant hereto) of the Property
actually received from only executed bona fide leases, licenses and other
occupancy agreements of the Property which are in full force and effect as to
which the tenant thereunder is not the subject of any bankruptcy proceeding and
is not in default under its lease, beyond any applicable notice or cure periods
set forth therein for the six (6) months preceding the date of calculation and
(y) the aggregate rentals and all other revenue (unless excluded pursuant
hereto) of the Property as projected by Borrower and approved by Administrative
Agent from only executed bona fide leases, licenses and other occupancy
agreements of the Property which are in full force and effect as to which the
tenant thereunder is not the subject of any bankruptcy proceeding and is not in
default under its lease (including tenants who have not commenced payment of
full base rent but who are obligated to do so within six (6) months), beyond any
applicable notice or cure periods set forth therein for the six (6) months
following the date of calculation as projected by Administrative Agent.

8

--------------------------------------------------------------------------------



Operating Income shall exclude all extraordinary items of income, all amounts
paid to Borrower for tenant alterations in connection with the leasing of space
at the Property, all amounts payable to Borrower under leases with affiliates of
Borrower, as tenant, or with Borrower, as tenant (unless Administrative Agent
otherwise agrees) and, with respect to any lease providing for a reduction in
the rentals payable under such lease at any time during the term thereof, base
rentals in excess of the lowest base rentals payable under such lease (other
than during any period of rent concessions made with respect to consecutive
monthly periods commencing with the first month of the term of such lease), but
notwithstanding the preceding, including reimbursements for operating expenses
and percentage rent pursuant to executed leases, provided a sales report is
provided by the applicable tenant.

                    “Past Due Rate” has the meaning set forth in Section 1.7.2.

                    “Payment Amount” means an advance of the Loan, an
unreimbursed Administrative Agent Advance, an unreimbursed Indemnified Liability
or any other amount that a Lender is required to fund under this Agreement.

                    “Person” means an individual, partnership, limited liability
company, corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity of whatever nature.

                    “Potential Default” means any condition or event which with
the giving of notice or lapse of time or both would, unless cured or waived,
become a Default.

                    “Prime Rate” means, on any day, the rate of interest per
annum then most recently established by Administrative Agent as its “prime
rate”, it being understood and agreed that such rate is set by Administrative
Agent as a general reference rate of interest, taking into account such factors
as Administrative Agent may deem appropriate, that it is not necessarily the
lowest or best rate actually charged to any customer or a favored rate, that it
may not correspond with future increases or decreases in interest rates charged
by other lenders or market rates in general, and that Administrative Agent may
make various business or other loans at rates of interest having no relationship
to such rate. If Administrative Agent (including any subsequent Administrative
Agent) ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.

                    “Principal Debt” means the aggregate unpaid principal
balance of the Loan at the time in question.

                    “Pro Rata Share” means, with respect to each Lender at any
time, a fraction expressed as a percentage, the numerator of which is the amount
of the Commitment of such Lender at such time and the denominator of which is
the amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of

9

--------------------------------------------------------------------------------



which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.

                    “Project” means the acquisition of the Land and the
Improvements, and if applicable, the leasing and operation of the Improvements.

                    “Property” means the Land, the Improvements and all other
property constituting the “Mortgage Property”, as described in the Mortgage, or
subject to a right, lien or security interest to secure the Loan pursuant to any
other Loan Document.

                    “Rating Agencies means Standard & Poor’s Ratings Services, a
Division of The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service,
Inc. (“Moody’s”) and Fitch Inc. (“Fitch”).

                    “Required Lenders” means as of any date of determination at
least two Lenders having more than 50% of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated, at least two Lenders holding in the
aggregate more than 50% of the total outstanding amount of all Indebtedness;
provided that the Commitment of, and the portion of the total outstanding amount
of all Indebtedness held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

                    “Schedule of Lenders” means the schedule of Lenders party to
this Agreement as set forth on Exhibit “N”, as it may be modified from time to
time in accordance with this Agreement.

                    “Subsidiary” means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.

                    “Successful Syndication” has the meaning set forth in
Section 1.4.

                    “Survey” means a survey prepared in accordance with Exhibit
“G” or as otherwise approved by Administrative Agent in its sole discretion.

                    “Swap Contract” means any agreement, whether or not in
writing, relating to any Swap Transaction, including, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into prior to the date hereof or
any time after the date hereof, between Swap Counterparty and Borrower (or its
Affiliate), together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.

                    “Swap Counterparty” means Lender or its Affiliate, in its
capacity as counterparty under any Swap Contract.

10

--------------------------------------------------------------------------------



                    “Swap Transaction” means any transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, note or bill option,
interest rate option, forward foreign exchange transaction, cap transaction,
collar transaction, floor transaction, currency swap transaction, cross-currency
rate swap transaction, swap option, currency option, credit swap or default
transaction, T-lock, or any other similar transaction (including any option to
enter into the foregoing) or any combination of the foregoing, entered into
prior to the date hereof or anytime after the date hereof between Swap
Counterparty and Borrower (or its Affiliate) so long as a writing, such as a
Swap Contract, evidences the parties’ intent that such obligations shall be
secured by the Mortgage.

                    “Syndication Increase Amount” has the meaning set forth in
Section 1.4.

                    “Taxes” has the meaning set forth in Section 1.11.

                    “Title Company” means First American Title Insurance Company
of New York as lead co-insurer and Commonwealth Land Title Insurance Company as
co-insurer.

                    “Title Insurance” means the loan policy or policies of title
insurance issued to Administrative Agent for the benefit of Lenders by the Title
Company, in an amount equal to the maximum principal amount of the Loan,
insuring the validity and priority of the Mortgage encumbering the Land and
Improvements for the benefit of Administrative Agent and Lenders.

                    “Tribunal” means any state, commonwealth, federal, foreign,
territorial or other court or governmental department, commission, board,
bureau, district, authority, agency, central bank, or instrumentality, or any
arbitration authority.

                    “Unused Fee” has the meaning set forth in Section 2.12.

                    “Vacancy and Credit Loss Factor” means an amount (which
amount can be $0 but cannot be less than $0) determined by multiplying Operating
Income by the lesser of (i) 6% or (ii) the amount, stated as a percentage of
total rentable retail area, by which total rented retail area at the time of
calculation exceeds 94% of total rentable retail area.

                    2. Financial Statements:

                    Borrower shall provide or cause to be provided to
Administrative Agent with a copy for each Lender all of the following:

 

 

 

          (a) Financial Statements of Borrower: (i) for each fiscal year of such
reporting party, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each fiscal year; and (ii) for each
fiscal quarter of such reporting party, as soon as reasonably practicable and in
any event within one hundred twenty (120) days after the close of each fiscal
quarter.

 

 

 

          (b) Financial Statements of each Guarantor: (i) for each fiscal year
of such Guarantor, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each fiscal year, and for Acadia
Realty Trust, as soon as

11

--------------------------------------------------------------------------------




 

 

 

reasonably practicable and in any event within one hundred twenty (120) days
after the close of each such reporting period; or (ii) for each fiscal quarter
of such Guarantor, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each fiscal quarter, and for Acadia
Realty Trust, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each such reporting period; upon
proper filing of the applicable annual form 10K and quarterly form 10Q by
Guarantor with the Securities and Exchange Commission, such statements shall be
deemed delivered to Administrative Agent and Lenders hereunder.

 

 

 

          (c) (i) Prior to the beginning of each fiscal year of Borrower, a
capital and operating budget for the Property and (ii) for each calendar quarter
(and for the fiscal year through the end of that month) (A) a statement of all
income and expenses in connection with the Property and (B) a current leasing
status report (including tenants’ names, occupied tenant space, lease terms,
rents, vacant space and proposed rents), including in each case a comparison to
the budget, as soon as reasonably practicable but in any event within fifteen
(15) days after the end of each such quarter, certified in writing as true and
correct by a representative of Borrower satisfactory to Administrative Agent.
Items provided under this paragraph shall be in form and detail satisfactory to
Administrative Agent.

 

 

 

          (d) At the time of submitting, and together with, Borrower’s quarterly
financial statements, Borrower shall submit a certificate representing and
warranting that no Default or Potential Default exists, or specifying any and
all Defaults or Potential Defaults which do exist at the time. At the time of
submitting, and together with, Guarantor’s quarterly financial statements,
Guarantor shall submit a detailed certificate of the Available Capital
Commitments of Guarantor.

 

 

 

          (e) From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements respecting the Property and
the Improvements, or the business operations and financial condition of each
reporting party, as Administrative Agent may reasonably request.

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form specified by Administrative
Agent to certify that the Financial Statements are furnished to Administrative
Agent in connection with the extension of credit by Lenders and constitute a
true and correct statement of the reporting party’s financial position. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the reporting party satisfactory to
Administrative Agent. All Financial Statements for a reporting party who is an
individual shall be on Administrative Agent’s then-current personal financial
statement form or in another form satisfactory to Administrative Agent. All
fiscal year-end Financial Statements of Borrower, Guarantor and Acadia Realty
Trust shall be audited and certified, without any qualification or exception not
acceptable to Administrative Agent, by independent certified public accountants
acceptable to Administrative Agent, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All quarterly Financial Statements shall be compiled or reviewed
by independent

12

--------------------------------------------------------------------------------



certified public accountants acceptable to Administrative Agent, or may be
prepared by the reporting party.

13

--------------------------------------------------------------------------------



EXHIBIT “C”

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE

                    As conditions precedent to the Initial Advance, if and to
the extent required by Administrative Agent, Administrative Agent shall have
received and approved the following:

                    1. Fees and Expenses. Any and all required commitment and
other fees, and evidence satisfactory to Administrative Agent that Borrower has
paid all other fees, costs and expenses (including the fees and costs of
Administrative Agent’s counsel) then required to be paid pursuant to this
Agreement and all other Loan Documents, including, without limitation, all fees,
costs and expenses that Borrower is required to pay pursuant to any loan
application or commitment.

                    2. Financial Statements. The Financial Statements of
Borrower and Guarantor or any other party required by any loan application or
commitment or otherwise required by Administrative Agent.

                    3. Appraisal. A market value appraisal of the Property made
within one hundred eighty (180) days prior to the date of this Agreement, which
appraises the Property on a “completed value” basis at not less than the
Appraised Value. The appraiser and appraisal must be satisfactory to
Administrative Agent (including satisfaction of applicable regulatory
requirements) and the appraiser must be engaged directly by Administrative
Agent.

                    4. Authorization. Evidence Administrative Agent requires of
the existence, good standing, authority and capacity of Borrower, each
Guarantor, and their respective constituent partners, members, managers and
owners (however remote) to execute, deliver and perform their respective
obligations to Administrative Agent and Lenders under the Loan Documents,
including:

 

 

 

          (a) For each partnership (including a joint venture or limited
partnership): (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence Administrative Agent requires of registration or
qualification to do business in the state where Borrower’s principal place of
business is located and the state where the Project is located, and (iii) a
partnership affidavit certifying who will be authorized to execute or attest any
of the Loan Documents, and a true and complete copy of the partnership
resolutions approving the Loan Documents and authorizing the transactions
contemplated in this Agreement and the other Loan Documents.

 

 

 

          (b) For each corporation: (i) a true and complete copy of its articles
of incorporation and by-laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Loan Documents, and


--------------------------------------------------------------------------------




 

 

 

a true and complete copy of resolutions approving the Loan Documents and
authorizing the transactions contemplated in this Agreement and the other Loan
Documents; and (ii) certificates of existence, good standing and qualification
to do business issued by the appropriate governmental officials in the state of
its formation and, if different, the state in which the Project is located.

 

 

 

          (c) For each limited liability company or limited liability
partnership: (i) a true and complete copy of the articles of organization and
operating agreement, and all amendments thereto, a certificate of incumbency of
all of its members who are authorized to execute or attest to any of the Loan
Documents, and a true and complete copy of resolutions approving the Loan
Documents and authorizing the transactions contemplated in this Agreement and
the other Loan Documents; and (ii) certificates of existence, good standing and
qualification to do business issued by appropriate governmental officials in the
state of its formation and, if different, the state in which the Property is
located.

 

 

 

          (d) For each entity or organization that is not a corporation,
partnership, limited partnership, joint venture, limited liability company or
limited liability partnership, a copy of each document creating it or governing
the existence, operation, power or authority of it or its representatives.

 

 

 

          (e) All certificates, resolutions, and consents required by
Administrative Agent applicable to the foregoing.

                    5. Loan Documents. From Borrower, Guarantor and each other
person required by Administrative Agent, duly executed, acknowledged and/or
sworn to as required, and delivered to Administrative Agent (with a copy for
each Lender) all Loan Documents then required by Administrative Agent, dated the
date of this Agreement, each in form and content satisfactory to Administrative
Agent, and evidence Administrative Agent requires that the Mortgage has been
recorded in the official records of the city or county in which the Property is
located and UCC-1 financing statements have been filed in all filing offices
that Administrative Agent may require.

                    6. Opinions. The written opinion of counsel satisfactory to
Administrative Agent for Borrower, each Guarantor, and any other persons or
entities addressed to Administrative Agent for the benefit of Lenders, dated the
date of this Agreement.

                    7. Survey; No Special Flood Hazard. (a) two (2) prints of an
original survey (with a copy for each Lender) of the Land and improvements
thereon dated not more than sixty (60) days prior to the date of this Agreement
(or dated such earlier date, if any, as is satisfactory to the Title Company,
but in any event not more than one hundred eighty (180) days prior to the date
of this Agreement) satisfactory to Administrative Agent and the Title Company
and otherwise, to the extent required by Administrative Agent, complying with
Exhibit “G”, and (b) a flood insurance policy (with a copy for each Lender) in
an amount equal to the lesser of the maximum Loan amount or the maximum amount
of flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to Administrative Agent that none of the
Land is located in a flood hazard area.

2

--------------------------------------------------------------------------------



                    8. Title Insurance. An ALTA title insurance policy, issued
by the Title Company (which shall be approved by Administrative Agent) in the
maximum amount of the Loan plus any other amount secured by the Mortgage, on a
coinsurance and/or reinsurance basis if and as required by Administrative Agent,
insuring without exclusion or exception for creditors’ rights that the Mortgage
constitutes a valid lien covering the Land and all Improvements thereon, having
the priority required by Administrative Agent and subject only to those
exceptions and encumbrances (regardless of rank or priority) Administrative
Agent approves, in a form acceptable to Administrative Agent, and with all
“standard” exceptions which can be deleted, including the exception for matters
which a current survey would show, deleted to the fullest extent authorized
under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor permitted; containing no exception for standby fees or
real estate taxes or assessments other than those for the year in which the
closing occurs to the extent the same are not then due and payable and endorsed
“not yet due and payable” and no exception for subsequent assessments for prior
years; providing full coverage against mechanics’ and materialmen’s liens to the
extent authorized under applicable title insurance rules, and Borrower shall
satisfy all requirements therefor; insuring that no restrictive covenants shown
in the Title Insurance have been violated, and that no violation of the
restrictions will result in a reversion or forfeiture of title; insuring all
appurtenant easements; insuring that fee simple indefeasible or marketable (as
coverage is available) fee simple title to the Land and Improvements is vested
in Borrower; containing such affirmative coverage and endorsements (including
the standard New York endorsements) as Administrative Agent may require and are
available under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Land and/or the Improvements as part of
the insured estate; insuring the right of access to the Land to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; and containing provisions acceptable to
Administrative Agent regarding advances and/or readvances of Loan funds after
closing. Borrower and Borrower’s counsel shall not have any interest, direct or
indirect, in the Title Company (or its agent) or any portion of the premium paid
for the Title Insurance. The policy shall contain a pending disbursement clause
in Lender’s standard form or such other form approved by Lender.

                    9. Insurance Policies. The insurance policies initially
required by Administrative Agent, pursuant to the Loan Documents, together with
evidence satisfactory to Administrative Agent that all premiums therefor have
been paid for a period of not less than one (1) year from the date of this
Agreement and that the policies are in full force and effect.

                    10. Leases. If Exhibit “I” is attached hereto, (i) true and
correct copies of all leases and subleases, and guarantees thereof; (ii)
estoppel certificates and subordination and attornment agreements (including
nondisturbance agreements if and to the extent agreed by Administrative Agent in
its discretion), dated within thirty (30) days prior to this Agreement and in
the respective forms attached as exhibits to the Closing Checklist, or otherwise
in form and content satisfactory to Administrative Agent, from the tenants and
subtenants as Administrative Agent requires; (iii) evidence satisfactory to
Administrative Agent of Borrower’s compliance with the leases; and (iv) evidence
satisfactory to Administrative Agent of the tenants’ approval of all matters
requiring their approval.

3

--------------------------------------------------------------------------------



                    11. Environmental Compliance/Report. Evidence satisfactory
to Administrative Agent that no portion of the Land is “wetlands” under any
applicable Law and that the Land does not contain and is not within or near any
area designated as a hazardous waste site by any Tribunal, that neither the
Property nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean-up or other obligation under any Law
or governmental requirement pertaining to health or the environment including
without limitation, a written report of an environmental assessment of the
Property, made within twelve (12) months prior to the date of this Agreement, by
an engineering firm, and of a scope and in form and content satisfactory to
Administrative Agent, complying with Administrative Agent’s established
guidelines, showing that there is no evidence of any such substance which has
been generated, treated, stored, released or disposed of in the Property, and
such additional evidence as may be required by Administrative Agent. All
reports, drafts of reports, and recommendations, whether written or oral, from
such engineering firm shall be made available and communicated to Administrative
Agent.

                    12. Laws. (a) Evidence satisfactory to Administrative Agent
that all applicable zoning ordinances, restrictive covenants and governmental
requirements affecting the Property permit the use for which the Property is
intended and have been or will be complied with without the existence of any
variance, non-complying use, nonconforming use or other special exception; (b)
evidence satisfactory to Administrative Agent that the Land and Improvements
comply and will comply with all Laws and governmental requirements regarding
subdivision and platting and would so comply if the Land and the Improvements
thereon were conveyed as a separate parcel; (c) a true and correct copy of valid
certificates of occupancy for the Improvements, together with all other
consents, licenses, permits and approvals necessary for operation of the
Improvements, all in assignable form (to the extent appropriate) and in full
force and effect; (d) evidence satisfactory to Administrative Agent of
compliance by Borrower and the Property, use and occupancy of the Improvements,
with such other applicable Laws and governmental requirements as Administrative
Agent may request, including all Laws and governmental requirements regarding
access and facilities for handicapped or disabled persons including, without
limitation and to the extent applicable, The Federal Architectural Barriers Act
(42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988 (42 U.S.C. §
3601 et seq.), The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), and any applicable
state requirements; and (e) written evidence satisfactory to Administrative
Agent that construction of the Improvements on the Land is permissible under all
federal, state and local statutes, regulations and rulings protecting tidal and
non-tidal wetlands and other environmentally protected areas.

                    13. Priority. (a) evidence satisfactory to Administrative
Agent that prior to and as of the time the Mortgage was filed for record no
mechanic’s or materialman’s lien claim or notice, lis pendens, judgment, or
other claim or encumbrance against the Property has been filed for record in the
county where the Property is located or in any other public record which by Law
provides notice of claims or encumbrances regarding the Property; (b) a
certificate or certificates of a reporting service acceptable to Administrative
Agent, reflecting the results of searches made not earlier than ten (10) days
prior to the date of this Agreement, (i) of the central and local

4

--------------------------------------------------------------------------------



Uniform Commercial Code records, showing no filings against any of the
collateral for the Loan or against Borrower otherwise except as consented to by
Administrative Agent; and (ii) if required by Administrative Agent, of the
appropriate judgment and tax lien records, showing no outstanding judgment or
tax lien against Borrower or any Guarantor.

                    14. Tax and Standby Fee Certificates. Evidence satisfactory
to Administrative Agent (a) of the identity of all taxing authorities and
utility districts (or similar authorities) having jurisdiction over the Property
or any portion thereof; (b) that all taxes, standby fees and any other similar
charges have been paid, including copies of receipts or statements marked “paid”
by the appropriate authority; and (c) that the Land is a separate tax lot or
lots with separate assessment or assessments of the Land and Improvements,
independent of any other land or improvements and that the Land is a separate
legally subdivided parcel.

                    15. Other Documents. Such other documents and certificates
as Administrative Agent may reasonably request from Borrower, any Guarantor, and
any other person or entity, in form and content satisfactory to Administrative
Agent.

                    16. Borrower Identification Due Diligence. Administrative
Agent and each Lender shall have received all due diligence materials they deem
necessary with respect to verifying Borrower’s identity and background
information in a manner satisfactory to each of them.

5

--------------------------------------------------------------------------------



EXHIBIT “C-1”

CONDITIONS PRECEDENT TO THE FUTURE ADVANCE

Lenders and Administrative Agent have agreed that the Future Advance Mortgage
does not need to be executed, delivered and recorded by Borrower to
Administrative Agent until a Successful Syndication has occurred. The following
are conditions precedent to the Future Advance:

 

 

(a)

Lenders shall not be obligated to make the Future Advance, unless prior thereto
(i) the Future Advance Mortgage shall have been delivered to the Title Company
for recording with the Office of the Westchester County Clerk and all mortgage
recording taxes and fees, Title Insurance premiums and charges shall have been
duly paid by Borrower and the Title Company shall have issued for the benefit of
Administrative Agent a Title Insurance policy insuring the Future Advance
Mortgage, which policy shall be in the same form as the Title Insurance policy
insuring the Initial Advance Mortgage, with the Initial Advance Mortgage as a
permitted title exception and only such other exceptions as Administrative Agent
approves, (ii) Borrower shall have executed such Future Advance Notes, in the
aggregate amount of the Future Advance Amount, as Administrative Agent shall
reasonably require, (iii) Administrative Agent shall have received (1) an
opinion of counsel to such effects as are reasonably required by Administrative
Agent with respect to the Future Advance, the Future Advance Notes, the Future
Advance Mortgage and such other documents as executed by Borrower and/or
Guarantor as Administrative Agent shall reasonably require, (2) resolutions,
consents or authorizations from Borrower with respect to the Future Advance,
which shall be reasonably satisfactory in form and substance to Administrative
Agent, (3) a reaffirmation and modification by Guarantor of its obligations
under those of the Loan Documents to which it is a party, which shall be
reasonably satisfactory in form and substance to Administrative Agent and (4)
such additional documents or instruments as are reasonably requested by
Administrative Agent in connection with the Future Advance and (iv) Borrower
shall have paid all of Administrative Agent’s costs and expenses in connection
with the Future Advance, including, without limitation, reasonable attorney’s
fees and expenses;

 

 

(b)

if and to the extent required by Administrative Agent, Administrative Agent
shall have received and approved the items under Exhibit “C” and Exhibit “F”;
and

 

 

(c)

a Successful Syndication shall have occurred on or before the date which is
thirty (30) months from the date hereof.


--------------------------------------------------------------------------------



EXHIBIT “D”

MONTHLY AMORTIZATION SCHEDULE

 

 

 

 

 

Loan summary

--------------------------------------------------------------------------------

Loan amount

 

$

75,000,000.00

 

Annual interest rate

 

 

7.5

%

Loan period in years

 

 

30

 

Number of payments per year

 

 

12

 

Start date of loan

 

 

10/26/2010

 


 

 

 

 

 

 

 

 

 

 

Principal
Payment
Number

 

Principal
Payment
Date

 

Beginning
Balance

 

Principal
Payment

 

 

 

 

 

 

 

 

 

 

 

1

 

12/1/2010

 

$

75,000,000.00

 

$

55,660.88

 

2

 

1/1/2011

 

 

74,944,339.12

 

 

56,008.76

 

3

 

2/1/2011

 

 

74,888,330.36

 

 

56,358.82

 

4

 

3/1/2011

 

 

74,831,971.54

 

 

56,711.06

 

5

 

4/1/2011

 

 

74,775,260.48

 

 

57,065.50

 

6

 

5/1/2011

 

 

74,718,194.98

 

 

57,422.16

 

7

 

6/1/2011

 

 

74,660,772.81

 

 

57,781.05

 

8

 

7/1/2011

 

 

74,602,991.76

 

 

58,142.18

 

9

 

8/1/2011

 

 

74,544,849.58

 

 

58,505.57

 

10

 

9/1/2011

 

 

74,486,344.01

 

 

58,871.23

 

11

 

10/1/2011

 

 

74,427,472.78

 

 

59,239.18

 

12

 

11/1/2011

 

 

74,368,233.60

 

 

59,609.42

 

13

 

12/1/2011

 

 

74,308,624.18

 

 

59,981.98

 

14

 

1/1/2012

 

 

74,248,642.20

 

 

60,356.87

 

15

 

2/1/2012

 

 

74,188,285.33

 

 

60,734.10

 

16

 

3/1/2012

 

 

74,127,551.23

 

 

61,113.69

 

17

 

4/1/2012

 

 

74,066,437.55

 

 

61,495.65

 

18

 

5/1/2012

 

 

74,004,941.90

 

 

61,879.99

 

19

 

6/1/2012

 

 

73,943,061.91

 

 

62,266.74

 

20

 

7/1/2012

 

 

73,880,795.16

 

 

62,655.91

 

21

 

8/1/2012

 

 

73,818,139.25

 

 

63,047.51

 

22

 

9/1/2012

 

 

73,755,091.74

 

 

63,441.56

 

23

 

10/1/2012

 

 

73,691,650.18

 

 

63,838.07

 

24

 

11/1/2012

 

 

73,627,812.11

 

 

64,237.06

 

25

 

12/1/2012

 

 

73,563,575.06

 

 

64,638.54

 

26

 

1/1/2013

 

 

73,498,936.52

 

 

65,042.53

 

27

 

2/1/2013

 

 

73,433,893.99

 

 

65,449.04

 

28

 

3/1/2013

 

 

73,368,444.95

 

 

65,858.10

 

29

 

4/1/2013

 

 

73,302,586.85

 

 

66,269.71

 

30

 

5/1/2013

 

 

73,236,317.13

 

 

66,683.90

 

31

 

6/1/2013

 

 

73,169,633.23

 

 

67,100.67

 

32

 

7/1/2013

 

 

73,102,532.56

 

 

67,520.05

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

Principal
Payment
Number

 

Principal
Payment
Date

 

Beginning
Balance

 

Principal
Payment

 

 

 

 

 

 

 

 

 

 

 

33

 

8/1/2013

 

 

73,035,012.51

 

 

67,942.05

 

34

 

9/1/2013

 

 

72,967,070.45

 

 

68,366.69

 

35

 

10/1/2013

 

 

72,898,703.76

 

 

68,793.98

 

36

 

11/1/2013

 

 

72,829,909.78

 

 

69,223.95

 

37

 

12/1/2013

 

 

72,760,685.84

 

 

69,656.59

 

38

 

1/1/2014

 

 

72,691,029.24

 

 

70,091.95

 

39

 

2/1/2014

 

 

72,620,937.29

 

 

70,530.02

 

40

 

3/1/2014

 

 

72,550,407.27

 

 

70,970.84

 

41

 

4/1/2014

 

 

72,479,436.43

 

 

71,414.40

 

42

 

5/1/2014

 

 

72,408,022.03

 

 

71,860.74

 

43

 

6/1/2014

 

 

72,336,161.28

 

 

72,309.87

 

44

 

7/1/2014

 

 

72,263,851.41

 

 

72,761.81

 

45

 

8/1/2014

 

 

72,191,089.60

 

 

73,216.57

 

46

 

9/1/2014

 

 

72,117,873.03

 

 

73,674.17

 

47

 

10/1/2014

 

 

72,044,198.85

 

 

74,134.64

 

48

 

11/1/2014

 

 

71,970,064.22

 

 

74,597.98

 

49

 

12/1/2014

 

 

71,895,466.24

 

 

75,064.22

 

50

 

1/1/2015

 

 

71,820,402.02

 

 

75,533.37

 

51

 

2/1/2015

 

 

71,744,868.65

 

 

76,005.45

 

52

 

3/1/2015

 

 

71,668,863.20

 

 

76,480.49

 

53

 

4/1/2015

 

 

71,592,382.71

 

 

76,958.49

 

54

 

5/1/2015

 

 

71,515,424.22

 

 

77,439.48

 

55

 

6/1/2015

 

 

71,437,984.74

 

 

77,923.48

 

56

 

7/1/2015

 

 

71,360,061.26

 

 

78,410.50

 

57

 

8/1/2015

 

 

71,281,650.77

 

 

78,900.56

 

58

 

9/1/2015

 

 

71,202,750.20

 

 

79,393.69

 

59

 

10/1/2015

 

 

71,123,356.51

 

 

79,889.90

 

60

 

11/1/2015

 

 

71,043,466.61

 

 

80,389.22

 

2

--------------------------------------------------------------------------------



EXHIBIT “E”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “F”

ADVANCES

                    1. Draw Request. A “Draw Request” means a properly completed
and executed written application by Borrower to Administrative Agent in the form
of Exhibit “F-1” (or in another form satisfactory to Administrative Agent)
setting forth the amount of the Future Advance.

                    2. Limit on Advances. No more than two advances shall be
made by Lenders under this Agreement, such advances to be subject to
satisfaction of the conditions described in this Agreement and to be made as
follows:

 

 

 

          (a) An initial advance in the amount of the Initial Advance to
reimburse Borrower for a portion of the acquisition cost of the Property. The
Initial Advance shall be evidenced by the Initial Advance Notes and secured by,
among other things, the Initial Advance Mortgage.

 

 

 

          (b) Notwithstanding anything to the contrary contained herein, there
shall be only one Future Advance, to be advanced, if at all, in a single lump
sum. The Future Advance shall be evidenced by the Future Advance Notes and
secured by, among other things, the Future Advance Mortgage.

                    3. Conditions to the Initial Advance. As conditions
precedent to the Initial Advance hereunder, if and to the extent required by
Administrative Agent, to Administrative Agent’s satisfaction, Borrower must have
satisfied the conditions required under this Agreement, including all of those
conditions set forth in Exhibit “C” and Section 4 below.

                    4. Conditions to All Advances. As conditions precedent to
each advance, in addition to all other requirements contained in this Agreement,
if and to the extent required by Administrative Agent, Administrative Agent
shall have received and approved the following:

 

 

 

          (i) Evidence satisfactory to Administrative Agent of the continued
satisfaction of all conditions to the Initial Advance and, as to the Future
Advance, Exhibit “C-1”.

 

 

 

          (ii) A Draw Request.

 

 

 

          (iii) Evidence satisfactory to Administrative Agent that no Default or
any event which, with the giving of notice or the lapse of time, or both, could
become a Default, exists.

 

 

 

          (iv) Evidence satisfactory to Administrative Agent that the
representations and warranties made in the Loan Documents must be true and
correct on and as of the date of each advance and no event shall have occurred
or condition or circumstance shall exist which, if known to Borrower, would
render any such representation or warranty incorrect or misleading.


--------------------------------------------------------------------------------




 

 

 

          (v) To the extent requested by Administrative Agent, a true and
complete copy of each contract to which Borrower is a party, if applicable, for
labor, materials, services and/or other work included in a Draw Request duly
executed and delivered by all parties thereto and effective, and a true and
complete copy of a fully executed copy of each such subcontract or other
contract as Administrative Agent may have requested.

 

 

 

          (vi) Evidence satisfactory to Administrative Agent that no mechanic’s
or materialmen’s lien or other encumbrance has been filed and remain in effect
against the Property, no stop notices shall have been served on Lenders that
have not been bonded by Borrower in a manner and amount satisfactory to
Administrative Agent, and releases or waivers of mechanics’ liens and receipted
bills showing payment of all amounts due to all parties who have furnished
materials or services or performed labor of any kind in connection with the
Property.

 

 

 

          (vii) Evidence satisfactory to Administrative Agent that the Title
Insurance has been endorsed and brought to date in a manner satisfactory to
Administrative Agent to increase the coverage by the amount of each advance
through the date of each such advance with no additional title change or
exception not approved by Administrative Agent.

 

 

 

          (viii) Evidence satisfactory to Administrative Agent that the
Improvements shall not have been damaged and not repaired and shall not be the
subject of any pending or threatened condemnation or adverse zoning proceeding.

                    5. Conditions and Waivers. All conditions precedent to the
obligation of Lenders to make any advance are imposed hereby solely for the
benefit of Administrative Agent and Lenders, and no other party may require
satisfaction of any such condition precedent or be entitled to assume that
Lenders will refuse to make any advance in the absence of strict compliance with
such conditions precedent. No advance shall constitute an approval or acceptance
by Administrative Agent of any construction work, or a waiver of any condition
precedent to any further advance, or preclude Administrative Agent from
thereafter declaring the failure of Borrower to satisfy such condition precedent
to be a Default. No waiver by Administrative Agent of any condition precedent or
obligation shall preclude Administrative Agent from requiring such condition or
obligation to be met prior to making any other advance or from thereafter
declaring the failure to satisfy such condition or obligation to be a Default.

2

--------------------------------------------------------------------------------



EXHIBIT “F-1”

DRAW REQUEST

[BORROWER’S LETTERHEAD]

 

 

 

 

 

TO:

BANK OF AMERICA, N.A. (“Administrative Agent”)

 

 

 

 

 

LOAN NO.

 

 

DATE:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

PROJECT:

Cortlandt Towne Center

 

 

 

 

 

 

 

LOCATION:

Cortlandt, New York

 

 

 

 

 

 

 

BORROWER:

Acadia Cortlandt LLC

 

 

 

 

 

 

 

FOR PERIOD ENDING:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

In accordance with the Amended and Restated Loan Agreement dated October 26,
2010 between Borrower, Administrative Agent and Lenders, Borrower requests that
the Future Advance be advanced. The proceeds should be credited to the account
of _________________________, Account No. ____________, at
______________________________.


 

 

 

AUTHORIZED SIGNER:

 

 

 

 

Dated:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



EXHIBIT “G”

SURVEY REQUIREMENTS

                    1. Requirements. The Survey shall be made in accordance
with, and meet the requirements of, the certification below by a registered
professional engineer or registered professional land surveyor. The description
shall be a single metes and bounds perimeter description of the entire Land, and
a separate metes and bounds description of the perimeter of each constituent
tract or parcel out of the Land. The total acreage and square footage of the
Land and each constituent tract or parcel of the Land shall be certified. If the
Land has been recorded on a map or plat as part of an abstract or subdivision,
all survey lines must be shown, and all lot and block lines (with distances and
bearings) and numbers, must be shown. The date of any revisions subsequent to
the initial survey prepared pursuant to these requirements must also be shown.

                    2. Certification. The certification for the property
description and the map or plat shall be addressed to Administrative Agent for
Lenders, Borrower and the Title Company, signed by the surveyor (a registered
professional land surveyor or registered professional engineer), bearing current
date, registration number, and seal, and shall be in the following form or its
substantial equivalent:

 

 

 

This is to certify to Bank of America, N.A., as Administrative Agent for certain
Lenders, _________________________, as Borrower and, _________________________,
as the Title Company that this map or plat and the survey on which it is based
were made in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA and NSPS
in 2005, and include optional items 1, 2, 4 (in square feet or acres), 6, 8, 10,
11(b), 16, 17, 18, and if buildings are located on the land, optional items
7(a), 7(b)(1), 7(b)(2) and 9 of Table A thereof. Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, the undersigned further certifies that in my professional
opinion, as a land surveyor registered in the State of ____________, the maximum
Relative Positional Accuracy resulting from the measurements made on the survey
does not exceed the Allowable Relative Positional Accuracy for Measurements
Controlling Land Boundaries on ALTA/ACSM Land Title Surveys (0.07 feet or 20 mm
+ 50 ppm). The undersigned additionally certifies that (a) this survey was made
on the ground under my supervision; (b) I have received and examined a copy of
the Title Insurance Commitment No. _______________ issued by the Title Company
as well as a copy of each instrument listed therein, and the subject land and
each tract or parcel thereof described in this survey is the same land as
described in the Title Commitment; (c) if the subject land consists of two or
more tracts or parcels having common boundaries, those tracts and parcels are
contiguous along the common boundaries; (d) the subject land and each tract or
parcel thereof has a tax map designation separate and distinct from that of any
other land and the subject land and each tract or parcel thereof is a separate,
legally subdivided parcel; (e) this survey correctly shows all matters of
record, (and to the extent they can be located, their location and dimensions)
of which I have been advised affecting the subject land according to the legal
description in such matters (with instrument, book,


--------------------------------------------------------------------------------




 

 

 

and page number indicated); (f) except as shown on this survey, no part of the
subject land is located in a 100-year Flood Plain or in an identified “flood
prone area”, as defined pursuant to the Flood Disaster Protection Act of 1973,
as amended, as reflected by Flood Insurance Rate Map Panel #____________ dated
_______________, which such map panel covers the area in which the Property is
situated and this survey correctly indicates the zone designation of any area as
being in the 100-year Flood Plain or “flood prone area”; (g) to the best of my
knowledge, this survey shows the relation of and distance of all substantial,
visible buildings, sidewalks and other improvements to easements and setback
lines; and (h) to the best of my knowledge, except as shown on this survey,
neither the subject land nor any tract or parcel thereof serves any adjoining
land for drainage, utilities, or ingress or egress.

2

--------------------------------------------------------------------------------



EXHIBIT “H”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “I”

LEASING AND TENANT MATTERS

          Borrower and Lenders agree as follows:

                    1. Approved Leases. Borrower shall not enter into any tenant
lease of space in the Improvements unless satisfactory to or deemed satisfactory
to Administrative Agent prior to execution. Borrower’s standard form of tenant
lease, and any revisions thereto, must have the prior written approval of
Administrative Agent. Any tenant lease shall be “deemed” satisfactory to
Administrative Agent that (a) is either on the standard form lease approved by
Administrative Agent, with no material deviations except as satisfactory to
Administrative Agent or on the standard lease form of a national retailer which
contains no provisions materially more adverse to landlord than the provisions
of the lease form approved by Administrative Agent; (b) is entered into in the
ordinary course of business with a bona fide unrelated third party tenant, and
Borrower, acting in good faith and exercising due diligence, has determined that
the tenant is financially capable of performing its obligations under the lease;
(c) is received by Administrative Agent (together with each guarantee thereof
(if any) and financial information regarding the tenant and each guarantor (if
any) received by Borrower) within fifteen (15) days after execution; (d)
reflects an arms-length transaction at then current market rate for comparable
space; (e) contains no right to purchase the Property, or any present or future
interest therein; (f) does not cover in excess of 15,000 square feet of net
rentable area of the Improvements; and (g) is expressly subordinate to the
Mortgage. Borrower shall provide to Administrative Agent a correct and complete
copy of each tenant lease, including any exhibits, and each guarantee thereof
(if any), prior to execution unless the lease in question is reasonably
satisfactory to Administrative Agent under the foregoing requirements. Borrower
shall, throughout the term of this Agreement, pay all reasonable costs incurred
by Administrative Agent in connection with Administrative Agent’s review and
approval of tenant leases and each guarantee thereof (if any), including
reasonable attorneys’ fees and costs.

                    2. Effect of Lease Approval. No approval of any lease by
Administrative Agent shall be for any purpose other than to protect Lenders’
security, and to preserve Lenders’ rights under the Loan Documents. No approval
by Administrative Agent shall result in a waiver of any default of Borrower. In
no event shall any approval by Administrative Agent of a lease be a
representation of any kind, with regard to the lease or its adequacy or
enforceability, or the financial capacity of any tenant or guarantor.

                    3. Representations Concerning Leases. Borrower represents
and warrants to Administrative Agent and Lenders that Borrower has delivered to
Administrative Agent a true and correct copy of all tenant leases and each
guarantee thereof (if any), affecting any part of the Improvements, together
with an accurate and complete rent roll for the Project, and no such lease or
guarantee contains any option to purchase all or any portion of the Property or
any interest therein or contains any right of first refusal relating to any sale
of the Property or any portion thereof or interest therein.

--------------------------------------------------------------------------------



                    4. Delivery of Leasing Information and Documents. Borrower
shall promptly (a) deliver to Administrative Agent such quarterly rent rolls,
leasing schedules and reports, operating statements, financial statements for
tenants other than residential tenants with a lease term for less than one year
and other information regarding tenants and prospective tenants or other leasing
information as Administrative Agent from time to time may request, and (b)
obtain and deliver to Administrative Agent such estoppel certificates and
subordination and attornment agreements executed by such tenants (and
guarantors, if any) in the respective forms attached as exhibits to the Closing
Checklist, or otherwise in such forms as Administrative Agent from time to time
may reasonably require.

                    5. Income from the Property. Borrower shall first apply all
income from leases, and all other income derived from the Property, to pay costs
and expenses associated with the ownership, maintenance, development, operating,
and marketing of the Land and Improvements, including all amounts then required
to be paid under the Loan Documents, before using or applying such income for
any other purpose.

                    6. Compliance and Default. As additional conditions to
Lenders’ obligations under this Agreement, all tenants having the right to do so
must approve all plans and all changes thereto, the construction of the
Improvements, and all other aspects of the Project requiring tenants’ approval.
A default by Borrower under or any failure by Borrower to satisfy any of the
conditions of a lease shall constitute a Default under this Agreement. Borrower
shall promptly notify Administrative Agent in writing of any failure by any
party to perform any material obligation under any lease, any event or condition
which would permit a tenant to terminate or cancel a lease, or any notice given
by a tenant with respect to the foregoing, specifying in each case the action
Borrower has taken or will take with respect thereto.

2

--------------------------------------------------------------------------------



EXHIBIT “J”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “K”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “L”

ASSIGNMENT AND ASSUMPTION

                    This Assignment and Assumption (this “Assignment”) is dated
as of the Effective Date set forth below and is entered into by and between
_________________ (the “Assignor”) and ____________________ (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

                    For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Loan Agreement, as of the Effective Date inserted
by Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation [Letters of Credit and] Guarantees), and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or in any way based on or related to any of the foregoing,
including, but not limited to contract claims, tort claims, malpractice claims,
statutory claims and all other claims at Law or in equity, related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.

 

 

1.

Assignor: _________________________

 

 

2.

Assignee: _________________________[, an Affiliate/Approved Fund of
_____________]

 

 

3.

Borrower(s): ______________________________

 

 

4.

Administrative Agent: _________________________, as administrative agent under
the Loan Agreement

 

 

5.

Loan Agreement: The Amended and Restated Loan Agreement, dated as of
_______________, among _________________________, Lenders parties thereto, [and]
Bank of America, N.A., as Administrative Agent[, and the other agents parties
thereto]


--------------------------------------------------------------------------------




 

 

6.

Assigned Interest:


 

 

 

 

 

Aggregate Amount
of Commitment/
Loans for all Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of Commitment/Loans

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$____________1

 

$____________2

 

__________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

ASSIGNOR:

 

 

 

--------------------------------------------------------------------------------

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

--------------------------------------------------------------------------------

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

 

--------------------------------------------------------------------------------

 

 

1

Comprised of the Initial Advance of $50,000,000 and the Future Advance of
$____________

2

Comprised of $____________ of the Initial Advance and $____________ of the
Future Advance

2

--------------------------------------------------------------------------------




 

 

 

[CONSENTED TO AND] ACCEPTED:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

[CONSENTED TO]:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

                    1.1. Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other person of any of their
respective obligations under any Loan Document.

                    1.2. Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Loan Agreement (subject
to receipt of such consents as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section __ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision independently and without reliance on
Administrative Agent or any other Lender to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

                    1.3 Assignee’s Address for Notices, etc. Attached hereto as
Schedule 1 is all contact information, address, account and other administrative
information relating to the Assignee.

                    2. Payments. From and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest,

--------------------------------------------------------------------------------



fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by Administrative Agent for periods
prior to the Effective Date or with respect to the making of this Assignment
directly between themselves.

                    3. General Provisions. This Assignment shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the Law
of the State of ____________________ [confirm that choice of law provision
parallels the Loan Agreement].

2

--------------------------------------------------------------------------------



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and
facsimile numbers, electronic mail addresses and account and payment
information)

 

 

 

(a)

LIBOR Lending Office:

 

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@baml.com

 

 

 

(b)

Domestic Lending Office:

 

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@baml.com

 

 

 

(c)

Notice Address:

 

 

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@baml.com

 

 

 

(d)

Payment Instructions:

 

 

 

 

 

Account No.

_________________________

 

Attention:

_________________________

 

Reference:

_________________________


--------------------------------------------------------------------------------




 

 

EXHIBIT “M”

 

NOTE

 

$____________

____________, 20___

                    FOR VALUE RECEIVED, _________________________ (“Borrower”,
whether one or more) hereby promises to pay to the order of
[_________________________ (“Lender”) under that certain Loan Agreement (defined
below) among Borrower,] Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
“Administrative Agent”) for the benefit of Lenders from time to time a party to
that certain Amended and Restated Loan Agreement (the “Loan Agreement”) [dated
____________, 20__] of even date herewith, without offset, in immediately
available funds in lawful money of the United States of America, at
Administrative Agent’s Office as defined in the Loan Agreement, the principal
sum of _________________________ DOLLARS ($____________) (or the unpaid balance
of all principal advanced against this Note, if that amount is less), together
with interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

          1. Note; Interest; Payment Schedule and Maturity Date. This Note is
one of the [Initial Advance] [Future Advance] Notes referred to in Loan
Agreement and is entitled to the benefits thereof. The entire principal balance
of this Note then unpaid shall be due and payable at the times as set forth in
the Loan Agreement. Accrued unpaid interest shall be due and payable at the
times and at the interest rate as set forth in the Loan Agreement until all
principal and accrued interest owing on this Note shall have been fully paid and
satisfied. Any amount not paid when due and payable hereunder shall, to the
extent permitted by applicable Law, bear interest and if applicable a late
charge as set forth in the Loan Agreement.

          2. Security; Loan Documents. The security for this Note includes a
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$[____________] (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the “Mortgage”)
dated ____________, 20___ from Borrower to Administrative Agent covering certain
property in Cortlandt, Westchester County, New York described therein (the
“Property”). This Note, the Mortgage, the Loan Agreement and all other documents
now or hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a “Loan Document” and together the “Loan Documents”.

          3. Defaults.

                    (a) It shall be a default (“Default”) under this Note and
each of the other Loan Documents if (i) any principal, interest or other amount
of money due under this Note is not paid in full when due, regardless of how
such amount may have become due; (ii) any covenant, agreement, condition,
representation or warranty herein or in any other Loan Documents is not fully
and timely performed, observed or kept; or (iii) there shall occur any default
or event of

--------------------------------------------------------------------------------



default under the Mortgage or any other Loan Document. Upon the occurrence of a
Default, Administrative Agent on behalf of Lenders shall have the rights to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at Law or in equity.

                    (b) All of the rights, remedies, powers and privileges
(together, “Rights”) of Administrative Agent on behalf of Lenders provided for
in this Note and in any other Loan Document are cumulative of each other and of
any and all other Rights at Law or in equity. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right.
No single or partial exercise of any Right shall exhaust it, or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time. No failure by Administrative Agent or Lenders to
exercise, nor delay in exercising any Right, including but not limited to the
right to accelerate the maturity of this Note, shall be construed as a waiver of
any Default or as a waiver of any Right. Without limiting the generality of the
foregoing provisions, the acceptance by Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Administrative Agent
or Lenders to accelerate the maturity of this Note or to exercise any other
Right at the time or at any subsequent time, or nullify any prior exercise of
any such Right, or (ii) constitute a waiver of the requirement of punctual
payment and performance or a novation in any respect.

                    (c) If any holder of this Note retains an attorney in
connection with any Default or at maturity or to collect, enforce or defend this
Note or any other Loan Document in any lawsuit or in any probate,
reorganization, bankruptcy, arbitration or other proceeding, or if Borrower sues
any holder in connection with this Note or any other Loan Document and does not
prevail, then Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Lenders hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, attorneys’ fees and expenses, investigation costs and all court
costs, whether or not suit is filed hereon, whether before or after the Maturity
Date, or whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

          4. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.

2

--------------------------------------------------------------------------------



          5. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
all sureties, endorsers, guarantors and any other party now or hereafter liable
for the payment of this Note in whole or in part, hereby severally (a) waive
demand, presentment for payment, notice of dishonor and of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices (except any notices which are specifically required by this
Note or any other Loan Document), filing of suit and diligence in collecting
this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in the city and county, and venue in the city or county, in which
payment is to be made as specified in the first paragraph of Page 1 of this
Note, for the enforcement of any and all obligations under this Note and the
Loan Documents; (f) waive the benefit of all homestead and similar exemptions as
to this Note; (g) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken by Lender to secure this Note is invalid or unperfected; and (h) hereby
subordinate any and all rights against Borrower and any of the security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.

          6. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

          7. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan

3

--------------------------------------------------------------------------------



Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Administrative Agent’s exercise of the option to accelerate
the Maturity Date, or if any prepayment by Borrower results in Borrower having
paid any interest in excess of that permitted by applicable Law, then it is
Administrative Agent’s and each Lender’s express intent that all excess amounts
theretofore collected by Administrative Agent or any Lender shall be credited on
the principal balance of this Note and all other indebtedness and the provisions
of this Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to
Lenders for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable Law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrower has duly executed this Note
under seal as of the date first above written.

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

5

--------------------------------------------------------------------------------



EXHIBIT “N”

SCHEDULE OF LENDERS AND OTHER PARTIES

BANK OF AMERICA, N.A., as Administrative Agent:

Notices:

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

Telephone:

646-855-2630

Facsimile:

212-293-8197

Email:

gregory.w.egli@baml.com

 

 

Payment Instructions:

 

 

ABA No.:

026009593

Account No.:

1366211723000

Attention:

GCIB Credit Services - Keva Russell

Reference:

Cortlandt Towne Center, LLC #1158129


 

 

BANK OF AMERICA, N.A., as Lender:

 

Commitment Amount:

$50,000,000

Pro Rata Share:

100%


 

 

Domestic and LIBOR Lending Office:

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

Telephone:

646-855-2630

Facsimile:

212-293-8197

Email:

gregory.w.egli@baml.com


--------------------------------------------------------------------------------




 

 

Notices:

 

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

Telephone:

646-855-2630

Facsimile:

212-293-8197

Email:

gregory.w.egli@baml.com

 

 

Payment Instructions:

 

ABA No.:

026009593

Account No.:

1366211723000

Attention:

GCIB Credit Services - Keva Russell

Reference:

Cortlandt Towne Center, LLC #1158129

2

--------------------------------------------------------------------------------



EXHIBIT “O”

SWAP CONTRACTS

                    1. Swap Documentation. Within the timeframes required by
Lender and Swap Counterparty, Borrower shall deliver to Swap Counterparty the
following documents and other items, executed and acknowledged as appropriate,
all in form and substance satisfactory to Lender and Swap Counterparty:
(a) Master Agreement in the form published by the International Swaps and
Derivatives Association, Inc. and related schedule in the form agreed upon
between Borrower (or its Affiliate) and Swap Counterparty; (b) a confirmation
under the foregoing, if applicable; (c) a Guaranty; (d) if Borrower (or its
Affiliate) is anything other than a natural person, evidence of due
authorization to enter into transactions under the foregoing Swap Contract with
Swap Counterparty, together with evidence of due authorization and execution of
any Swap Contract; and such other title endorsements, documents, instruments and
agreements as Lender and Swap Counterparty may require to evidence satisfaction
of the conditions set forth in this Section, including a swap endorsement to
Lender’s title policy in form and substance satisfactory to Lender.

                    2. Conveyance and Security Interest. To secure Borrower’s
Obligations, Borrower hereby transfers, assigns and transfers to Lender, and
grants to Lender a security interest in, all of Borrower’s right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing. All amounts payable to Borrower under the Swap
Contract shall be paid to Lender and shall be applied to pay interest or other
amounts under the Loan.

                    3. Intentionally Omitted.

                    4. Cross-Default. It shall be a Default under this Agreement
if any default (beyond any applicable notice or cure periods) occurs as defined
under any Swap Contract as to which Borrower (or its Affiliate) is the
Defaulting Party, or if any Termination Event occurs under any Swap Contract as
to which Borrower (or its Affiliate) is an Affected Party. As used in this
Section, the terms “Defaulting Party”, “Termination Event” and “Affected Party”
have the meanings ascribed to them in the Swap Contract.

                    5. Remedies; Cure Rights. In addition to any and all other
remedies to which Lender and Swap Counterparty are entitled at law or in equity,
Swap Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an event of
default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Lender shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
(or its Affiliate) such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower (or its Affiliate) or Swap Counterparty thereunder;
provided, however, that before the occurrence of a Default under this Agreement,
Lender shall give prior

i

--------------------------------------------------------------------------------



written notice to Borrower before taking any such action. For this purpose,
Borrower hereby constitutes Lender its true and lawful attorney-in-fact with
full power of substitution, which power of attorney is coupled with an interest
and irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower (or its Affiliate) under the Swap Contract, including
making any payments thereunder and consummating any transactions contemplated
thereby, and to take any action that Lender may deem proper in order to collect,
assert or enforce any claim, right or title, in and to the Swap Contract hereby
assigned and conveyed, and generally to take any and all such action in relation
thereto as Lender shall deem advisable. Lender shall not incur any liability if
any action so taken by Lender or on its behalf shall prove to be inadequate or
invalid. Borrower expressly understands and agrees that Lender is not hereby
assuming any duties or obligations of Borrower (or its Affiliate) to make
payments to Swap Counterparty under any Swap Contract or under any other Loan
Document. Such payment duties and obligations remain the responsibility of
Borrower (or its Affiliate) notwithstanding any language in this Agreement.

ii

--------------------------------------------------------------------------------



NOTE

 

 

$50,000,000

October 26, 2010

                    FOR VALUE RECEIVED, ACADIA CORTLANDT LLC (“Borrower”,
whether one or more) hereby promises to pay to the order of Bank of America,
N.A. (“Lender”) under that certain Loan Agreement (defined below) among
Borrower, Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
“Administrative Agent”) for the benefit of Lenders from time to time a party to
that certain Amended and Restated Loan Agreement (the “Loan Agreement”) dated
October 26, 2010 of even date herewith, without offset, in immediately available
funds in lawful money of the United States of America, at Administrative Agent’s
Office as defined in the Loan Agreement, the principal sum of Fifty Million
Dollars ($50,000,000) (or the unpaid balance of all principal advanced against
this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.

          1. Note; Interest; Payment Schedule and Maturity Date. This Note is
one of the Initial Advance Notes referred to in Loan Agreement and is entitled
to the benefits thereof. The entire principal balance of this Note then unpaid
shall be due and payable at the times as set forth in the Loan Agreement.
Accrued unpaid interest shall be due and payable at the times and at the
interest rate as set forth in the Loan Agreement until all principal and accrued
interest owing on this Note shall have been fully paid and satisfied. Any amount
not paid when due and payable hereunder shall, to the extent permitted by
applicable Law, bear interest and if applicable a late charge as set forth in
the Loan Agreement.

          2. Security; Loan Documents. The security for this Note includes a
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$50,000,000 (which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the “Mortgage”) dated
October 26, 2010 from Borrower to Administrative Agent covering certain property
in Cortlandt, Westchester County, New York described therein (the “Property”).
This Note, the Mortgage, the Loan Agreement and all other documents now or
hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a “Loan Document” and together the “Loan Documents”.

          3. Defaults.

                    (a) It shall be a default (“Default”) under this Note and
each of the other Loan Documents if (i) any principal, interest or other amount
of money due under this Note is not paid in full when due, regardless of how
such amount may have become due; (ii) any covenant, agreement, condition,
representation or warranty herein or in any other Loan Documents is not fully
and timely performed, observed or kept; or (iii) there shall occur any default
or event of default under the Mortgage or any other Loan Document. Upon the
occurrence of a Default, Administrative Agent on behalf of Lenders shall have
the rights to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and

--------------------------------------------------------------------------------



under the other Loan Documents, at once due and payable (and upon such
declaration, the same shall be at once due and payable), to foreclose any liens
and security interests securing payment hereof and to exercise any of its other
rights, powers and remedies under this Note, under any other Loan Document, or
at Law or in equity.

                    (b) All of the rights, remedies, powers and privileges
(together, “Rights”) of Administrative Agent on behalf of Lenders provided for
in this Note and in any other Loan Document are cumulative of each other and of
any and all other Rights at Law or in equity. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right.
No single or partial exercise of any Right shall exhaust it, or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time. No failure by Administrative Agent or Lenders to
exercise, nor delay in exercising any Right, including but not limited to the
right to accelerate the maturity of this Note, shall be construed as a waiver of
any Default or as a waiver of any Right. Without limiting the generality of the
foregoing provisions, the acceptance by Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Administrative Agent
or Lenders to accelerate the maturity of this Note or to exercise any other
Right at the time or at any subsequent time, or nullify any prior exercise of
any such Right, or (ii) constitute a waiver of the requirement of punctual
payment and performance or a novation in any respect.

                    (c) If any holder of this Note retains an attorney in
connection with any Default or at maturity or to collect, enforce or defend this
Note or any other Loan Document in any lawsuit or in any probate,
reorganization, bankruptcy, arbitration or other proceeding, or if Borrower sues
any holder in connection with this Note or any other Loan Document and does not
prevail, then Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Lenders hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, attorneys’ fees and expenses, investigation costs and all court
costs, whether or not suit is filed hereon, whether before or after the Maturity
Date, or whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

          4. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.

          5. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
all sureties, endorsers, guarantors and any other party now or hereafter liable
for

2

--------------------------------------------------------------------------------



the payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under this Note shall not be affected or impaired
by any determination that any security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate any and
all rights against Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full. A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances. This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought. Captions and headings in this Note are for convenience
only and shall be disregarded in construing it. THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.

          6. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

          7. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable Law,
then it is Administrative Agent’s and each Lender’s express intent that all

3

--------------------------------------------------------------------------------



excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

                    THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrower has duly executed this Note
under seal as of the date first above written.

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited

 

liability company

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



NOTE CONSOLIDATION AND MODIFICATION AGREEMENT

                    NOTE CONSOLIDATION AND MODIFICATION AGREEMENT made as of the
26th day of October, 2010 by and between BANK OF AMERICA, N.A., as
Administrative Agent (“Administrative Agent”), pursuant to the Loan Agreement
defined below, having an office at One Bryant Park, 35th Floor, New York, New
York 10036 (“Lender”), and ACADIA CORTLANDT LLC, a Delaware limited liability
company having an address at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue,
Suite 260, White Plains, New York 10605 (“Mortgagor”).

                    Administrative Agent, on behalf of Lenders (as defined
below), is now the present owner and holder of certain note(s) (as the same may
have been modified, collectively the “Notes”) secured by the mortgages more
particularly described on Exhibit A hereto (collectively, the “Mortgages”). The
Note evidences up to an aggregate maximum outstanding principal indebtedness of
$50,000,000.

                    Administrative Agent, on behalf of Lender, acquired the
Notes pursuant to that certain Amended and Restated Loan Agreement dated as of
the date hereof (the “Loan Agreement”) by and between Administrative Agent,
Borrower, Bank of America, N.A., as Lender (“BofA”; BofA, together with each
other entity which may become a Lender pursuant to the Loan Agreement,
collectively, “Lenders”).

                    Administrative Agent, on behalf of Lenders, the holder of
the Notes, and Borrower, the owner of the premises encumbered by the Mortgage,
have agreed to consolidated, modify and restate the terms of the Note in the
manner hereinafter set forth.

                    NOW, THEREFORE, in consideration of mutual promises and
agreements contained herein, the parties hereto covenant and agree as follows:

--------------------------------------------------------------------------------



                    1. Borrower hereby acknowledges that on the date hereof the
outstanding principal balance of the Notes is $50,000,000 (the “Indebtedness”).

                    2. All of the terms, covenants and conditions of the Notes
are hereby consolidated, modified and restated in their entirety on the terms
and conditions set forth in the Loan Agreement; and the Notes as consolidated,
modified and restated in their entirety shall be evidenced by one or more
replacement notes in the aggregate principal amount of $50,000,000, issued as an
“Initial Note” under the Loan Agreement (collectively, the “Replacement Note”).

                    3. Borrower acknowledges that it is indebted to Lender in
accordance with the Replacement Note and assumes, covenants and agrees to pay
the Indebtedness in accordance with the terms, covenants and conditions of the
Loan Agreement and the Replacement Note.

                    4. Borrower warrants and represents that as of the date
hereof there exist no counterclaims, offsets or defenses with respect to its
obligations under the Replacement Note.

                    5. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, their heirs, representatives,
successors and assigns.

                    6. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

                    7. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



EXHIBIT A

Mortgage Schedule

 

 

1.

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
July 29, 2009 from Acadia Cortlandt LLC to Bank of America, N.A., as
Administrative Agent, in the amount of $45,000,000, which was recorded on
August 28, 2009 in the office of the Westchester County Clerk, New York (the
“Office”) under Serial Number DA12794 (Control Number 492240207) and upon which
a mortgage recording tax of $585,000 was paid (current outstanding principal
$44,558,467.91).

 

 

2.

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
July 29, 2009 from Acadia Cortlandt LLC to Bank of America, N.A., as
Administrative Agent, in the amount of $2,000,000, which was recorded in the
Office on August 28, 2009 in under Serial Number DA12797 (Control Number
492240215) and upon which a mortgage recording tax of $26,000 was paid (current
outstanding principal $1,994,569.13).

 

 

3.

Mortgage and Security Agreement dated as of the date hereof from Acadia
Cortlandt LLC to Bank of America, N.A., as Administrative Agent, in the amount
of $3,446,962.96 to be recorded in the Office immediately prior hereto and upon
which a mortgage recording tax will be duly paid.


--------------------------------------------------------------------------------



NOTE

 

 

$3,446,962.96

As of October 26, 2010

                    FOR VALUE RECEIVED, the undersigned, ACADIA CORTLANDT LLC, a
Delaware limited liabiltiy company (“Maker”), promises to pay to the order of
BANK OF AMERICA, N.A. (“Lender”), at its office located at One Bryant Park, 35th
Floor, New York, New York 10036, or at such other place as may be designated in
writing by Lender, the principal sum of Three Million Four Hundred Forty-Six
Thousand Nine Hundred Sixty-Two and 96/100 Dollars ($3,446,962.96), in lawful
money of the United States of America, with interest thereon to be computed from
the date hereof at a rate of six percent (6%) per annum.

                    IT IS HEREBY EXPRESSLY AGREED, that the said principal sum
secured by this Note shall become due at the option of the holder thereof ON
DEMAND; also, that all of the covenants, conditions and agreements contained in
the mortgage securing this Note are hereby made part of this instrument.

                    Presentment for payment, notice of dishonor, protest and
notice of protest are hereby waived.

                    This Note is secured by that certain Mortgage dated of even
date herewith (the “Mortgage”), given by Maker, as mortgagor, to Lender, as
mortgagee, on property situated in the State of New York, County of New York as
more particularly described therein.

                    This Note may not be changed or terminated orally.

                    Maker (and the undersigned representative of Maker, if any)
represents that Maker has full power, authority and legal right to execute and
deliver this Note and the Mortgage and that this Note and the Mortgage
constitute valid and binding obligations of Maker.

                    This Note is secured by, among other things, a Mortgage and
Security Agreement dated as of the date hereof from Maker to Lender, which
specifies various defaults upon the happening of which all sums owing on this
Note may be declared immediately due and payable.

                    This Note shall be governed and construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



                    Maker has duly executed this Note as of the day and year
first above written.

 

 

 

 

MAKER:

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

 

 

 

Location of Premises:

Address of Maker:

 

 

 

Cortlandt Towne Center Shopping Center,
Town of Cortlandt, New York

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260,
White Plains, New York 10605


--------------------------------------------------------------------------------




 

 

SECTION:

24.10

BLOCK:

1

LOTS:

1, 1.2, 2 and 3

Premises:

Cortlandt Towne Center Shopping Center, Town of Cortlandt


 

--------------------------------------------------------------------------------

 

As of October 26, 2010

 

MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

 

by and between

 

ACADIA CORTLANDT LLC,

as Mortgagor

 

and

 

BANK OF AMERICA, N.A.,

a national banking association, as Administrative Agent,

as Mortgagee

 

--------------------------------------------------------------------------------

 

This instrument prepared by, and after recording please return to:

 

Schiff Hardin LLP

900 Third Avenue, 23rd Floor

New York, New York 10022

Attention: Paul G. Mackey, Esq.


--------------------------------------------------------------------------------



MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

                    MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT (this
“Agreement”) made as of the 26th day of October, 2010 by and between BANK OF
AMERICA, N.A., as Administrative Agent, having an office at One Bryant Park,
35th Floor, New York, New York 10036 (“Mortgagee”), and ACADIA CORTLANDT LLC, a
Delaware limited liability company having an address c/o Acadia Realty Trust,
1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (“Mortgagor”).

WITNESSETH:

                    WHEREAS, Mortgagee is now the lawful owner and holder of the
mortgages (collectively, the “Mortgage”) more particularly described in Exhibit
A attached hereto and made a part hereof, and of the notes (collectively, the
“Note”) and other obligations secured thereby;

                    WHEREAS, the maximum outstanding principal amount which is
or under any contingency may be secured by the Mortgage is $50,000,000 (the
“Indebtedness”), plus interest thereon and all additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default thereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the note(s)
secured thereby or of the defense or prosecution of the rights and lien created
thereby;

                    WHEREAS, the Mortgage is presently a valid lien on all of
the real property described in Schedule A attached hereto and made a part hereof
(the “Premises”);

--------------------------------------------------------------------------------



                    WHEREAS, Mortgagor is the lawful owner of the Premises; and

                    WHEREAS, Mortgagee and Mortgagor have agreed to consolidate,
modify, amend and restated the Mortgage as a single first lien on the entire
Premises and to modify the terms of the Mortgage in the manner hereinafter set
forth;

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein expressed, the parties hereto covenant and agree as
follows:

                    1. Mortgagor hereby assumes the payment and performance of
all obligations, conditions and covenants under, and agrees to be bound by all
of the terms of, the Mortgage, as herein modified. The lien of the Mortgage is
hereby consolidated and modified to encumber all of the “Mortgaged Property” (as
such term is defined in the Mortgage, as modified hereby), so that together they
shall hereafter constitute in law but one first mortgage, a valid and
enforceable single lien upon the Premises, securing the Indebtedness, together
with interest accrued and to accrue thereon and all other sums secured thereby.

                    2. Mortgagor hereby assumes and agrees to pay the
Indebtedness and interest thereon at the rate(s) of interest and on the terms
provided for the payment of principal and interest in the Note, as consolidated
and modified by that certain note consolidation and modification agreement,
dated the date hereof, between Mortgagee and Mortgagor (the “Note Agreement”).

                    3. The Mortgage is hereby consolidated, amended and restated
in its entirety by Exhibit B attached hereto and made a part hereof including
any exculpatory provisions contained in said Exhibit B, and Mortgagor hereby
agrees to comply with and be bound by all of the terms, covenants and conditions
set forth in said Exhibit B.

2

--------------------------------------------------------------------------------



                    4. Mortgagor hereby certifies that this Agreement secures
the same indebtedness evidenced by the Note, as consolidated and modified by the
Note Agreement, and secured by the Mortgage, as consolidated and modified
hereby, and secures no new or further indebtedness or obligation.

                    5. Mortgagor represents and warrants that there exist no
defenses, offsets or counterclaims with respect to its obligations under the
Mortgage, as consolidated and modified hereby, or under the Note, as
consolidated and modified by the Note Agreement, including its obligation for
the payment of the Indebtedness.

                    6. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

                    7. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without giving effect to
New York’s choice of law principles).

                    8. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument.

                    9. The information set forth on the cover hereof is
incorporated herein.

[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Agreement has been duly executed
and delivered by each of the parties hereto as of the day and year first above
written.

 

 

 

 

BANK OF AMERICA, N.A.

 

(as a Lender and as Administrative Agent)

 

 

 

By 

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware
limited liability company

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

: ss.:

COUNTY OF NEW YORK

)

                    On the 25th day of October in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Gregory
Egli, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Elizabeth R. Cava

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

My Commission Expires:

 

Elizabeth R. Cava

 

 

Notary Public, State of New York

 

 

No. 30-01CA4712233

--------------------------------------------------------------------------------

 

Qualified in Nassau County

 

 

Certified Filed in New York County

 

 

Commission Expires February 28, 2011


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

: ss.:

COUNTY OF WESTCHESTER

)

                    On the 22nd day of October in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Debra Leibler Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

My Commission Expires:

 

Debra Leibler Jones

 

 

Notary Public, State of New York

 

 

No. 01LE6005994

--------------------------------------------------------------------------------

 

Qualified in Dutchess County

 

 

Commission Expires April 20, 2014


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

 

ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN “RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN “MAP NO. 1 GULL MANOR..,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION

 

N 476,045.23 (Y)

E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

 

THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31° 31’ 51” EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED “SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK” WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK’S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;

 

THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:

 

SOUTH 54° 41’ 49” EAST 400.00 FEET;

NORTH 35° 15’ 51” EAST 200.00 FEET;

NORTH 54° 41’ 49” WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;

 

THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:

 

NORTH 35° 15’ 51” EAST 150.02 FEET AND;

NORTH 54° 41’ 49” WEST 174.98 FEET TO A POINT;

 

THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF


--------------------------------------------------------------------------------




 

WHICH IS 90° 02’ 20”, THE RADIUS OF WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER
POINT ON THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE 6;

 

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

 

NORTH 35° 15’ 51” EAST 103.05 FEET AND;

NORTH 34° 16’ 11” EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;

 

THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88° 58’ 00”, THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:

 

SOUTH 54° 41’ 49” EAST 187.41 FEET;

SOUTH 87° 58’ 31” EAST 50.19 FEET;

NORTH 34° 14’ 31” EAST 293.26 FEET AND;

NORTH 55° 45’ 29” WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;

 

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

 

NORTH 38° 26’ 11” EAST 91.89 FEET AND;

 

NORTH 36° 40’ 11” EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST

 

SOUTH 53° 24’ 23’ EAST 28.04 FEET

 

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44° 59’ 45”,
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,

 

THEN SOUTH 08° 24’ 38” EAST 170.39 FEET

 

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42° 53’ 52”,
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:

 

SOUTH 34° 11’ 14” WEST 7.14 FEET;

SOUTH 42° 10’ 35” EAST 571.35 FEET;

NORTH 81° 40’ 00” EAST 752.50 FEET;

NORTH 42° 10’ 35” WEST 546.00 FEET;

SOUTH 47° 49’ 25” WEST 12.00 FEET;

NORTH 42° 10’ 35” WEST 334.49 FEET;

NORTH 47° 49’ 25” EAST 64.36 FEET;

2

--------------------------------------------------------------------------------




 

NORTH 42° 10’ 35” WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;

 

THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:

 

NORTH 43° 07’ 31” EAST 240.77 FEET;

NORTH 46° 43’ 08” EAST 200.86 FEET;

NORTH 47° 51’ 46” EAST 169.07 FEET;

NORTH 54° 16’ 42” EAST 77.64 FEET;

NORTH 43° 47’ 18” EAST 103.43 FEET;

NORTH 06° 57’ 25” EAST 7.49 FEET;

NORTH 44° 52’ 56” EAST 141.98 FEET;

NORTH 56° 38’ 06” EAST 194.10 FEET;

NORTH 47° 40’ 06” EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION

 

N 478,107.32 (Y)

E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

 

THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:

 

NORTH 47° 40’ 06” EAST 15.49 FEET;

NORTH 57° 07’ 47” EAST 41.34 FEET;

NORTH 46° 37’ 24” EAST 65.92 FEET;

NORTH 60° 47’ 16” EAST 135.27 FEET;

NORTH 58° 29’ 38” EAST 200.48 FEET;

NORTH 76° 26’ 07” EAST 65.57 FEET;

NORTH 53° 06’ 18” EAST 114.53 FEET;

NORTH 59° 20’ 46” EAST 157.01 FEET;

NORTH 67° 37’ 05” EAST 102.26 FEET;

NORTH 39° 31’ 22” EAST 47.05 FEET;

NORTH 62° 09’ 00” EAST 123.28 FEET;

NORTH 59° 26’ 00” EAST 57.40 FEET;

NORTH 58° 13’ 00” EAST 81.60 FEET;

NORTH 61° 59’ 00” EAST 41.60 FEET;

NORTH 38° 58’ 00” EAST 17.42 FEET;

NORTH 61° 26’ 39” EAST 147.75 FEET;

NORTH 57° 24’ 50” EAST 100.18 FEET;

NORTH 63° 24’ 40” EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION

 

N 478.912.07 (Y)

3

--------------------------------------------------------------------------------




 

E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

 

THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:

 

SOUTH 8° 21’ 49” EAST 184.14 FEET;

SOUTH 7° 23’ 59” EAST 204.45 FEET;

SOUTH 8° 27’ 49” EAST 457.05 FEET;

SOUTH 7° 57’ 49” EAST 226.72 FEET;

SOUTH 8° 03’ 49” EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION

 

N 477,016.99 (Y)

E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

 

THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84° 45’ 51” WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION

 

N 476,965.38 (Y)

E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

 

THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8° 44’ 49” EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;

 

THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED “SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...,” WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK’S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:

 

SOUTH 83° 29’ 51” WEST 1204.04 FEET;

SOUTH 64° 31’ 01” WEST 35.43 FEET;

SOUTH 87° 29’ 41” WEST 100.66 FEET;

SOUTH 79° 30’ 01” WEST 100.04 FEET;

SOUTH 80° 21’ 21” WEST 99.99 FEET;

SOUTH 82° 37’ 11” WEST 219.69 FEET;

SOUTH 81° 10’ 01” WEST 102.96 FEET;

SOUTH 74° 14’ 51” WEST 99.92 FEET;

4

--------------------------------------------------------------------------------




 

SOUTH 75° 42’ 31” WEST 81.58 FEET;

SOUTH 73° 18’ 21” WEST 101.89 FEET;

SOUTH 87° 12’ 21” WEST 100.12 FEET;

SOUTH 89° 38’ 51” WEST 100.44 FEET;

SOUTH 84° 23’ 51” WEST 107.95 FEET;

SOUTH 81° 42’ 51” WEST 119.29 FEET;

SOUTH 58° 38’ 31” WEST 47.83 FEET;

SOUTH 48° 18’ 59” WEST 109.79 FEET AND;

NORTH 68° 22’ 19” WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;

 

THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED “MAP
NO. 1 GULL MANOR...’’ FILED MAP NO. 8930, THE FOLLOWING COURSES:

 

NORTH 68° 14’ 09” WEST 17.28 FEET;

SOUTH 89° 44’ 51” WEST 61.00 FEET;

NORTH 46° 00’ 09” WEST 54.45 FEET;

NORTH 61° 11’ 09” WEST 72.08 FEET;

NORTH 55° 43’ 09” WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.

 

TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE’S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.

 

TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK’S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.

 

TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK’S LIBER 11673 OF DEEDS AT PAGE 78.

 

TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK’S LIBER 11618 OF DEEDS AT PAGE
1.

5

--------------------------------------------------------------------------------



EXHIBIT A

Mortgage

 

 

1.

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
July 29, 2009 from Acadia Cortlandt LLC to Bank of America, N.A., as
Administrative Agent, in the amount of $45,000,000, which was recorded on
August 28, 2009 in the office of the Westchester County Clerk, New York (the
“Office”) as Control Number 492240207 and upon which a mortgage recording tax of
$585,000 was paid (current outstanding principal $44,558,467.91).

 

 

2.

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
July 29, 2009 from Acadia Cortlandt LLC to Bank of America, N.A., as
Administrative Agent, in the amount of $2,000,000, which was recorded in the
Office on August 28, 2009 as Control Number 492240215 and upon which a mortgage
recording tax of $26,000 was paid (current outstanding principal $1,994,569.13).

 

 

3.

Mortgage and Security Agreement dated as of the date hereof from Acadia
Cortlandt LLC to Bank of America, N.A., as Administrative Agent, in the amount
of $3,446,962.96 to be recorded in the Office immediately prior hereto and upon
which a mortgage recording tax in the amount of $44,811.00 will be duly paid.


--------------------------------------------------------------------------------



EXHIBIT B

Form of Amended and Restated Consolidated Mortgage

--------------------------------------------------------------------------------




EXHIBIT B

 

 

SECTION:

24.10

BLOCK:

1

LOTS:

1, 1.2, 2 and 3

Premises:

Cortlandt Towne Center Shopping Center, Town of Cortlandt

 

--------------------------------------------------------------------------------

 

Date: As of October 26, 2010


 

MORTGAGE, ASSIGNMENT OF LEASES

AND RENTS AND SECURITY AGREEMENT

(“this Mortgage”)

 

FROM

 

ACADIA CORTLANDT LLC,

a limited liability company organized and existing under the laws of Delaware

(“Mortgagor”)


 

 

Address and Chief

 

Executive Office of Mortgagor:

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605


 

TO

BANK OF AMERICA, N.A.,

a national banking association,

as Administrative Agent

(“Mortgagee”)


 

 

Address of Mortgagee:

One Bryant Park, 35th Floor

 

New York, New York 10036

 

Mortgage Amount: $50,000,000

 

--------------------------------------------------------------------------------


 

This instrument prepared by, and after recording please return to:

Schiff Hardin LLP

900 Third Avenue, 23rd Floor

New York, New York 10022

Attention: Paul G. Mackey, Esq.




--------------------------------------------------------------------------------



THE AMOUNT OF THIS MORTGAGE IS $50,000,000.

MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, AND SECURITY AGREEMENT

          THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(this “Mortgage”) is made as of the 26th day of October, 2010, by ACADIA
CORTLANDT LLC, a Delaware limited liability company, (“Mortgagor”), in favor of
and for the benefit of BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (together with its successors and assigns, “Mortgagee”).

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

          Section 1.1. Principal Secured. This Mortgage secures the aggregate
principal amount of up to $50,000,000 plus such additional amounts as Mortgagee
may from time to time advance subsequent to a default by Mortgagor pursuant to
the terms and conditions of this Mortgage, with respect to an obligation secured
by a lien or encumbrance prior to the lien of this Mortgage or for the
protection of the lien of this Mortgage, together with interest thereon. In the
event that all or any part of the Premises is located in the State of New York,
then, notwithstanding the language in the Granting Clause and Section 2.2 or
anything else contained herein to the contrary, the maximum amount secured
hereby at execution or which under any contingency may become secured hereby at
any time hereafter is the Mortgage Amount and all interest, additional interest
and late payment and prepayment charges in respect thereof, plus all amounts
expended by Mortgagee following a default hereunder in respect of insurance
premiums and real estate taxes, and all legal costs or expenses of collection of
the debt secured hereby or of the defense or prosecution of the rights and lien
created hereby.

          Section 1.2. Definitions.

          (a) In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders:

          “Additional Interest”: Additional Interest as defined in the Loan
Agreement.

          “Loan Agreement”: Amended and Restated Loan Agreement dated of even
date herewith between Mortgagor and Mortgagee, as it may be from time to time
amended, restated, modified, extended or supplemented.

          “Mortgagor”: Acadia Cortlandt LLC, a Delaware limited liability
company, whose address is c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite
260, White Plains, New York 10605, and its permitted successors and assigns.

--------------------------------------------------------------------------------



          “Promissory Note”: Collectively, the Initial Advance Notes, as defined
in the Loan Agreement.

          Capitalized terms used herein which are not otherwise defined but
which are defined in the Loan Agreement shall have the meaning ascribed to them
in the Loan Agreement.

          Section 1.3. Granting Clause. In consideration of the provisions of
this Mortgage and of the sum of $10.00 cash in hand paid and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by the Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL,
CONVEY, TRANSFER, ASSIGN, MORTGAGE, HYPOTHECATE, PLEDGE, DEPOSIT and SET OVER to
Mortgagee, with all estate, right, title and interest of Mortgagor in and to the
Property (as hereinafter defined), whether now owned or held or hereafter
acquired by Mortgagor, to have and hold the Property unto Mortgagee, its
successors and assigns forever; and to hold the Property unto Mortgagee in fee
simple forever; provided that Mortgagor may retain possession of the Property
until the occurrence of an Event of Default; (a) the real property described in
Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with: (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively, the “Improvements”); and (ii) all right, title and interest
of Mortgagor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase or lease the Land or the Improvements or any portion
thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being herein sometimes
collectively called the “Premises”); (b) all fixtures, equipment, systems,
machinery, furniture, furnishings, appliances, inventory, goods, building and
construction materials, supplies, and articles of personal property, of every
kind and character, tangible and intangible (including software embedded
therein), now owned or hereafter acquired by Mortgagor, which are now or
hereafter attached to or situated in, on or about the Land or the Improvements,
or used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use or installation in or on the Land or the Improvements,
and all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the “Accessories,” all of which are hereby declared to be
permanent accessions to the Land); (c) all (i) plans and specifications for the
Improvements; (ii) Mortgagor’s rights, but not liability for any breach by
Mortgagor, under all commitments (including any commitments for financing to pay
any of the Secured Indebtedness, as defined below), insurance policies (or
additional or supplemental coverage related thereto, including from an insurance
provider meeting the requirements of the Loan Documents or from or through any
state or federal government sponsored program or entity), Swap Transactions (as
hereinafter defined), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or

2

--------------------------------------------------------------------------------



related to any transactions related to the Premises or the Accessories
(including but not limited to Mortgagor’s rights in tenants’ security deposits,
deposits with respect to utility services to the Premises, and any deposits,
deposit accounts or reserves hereunder or under any other Loan Documents
(hereinafter defined) for taxes, insurance or otherwise), rebates or refunds of
impact fees or other taxes, assessments or charges, money, accounts (including
deposit accounts), instruments, documents, promissory notes and chattel paper
(whether tangible or electronic) arising from or by virtue of any transactions
related to the Premises or the Accessories, and any account or deposit account
from which Mortgagor may from time to time authorize Mortgagee to debit and/or
credit payments due with respect to the Loan or any Swap Transaction, all rights
to the payment of money from Mortgagee under any Swap Transaction, and all
accounts, deposit accounts and general intangibles, including payment
intangibles, described in any Swap Transaction; (iv) permits, licenses,
franchises, certificates, development rights, commitments and rights for
utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted collateral produced
from or allocated to the Land including, without limitation, oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property which are in
the possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest; and (d) all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Mortgagor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; (iii) all commercial tort claims
Mortgagor now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.3; and (iv) other interests
of every kind and character which Mortgagor now has or hereafter acquires in, to
or for the benefit of the properties, rights, titles and interests referred to
above in this Section 1.3 and all property used or useful in connection
therewith, including but not limited to rights of ingress and egress and
remainders, reversions and reversionary rights or interests; and if the estate
of Mortgagor in any of the property referred to above in this Section 1.3 is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other or additional
title, estates, interests or rights which are now owned or may hereafter be
acquired by Mortgagor in or to the property demised under the lease creating the
leasehold estate; TO HAVE AND TO HOLD the foregoing rights, interests and
properties, and all rights, estates, powers and privileges appurtenant thereto
(herein collectively called the “Property”), unto Mortgagee, its successors and
assigns, in trust, in fee simple forever, subject to the terms, provisions and
conditions herein set forth, to secure the obligations of Mortgagor under the
Note and Loan Documents (as hereinafter defined) and all other indebtedness and
matters defined as

3

--------------------------------------------------------------------------------



“Secured Indebtedness” in Section 1.5 of this Mortgage; PROVIDED, HOWEVER, that
if Mortgagor shall promptly pay or cause to be paid to Mortgagee (as hereinafter
defined) the principal sum, including all additional advances and all other sums
payable by Mortgagor to Mortgagee under the terms of the Loan Documents and
shall perform or cause to be performed all the other terms, conditions,
agreements and provisions contained in the Loan Documents, all without fraud or
delay or deduction or abatement of anything or for any reason, then this
Mortgage and the estate hereby granted shall cease, terminate and become void..

          Section 1.4. Security Interest. Mortgagor hereby grants to Mortgagee a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Mortgagor
under the Note and Loan Documents and all other indebtedness and matters defined
as Secured Indebtedness in Section 1.5 of this Mortgage. In addition to its
rights hereunder or otherwise, Mortgagee shall have all of the rights of a
secured party under the New York Uniform Commercial Code, as in effect from time
to time, or under the Uniform Commercial Code in force, from time to time, in
any other state to the extent the same is applicable law.

          Section 1.5. Secured Indebtedness, Note, Loan Documents, Other
Obligations. This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”): (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the “Note”, and Mortgagee, or the subsequent Mortgagee
at the time in question of the Note or any of the Secured Indebtedness, as
hereinafter defined, such Mortgagee continuing to be defined herein as
“Mortgagee”); and (b) all interest, Additional Interest, indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Mortgagor to Mortgagee
now or hereafter incurred or arising pursuant to or permitted by the provisions
of the Note, this Mortgage, the Loan Agreement or any other document now or
hereafter evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between Mortgagor and Mortgagee, or among Mortgagor, Mortgagee and any
other party or parties, pertaining to the repayment or use of the proceeds of
the loan evidenced by the Note (the Note, the Mortgage, the Loan Agreement, any
Master Agreement relating to any Swap Transactions and any such documents as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”). “Swap Transaction” means any agreement, whether or not in
writing, relating to any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor

4

--------------------------------------------------------------------------------



transaction, currency swap, cross-currency rate swap, swap option currency
option or any other, similar transaction (including any option to enter into any
of the foregoing) or any combination of the foregoing, and, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into between Mortgagee (or its
affiliates) and Mortgagor (or its affiliates), together with any related
schedules, as amended, supplemented, superseded or replaced from time to time,
relating to or governing any or all of the foregoing.

ARTICLE 2

Representations, Warranties and Covenants

          Section 2.1. Mortgagor represents, warrants, and covenants as follows:

          (a) Payment and Performance. Mortgagor will make due and punctual
payment of the Secured Indebtedness. Mortgagor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder. Time shall be of the essence in this Mortgage.

          (b) Title and Permitted Encumbrances. Mortgagor has, in Mortgagor’s
own right, and Mortgagor covenants to maintain, lawful, good and marketable
title to the Property, is lawfully seized and possessed of the Property and
every part thereof, and has the right to convey the same, free and clear of all
liens, charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth under the heading “Permitted Encumbrances” in Exhibit
B hereto, which are Permitted Encumbrances only to the extent the same are valid
and subsisting and affect the Property, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Mortgagee (the matters described in
the foregoing clauses (i), (ii), (iii) and (iv) being herein called the
“Permitted Encumbrances”). Mortgagor, and Mortgagor’s successors and assigns,
will warrant generally and forever defend title to the Property, subject as
aforesaid, to Mortgagee and his successors or substitutes and assigns, against
the claims and demands of all persons claiming or to claim the same or any part
thereof. Mortgagor will punctually pay, perform, observe and keep all covenants,
obligations and conditions in or pursuant to any Permitted Encumbrance and will
not modify or permit modification of any Permitted Encumbrance without the prior
written consent of Mortgagee. Inclusion of any matter as a Permitted Encumbrance
does not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or otherwise. No
part of the Property constitutes all or any part of the principal residence of
Mortgagor if Mortgagor is an individual. If any right or interest of Mortgagee
in the Property or any part thereof shall be endangered or questioned or shall
be attacked directly or indirectly, Mortgagee and Mortgagee, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such steps as in their discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Mortgagee, including but not limited to the employment of
independent

5

--------------------------------------------------------------------------------



counsel, the prosecution or defense of litigation, and the compromise or
discharge of adverse claims. All expenditures so made of every kind and
character shall be a demand obligation (which obligation Mortgagor hereby
promises to pay) owing by Mortgagor to Mortgagee or Mortgagee (as the case may
be), and the party (Mortgagee or Mortgagee, as the case may be) making such
expenditures shall be subrogated to all rights of the person receiving such
payment.

          (c) Taxes and Other Impositions. Mortgagor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all real estate taxes assessed against the
Property or any part thereof, and shall deliver promptly to Mortgagee such
evidence of the payment thereof as Mortgagee may require.

          (d) Insurance. Mortgagor shall obtain and maintain at Mortgagor’s sole
expense: (1) mortgagee title insurance issued to Mortgagee covering the Premises
as required by Mortgagee, without exception for mechanics’ liens; (2) property
insurance with respect to all insurable Property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such additional hazards
as are presently included in “Special Form” (also known as “all-risk”) coverage
and against any and all acts of terrorism and such other insurable hazards as
Mortgagee may require, in an amount not less than 100% of the full replacement
cost, including the cost of debris removal, without deduction for depreciation
and sufficient to prevent Mortgagor and Mortgagee from becoming a coinsurer,
such insurance to be in “builder’s risk” completed value (non-reporting) form
during and with respect to any construction (other than construction of
customary tenant improvements in existing buildings) on the Premises; (3) if and
to the extent any portion of the Improvements is, under the Flood Disaster
Protection Act of 1973 (“FDPA”), as it may be amended from time to time, in a
Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an “occurrence” basis,
against claims for “personal injury” liability, including bodily injury, death
or property damage liability, for the benefit of Mortgagor as named insured and
Mortgagee as additional insured; (5) statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of
Mortgagor and any contractor; (6) if there is a general contractor, during and
with respect to any construction (other than construction of customary tenant
improvements in existing buildings) on the Premises, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause (4) above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of the
general contractor any contractor; and (7) such other insurance on the Property
and endorsements as may from time to time be required by Mortgagee (including
but not limited to soft cost coverage, automobile liability insurance, business
interruption insurance or delayed rental insurance, boiler and machinery
insurance, earthquake insurance, wind insurance, sinkhole coverage, and/or
permit to occupy endorsement) and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due

6

--------------------------------------------------------------------------------



regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements. All insurance policies shall be issued
and maintained by insurers, in amounts, with deductibles, limits and retentions,
and in forms satisfactory to Mortgagee, and shall require not less than ten (10)
days’ prior written notice to Mortgagee of any cancellation for nonpayment of
premiums, and not less than thirty (30) days’ prior written notice to Mortgagee
of any other cancellation or any change of coverage. All insurance companies
must be licensed to do business in the state in which the Property is located
and must have an A.M. Best Company financial and performance ratings of A-:IX or
better. All insurance policies maintained, or caused to be maintained, by
Mortgagor with respect to the Property, except for general liability insurance,
shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by Mortgagor or
Mortgagee and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Mortgagee’s reasonable opinion the financial responsibility of such insurer is
or becomes inadequate, Mortgagor shall, in each instance promptly upon its
discovery thereof or upon the request of Mortgagee therefor, and at Mortgagor’s
expense, promptly obtain and deliver to Mortgagee a like policy (or, if and to
the extent permitted by Mortgagee, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this Mortgage
or such other Loan Document, as the case may be. Without limiting the discretion
of Mortgagee with respect to required endorsements to insurance policies, all
such policies for loss of or damage to the Property shall contain a standard
mortgagee clause (without contribution) naming Mortgagee as mortgagee with loss
proceeds payable to Mortgagee notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured; (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy; (iii) any foreclosure or other action by Mortgagee under the
Loan Documents; or (iv) any change in title to or ownership of the Property or
any portion thereof, such proceeds to be held for application as provided in the
Loan Documents. The originals of each initial insurance policy (or to the extent
permitted by Mortgagee, a copy of the original policy and such evidence of
insurance acceptable to Mortgagee) shall be delivered to Mortgagee at the time
of execution of this Mortgage, with all premiums fully paid current, and each
renewal or substitute policy (or evidence of insurance) shall be delivered to
Mortgagee, with all premiums fully paid current, at least ten (10) days before
the termination of the policy it renews or replaces. Mortgagor shall pay all
premiums on policies required hereunder as they become due and payable and
promptly deliver to Mortgagee evidence satisfactory to Mortgagee of the timely
payment thereof. If any loss occurs at any time when Mortgagor has failed to
perform Mortgagor’s covenants and agreements in this paragraph with respect to
any insurance payable because of loss sustained to any part of the Property
whether or not such insurance is required by Mortgagee, Mortgagee shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for Mortgagor, to the same extent as if it had been made payable to
Mortgagee. Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Mortgagor’s right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the

7

--------------------------------------------------------------------------------



extent permissible under such policies. Mortgagee shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the Property
where the loss is estimated by Mortgagee to be $1,000,000 or more, regardless of
whether or not such insurance policies are required by Mortgagee, and the
expenses incurred by Mortgagee in the adjustment and collection of insurance
proceeds shall be a part of the Secured Indebtedness and shall be due and
payable to Mortgagee on demand. Mortgagee shall not be, under any circumstances,
liable or responsible for failure to collect or exercise diligence in the
collection of any of such proceeds or for the obtaining, maintaining or adequacy
of any insurance or for failure to see to the proper application of any amount
paid over to Mortgagor. Any such proceeds received by Mortgagee shall, after
deduction therefrom of all reasonable expenses actually incurred by Mortgagee,
including attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor,
or (2) applied (upon compliance with such terms and conditions as may be
required by Mortgagee) to repair or restoration, either partly or entirely, of
the Property so damaged, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Mortgagee, in its sole discretion, may
elect, whether or not due. In any event, the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused. Mortgagor shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property.

          (e) Application of Insurance Proceeds. Notwithstanding anything to the
contrary set forth in the preceding Section 2.1(d), if the Property is damaged
or destroyed and Mortgagee determines that all of the conditions specified
hereinafter in this Section have been satisfied, then Mortgagee shall apply the
proceeds of insurance (i) first to reimbursing itself for all costs incurred by
it in the collection of such proceeds and (ii) second to reimbursing Mortgagor
for such actual costs as shall have been incurred by Mortgagor in restoring the
Property and shall be approved by Mortgagee. Insurance proceeds shall be applied
to such restoration solely if (A) Mortgagee determines that: (i) the Property is
capable of being suitably restored in accordance with applicable Legal
Requirements to the value, condition, character and general utility existing
prior to such damage or destruction, and, in any event, to a Loan to Value Ratio
of not greater than 70%, provided that this clause (i) shall not apply to
insurance proceeds relating to a casualty for which the gross insurance proceeds
do not exceed $1,000,000; (ii) sufficient funds are unconditionally available
(from proceeds of insurance and/or from funds of Mortgagor) to enable Mortgagor
promptly to commence, and thereafter diligently to prosecute to completion, such
restoration, provided that this clause (ii) shall not apply to insurance
proceeds relating to a casualty for which the gross insurance proceeds do not
exceed $1,000,000; (iii) Mortgagor is not in default or in breach of any
obligations under any Loan Document, no uncured Default exists under any Loan
Document and no facts or circumstances exist that would constitute a Default
with the passage of time or the giving of notice or both; and (iv) neither the
validity, enforceability nor priority of the lien of this Mortgage shall be
adversely affected; (B) Mortgagor has entered into a written agreement,
satisfactory in form and substance to Mortgagee, containing such conditions to
disbursements as are employed at the time by Mortgagee for construction loans;
(C) Mortgagor has delivered to Mortgagee such security as Mortgagee might have
reasonably required to assure completion of restoration in accordance with the
standards specified above; and (D) Mortgagor has complied with such further
reasonable requirements as Mortgagee might have specified.

8

--------------------------------------------------------------------------------



          (f) Reserve for Insurance, Taxes and Assessments. Upon request of
Mortgagee, to secure the payment and performance of the Secured Indebtedness,
but not in lieu of such payment and performance, Mortgagor will deposit with
Mortgagee a sum equal to real estate taxes, assessments and charges (which
charges for the purposes of this paragraph shall include without limitation any
recurring charge which could result in a lien against the Property) against the
Property for the current year and the premiums for such policies of insurance
for the current year, all as estimated by Mortgagee and prorated to the end of
the calendar month following the month during which Mortgagee’s request is made,
and thereafter will deposit with Mortgagee, on each date when an installment of
principal and/or interest is due on the Note, sufficient funds (as estimated
from time to time by Mortgagee) to permit Mortgagee to pay at least fifteen (15)
days prior to the due date thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance. Mortgagee
shall have the right to rely upon tax information furnished by applicable taxing
authorities in the payment of such taxes or assessments and shall have no
obligation to make any protest of any such taxes or assessments. Any excess over
the amounts required for such purposes shall be held by Mortgagee for future
use, applied to any Secured Indebtedness or refunded to Mortgagor, at
Mortgagee’s option, and any deficiency in such funds so deposited shall be made
up by Mortgagor upon demand of Mortgagee. All such funds so deposited shall bear
no interest, may be commingled with the general funds of Mortgagee and shall be
applied by Mortgagee toward the payment of such taxes, assessments, charges and
premiums when statements therefor are presented to Mortgagee by Mortgagor (which
statements shall be presented by Mortgagor to Mortgagee a reasonable time before
the applicable amount is due); provided, however, that, if a Default shall have
occurred hereunder, such funds may at Mortgagee’s option be applied to the
payment of the Secured Indebtedness in the order determined by Mortgagee in its
sole discretion, and that Mortgagee may (but shall have no obligation) at any
time, in its discretion, apply all or any part of such funds toward the payment
of any such taxes, assessments, charges or premiums which are past due, together
with any penalties or late charges with respect thereto. The conveyance or
transfer of Mortgagor’s interest in the Property for any reason (including
without limitation the foreclosure of a subordinate lien or security interest or
a transfer by operation of law) shall constitute an assignment or transfer of
Mortgagor’s interest in and rights to such funds held by Mortgagee under this
paragraph but subject to the rights of Mortgagee hereunder.

          (g) Condemnation. Mortgagor shall notify Mortgagee immediately of any
threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor’s
expense, diligently prosecute any such proceedings. Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice. Mortgagee shall be entitled to receive
all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the Property.
Mortgagor shall, promptly upon request of Mortgagee, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Mortgagee to collect and receipt for any such
sums. All such sums are hereby assigned to Mortgagee, and shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor, or (2)
applied (upon compliance with such terms and conditions as may be required by
Mortgagee) to repair or restoration of the Property so affected, or (3) applied
to

9

--------------------------------------------------------------------------------



the payment of the Secured Indebtedness in such order and manner as Mortgagee,
in its sole discretion, may elect, whether or not due. In any event the unpaid
portion of the Secured Indebtedness shall remain in full force and effect and
the payment thereof shall not be excused. Mortgagee shall not be, under any
circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to Mortgagor. Mortgagee is hereby
authorized, in the name of Mortgagor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All costs and
expenses (including but not limited to attorneys’ fees) incurred by Mortgagee in
connection with any condemnation shall be a demand obligation owing by Mortgagor
(which Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.

          (h) Compliance with Legal Requirements. The Property and the use,
operation and maintenance thereof and all activities thereon do and shall at all
times comply with all applicable Legal Requirements (hereinafter defined). The
Property is not, and shall not be, dependent on any other property or premises
or any interest therein other than the Property to fulfill any requirement of
any Legal Requirement. Mortgagor shall not, by act or omission, permit any
building or other improvement not subject to the lien of this Mortgage to rely
on the Property or any interest therein to fulfill any requirement of any Legal
Requirement. No improvement upon or use of any part of the Property constitutes
a nonconforming use under any zoning law or similar law or ordinance. Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health, environmental and operating permits from the governmental
authorities having jurisdiction over the Property.

          If Mortgagor receives a notice or claim from any person that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Mortgagor will promptly furnish a
copy of such notice or claim to Mortgagee. Mortgagor has received no notice and
has no knowledge of any such noncompliance. As used in this Mortgage: (i) the
term “Legal Requirement” means any Law (hereinafter defined), agreement,
covenant, restriction, easement or condition (including, without limitation of
the foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future; and (ii) the term “Law” means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.

          (i) Maintenance, Repair and Restoration. Mortgagor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Mortgagor will not, without the prior written consent of Mortgagee, (i) remove
from the Property any fixtures or personal property covered by this Mortgage
except such as is replaced by Mortgagor by an article of equal suitability and
value, owned by Mortgagor, free and clear of any lien or security interest
(except that created by this Mortgage), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof.
If any act or occurrence of any kind or nature (including any condemnation or
any casualty for which insurance was not obtained or obtainable) shall result in
damage to or loss or destruction of the Property, Mortgagor shall give prompt
notice thereof to Mortgagee and Mortgagor shall promptly, at Mortgagor’s sole
cost and expense and regardless of whether insurance or

10

--------------------------------------------------------------------------------



condemnation proceeds (if any) shall be available or sufficient for the purpose,
secure the Property as necessary and commence and continue diligently to
completion to restore, repair, replace and rebuild the Property as nearly as
possible to its value, condition and character immediately prior to the damage,
loss or destruction.

          (j) No Other Liens. Mortgagor will not, without the prior written
consent of Mortgagee, create, place or permit to be created or placed, or
through any act or failure to act, acquiesce in the placing of, or allow to
remain, any mortgage, voluntary or involuntary lien, whether statutory,
constitutional or contractual, security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Property, or any part thereof, other than the Permitted Encumbrances, regardless
of whether the same are expressly or otherwise subordinate to the lien or
security interest created in this Mortgage, and should any of the foregoing
become attached hereafter in any manner to any part of the Property without the
prior written consent of Mortgagee, Mortgagor will cause the same to be promptly
discharged and released. Mortgagor will own all parts of the Property and will
not acquire any fixtures, equipment or other property (including software
embedded therein) forming a part of the Property pursuant to a lease, license,
security agreement or similar agreement, whereby any party has or may obtain the
right to repossess or remove same, without the prior written consent of
Mortgagee. If Mortgagee consents to the voluntary grant by Mortgagor of any
mortgage, lien, security interest, or other encumbrance (hereinafter called
“Subordinate Lien”) covering any of the Property or if the foregoing prohibition
is determined by a court of competent jurisdiction to be unenforceable as to a
Subordinate Lien, any such Subordinate Lien shall contain express covenants to
the effect that: (1) the Subordinate Lien is unconditionally subordinate to this
Mortgage and all Leases (hereinafter defined); (2) if any action (whether
judicial or pursuant to a power of sale) shall be instituted to foreclose or
otherwise enforce the Subordinate Lien, no tenant of any of the Leases
(hereinafter defined) shall be named as a party defendant, and no action shall
be taken that would terminate any occupancy or tenancy without the prior written
consent of Mortgagee; (3) Rents (hereinafter defined), if collected by or for
the Mortgagee of the Subordinate Lien, shall be applied first to the payment of
the Secured Indebtedness then due and expenses incurred in the ownership,
operation and maintenance of the Property in such order as Mortgagee may
determine, prior to being applied to any indebtedness secured by the Subordinate
Lien; (4) written notice of default under the Subordinate Lien and written
notice of the commencement of any action (whether judicial or pursuant to a
power of sale) to foreclose or otherwise enforce the Subordinate Lien or to seek
the appointment of a receiver for all or any part of the Property shall be given
to Mortgagee with or immediately after the occurrence of any such default or
commencement; and (5) neither the Mortgagee of the Subordinate Lien, nor any
purchaser at foreclosure thereunder, nor anyone claiming by, through or under
any of them shall succeed to any of Mortgagor’s rights hereunder without the
prior written consent of Mortgagee.

          (k) Operation of Property. Mortgagor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Mortgagor will
keep the Property occupied so as not to impair the insurance carried thereon.
Mortgagor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Mortgagor will not initiate or
permit any zoning

11

--------------------------------------------------------------------------------



reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or other Legal Requirement. Mortgagor will
not impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat or condominium declaration affecting the
Property or consent to the annexation of the Property to any municipality,
without the prior written consent of Mortgagee. Mortgagor will not do or suffer
to be done any act whereby the value of any part of the Property may be
lessened. Mortgagor will preserve, protect, renew, extend and retain all
material rights and privileges granted for or applicable to the Property.
Without the prior written consent of Mortgagee, there shall be no drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of the Land regardless of the depth
thereof or the method of mining or extraction thereof. Mortgagor will cause all
debts and liabilities of any character (including without limitation all debts
and liabilities for labor, material and equipment (including software embedded
therein) and all debts and charges for utilities servicing the Property)
incurred in the construction, maintenance, operation and development of the
Property to be promptly paid.

          (l) Financial Matters. Mortgagor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or, to Mortgagor’s knowledge,
threatened) by or against Mortgagor, or any affiliate of Mortgagor, as a debtor.
All reports, statements, plans, budgets, applications, agreements and other data
and information heretofore furnished or hereafter to be furnished by or on
behalf of Mortgagor to Mortgagee in connection with the loan or loans evidenced
by the Loan Documents (including, without limitation, all financial statements
and financial information) are and will be true, correct and complete in all
material respects as of their respective dates and do not and will not omit to
state any fact or circumstance necessary to make the statements contained
therein not misleading. No material adverse change has occurred since the dates
of such reports, statements and other data in the financial condition of
Mortgagor or, to Mortgagor’s knowledge, of any tenant under any lease described
therein. For the purposes of this paragraph, “Mortgagor” shall also include any
person liable directly or indirectly for the Secured Indebtedness or any part
thereof and any joint venturer or general partner of Mortgagor.

          (m) Status of Mortgagor; Suits and Claims; Loan Documents. If
Mortgagor is a corporation, partnership, limited liability company, or other
legal entity, Mortgagor is and will continue to be (i) duly organized, validly
existing and in good standing under the laws of its state of organization, (ii)
authorized to do business in, and in good standing in, each state in which the
Property is located, and (iii) possessed of all requisite power and authority to
carry on its business and to own and operate the Property. Each Loan Document
executed by Mortgagor has been duly authorized, executed and delivered by
Mortgagor, and the obligations thereunder and the performance thereof by
Mortgagor in accordance with their terms are and will continue to be within
Mortgagor’s power and authority (without the necessity of joinder or consent of
any other person), are not and will not be in contravention of any Legal
Requirement or any other document or agreement to which Mortgagor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Mortgagor, or any other person
liable, directly or indirectly, for any of the Secured Indebtedness, except as
expressly contemplated by the Loan Documents. There is no suit, action, claim,
investigation,

12

--------------------------------------------------------------------------------



inquiry, proceeding or demand pending (or, to Mortgagor’s knowledge, threatened)
against Mortgagor or against any other person liable directly or indirectly for
the Secured Indebtedness or which affects the Property (including, without
limitation, any which challenges or otherwise pertains to Mortgagor’s title to
the Property) or the validity, enforceability or priority of any of the Loan
Documents. There is no judicial or administrative action, suit or proceeding
pending (or, to Mortgagor’s knowledge, threatened) against Mortgagor, or against
any other person liable directly or indirectly for the Secured Indebtedness,
except as has been disclosed in writing to Mortgagee in connection with the loan
evidenced by the Note. The Loan Documents constitute legal, valid and binding
obligations of Mortgagor enforceable in accordance with their terms, except as
the enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity. Mortgagor is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder). The loan evidenced by the Note
is solely for business and/or investment purposes, and is not intended for
personal, family, household or agricultural purposes. Mortgagor further warrants
that the proceeds of the Note shall be used for commercial purposes and
stipulates that the loan evidenced by the Note shall be construed for all
purposes as a commercial loan. Mortgagor’s exact legal name is correctly set
forth at the end of this Mortgage. If Mortgagor is not an individual, Mortgagor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage. If Mortgagor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage.
Mortgagor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Mortgagor shall have notified Mortgagee in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the lien and security interest of Mortgagee in the
Property. In addition, Mortgagor shall not change its corporate or partnership
structure without first obtaining the prior written consent of Mortgagee.
Mortgagor’s principal place of business and chief executive office, and the
place where Mortgagor keeps its books and records, including recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, software, writings, plans, specifications and schematics concerning
the Property, has for the preceding four months (or, if less, the entire period
of the existence of Mortgagor) been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of Mortgagor set forth at the end of this
Mortgage. If Mortgagor is an individual, Mortgagor’s principal residence has for
the preceding four months been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of the principal residence of Mortgagor set
forth at the end of this Mortgage. Mortgagor’s organizational identification
number, if any, assigned by the state of incorporation or organization is
correctly set forth on the first page of this Mortgage. Mortgagor shall promptly
notify Mortgagee (i) of any change of its organizational identification number,
or (ii) if Mortgagor does not now have an organization identification number and
later obtains one, of such organizational identification number.

13

--------------------------------------------------------------------------------



          (n) Certain Environmental Matters. Mortgagor shall comply with the
terms and covenants of that certain Environmental Indemnity Agreement dated of
even date herewith (the “Environmental Agreement”).

          (o) Further Assurances. Mortgagor will, promptly on request of
Mortgagee, (i) correct any defect, error or omission which may be discovered in
the contents, execution or acknowledgment of this Mortgage or any other Loan
Document; (ii) execute, acknowledge, deliver, procure and record and/or file
such further documents (including, without limitation, further mortgages of
trust, security agreements, and assignments of rents or leases) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Mortgage and the other Loan Documents, to more
fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Mortgagee to protect
the lien or the security interest hereunder against the rights or interests of
third persons; and (iii) provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Mortgagee to
enable Mortgagee to comply with the requirements or requests of any agency
having jurisdiction over Mortgagee or any examiners of such agencies with
respect to the indebtedness secured hereby, Mortgagor or the Property. Mortgagor
shall pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Mortgagor (which Mortgagor hereby promises to pay) to
Mortgagee pursuant to this Mortgage.

          (p) Fees and Expenses. Without limitation of any other provision of
this Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee and/or
Mortgagee on demand to the extent paid by Mortgagee and/or Mortgagee: (i) all
appraisal fees, filing, registration and recording fees, recordation, transfer
and other taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, judgment and tax lien search fees, escrow fees,
reasonable attorneys’ fees, reasonable architect fees, reasonable engineer fees,
reasonable construction consultant fees, reasonable environmental inspection
fees, survey fees, and all other reasonable costs and expenses of every
character incurred by Mortgagor or Mortgagee and/or Mortgagee in connection with
the preparation of the Loan Documents, the evaluation, closing and funding of
the loan evidenced by the Loan Documents, and any and all amendments and
supplements to this Mortgage, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Mortgagor as
owner of the Property; and (ii) all costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other Loan
Document.

          (q) Indemnification.

 

 

 

          (i) Mortgagor will indemnify and hold harmless Mortgagee from and
against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined). For purposes of this paragraph (p), the term “Mortgagee”
shall include and any

14

--------------------------------------------------------------------------------




 

 

 

persons owned or controlled by, owning or controlling, or under common control
or affiliated with Mortgagee. Without limitation, the foregoing indemnities
shall apply to each indemnified person with respect to matters which in whole or
in part are caused by or arise out of the negligence of such (and/or any other)
indemnified person. However, such indemnities shall not apply to a particular
indemnified person to the extent that the subject of the indemnification is
caused by or arises out of the gross negligence or willful misconduct of that
indemnified person. Any amount to be paid under this paragraph (p) by Mortgagor
to Mortgagee shall be a demand obligation owing by Mortgagor (which Mortgagor
hereby promises to pay) to Mortgagee pursuant to this Mortgage. Nothing in this
paragraph, elsewhere in this Mortgage or in any other Loan Document shall limit
or impair any rights or remedies of Mortgagee (including without limitation any
rights of contribution or indemnification) against Mortgagor or any other person
under any other provision of this Mortgage, any other Loan Document, any other
agreement or any applicable Legal Requirement.

 

 

 

          (ii) As used herein, the term “Indemnified Matters” means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease (hereinafter defined) or arising under
the Environmental Agreement. The term “Release Date” as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor’s heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice. The indemnities in this paragraph (p)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the

15

--------------------------------------------------------------------------------




 

 

 

termination of any and all Swap Transactions, the discharge and release of this
Mortgage and the other Loan Documents, any bankruptcy or other debtor relief
proceeding, and any other event whatsoever.

          (r) Records and Financial Reports. Mortgagor will keep accurate books
and records in accordance with sound accounting principles in which full, true
and correct entries shall be promptly made with respect to the Property and the
operation thereof, and will permit all such books and records, and all recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, all software, writings, plans, specifications and schematics
to be inspected and copied, and the Property to be inspected and photographed,
by Mortgagee and its representatives during normal business hours and at any
other reasonable times. Without limitation of other or additional requirements
in any of the other Loan Documents, Mortgagor will furnish to Mortgagee the
financial statements required under the Loan Agreement. Mortgagor will furnish
to Mortgagee at Mortgagor’s expense all evidence which Mortgagee may from time
to time reasonably request as to compliance with all provisions of the Loan
Documents. Any inspection or audit of the Property or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including, without limitation, software, writings, plans,
specifications and schematics of Mortgagor, or the procuring of documents and
financial and other information, by or on behalf of Mortgagee shall be for
Mortgagee’s protection only, and shall not constitute any assumption of
responsibility to Mortgagor or anyone else with regard to the condition,
construction, maintenance or operation of the Property nor Mortgagee’s approval
of any certification given to Mortgagee nor relieve Mortgagor of any of
Mortgagor’s obligations. Mortgagee may from time to time assign or grant
participations in the Secured Indebtedness and Mortgagor consents to the
delivery by Mortgagee to any acquirer or prospective acquirer of any interest or
participation in or with respect to all or part of the Secured Indebtedness such
information as Mortgagee now or hereafter has relating to the Property,
Mortgagor, any party obligated for payment of any part of the Secured
Indebtedness, any tenant or guarantor under any lease affecting any part of the
Property and any agent or guarantor under any management agreement affecting any
part of the Property.

          (s) Taxes on Note or Mortgage. Mortgagor will promptly pay all income,
franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Mortgagor
is prohibited by law) which may be required to be paid with respect to the Note,
this Mortgage or any other instrument evidencing or securing any of the Secured
Indebtedness. In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount

16

--------------------------------------------------------------------------------



permitted by law, then and in such event, Mortgagee may elect, by notice in
writing given to Mortgagor, to declare all of the Secured Indebtedness to be and
become due and payable sixty (60) days from the giving of such notice.

          (t) Statement Concerning Note or Mortgage. Mortgagor shall at any time
and from time to time furnish within seven (7) days of request by Mortgagee a
written statement in such form as may be required by Mortgagee stating that (i)
the Note, this Mortgage and the other Loan Documents are valid and binding
obligations of Mortgagor, enforceable against Mortgagor in accordance with their
terms; (ii) the unpaid principal balance of the Note; (iii) the date to which
interest on the Note is paid; (iv) the Note, this Mortgage and the other Loan
Documents have not been released, subordinated or modified; and (v) there are no
offsets or defenses against the enforcement of the Note, this Mortgage or any
other Loan Document. If any of the foregoing statements are untrue, Mortgagor
shall, alternatively, specify the reasons therefor. Mortgagee shall at any time
and from time to time furnish within seven (7) days of request by Mortgagor a
written statement stating (i) the unpaid principal balance of the Note and (ii)
the date to which interest on the Note is paid.

          (u) Trust Fund; Lien Laws. Mortgagor will receive the advances secured
hereby and will hold the right to receive such advances as a trust fund to be
applied first for the purpose of paying the “cost of improvement”, as such
quoted term is defined in the New York Lien Law) and will apply the same first
to the payment of such costs before using any part of the total of the same for
any other purpose and, will comply with Section 13 of the New York Lien Law.
Mortgagor will indemnify and hold Mortgagee harmless against any loss or
liability, cost or expense, including, without limitation, any judgments,
reasonable attorney’s fees, costs of appeal bonds and printing costs, arising
out of or relating to any proceeding instituted by any claimant alleging a
violation by Mortgagor of any applicable lien law including, without limitation,
any section of Article 3-A of the New York Lien Law.

          Section 2.2. Performance by Mortgagee on Mortgagor’s Behalf. Mortgagor
agrees that, if Mortgagor fails to perform any act or to take any action which
under any Loan Document Mortgagor is required to perform or take, or to pay any
money which under any Loan Document Mortgagor is required to pay, and whether or
not the failure then constitutes a default hereunder or thereunder, and whether
or not there has occurred any default or defaults hereunder or the Secured
Indebtedness has been accelerated, Mortgagee, in Mortgagor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee, with interest thereon at the Past Due Rate set forth in the Note, and
any money so paid by Mortgagee shall be a demand obligation owing by Mortgagor
to Mortgagee (which obligation Mortgagor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment. Mortgagee and its designees shall have the right
to enter upon the Property at any time and from time to time for any such
purposes. No such payment or performance by Mortgagee shall waive or cure any
default or waive any right, remedy or recourse of Mortgagee. Any such payment
may be made by Mortgagee in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof. Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest, from the
date such amount becomes due until paid, at the rate per annum provided in the
Note for interest on past due principal owed

17

--------------------------------------------------------------------------------



on the Note but never in excess of the maximum nonusurious amount permitted by
applicable law, which interest shall be payable to Mortgagee on demand; and all
such amounts, together with such interest thereon, shall automatically and
without notice be a part of the indebtedness secured hereby. The amount and
nature of any expense by Mortgagee hereunder and the time when paid shall be
fully established by the certificate of Mortgagee or any of Mortgagee’s officers
or agents.

          Section 2.3. Absence of Obligations of Mortgagee with Respect to
Property. Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor’s rights, title and interests therein but not Mortgagor’s
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee’s interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto. Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.

          Section 2.4. Authorization to File Financing Statements; Power of
Attorney. Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage. For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee. Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor’s authorization above is not sufficient. To the extent
permitted by law, Mortgagor hereby ratifies all acts said attorney-in-fact shall
lawfully do, have done in the past or cause to be done in the future by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

18

--------------------------------------------------------------------------------



ARTICLE 3

Assignment of Rents and Leases

          Section 3.1. Assignment. Mortgagor hereby assigns to Mortgagee all
Rents (hereinafter defined) and all of Mortgagor’s rights in and under all
Leases (hereinafter defined). So long as no Default (hereinafter defined) has
occurred, Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of a Default) to
collect, but not prior to accrual, the Rents under the Leases and, where
applicable, subleases, such Rents to be held in trust for Mortgagee, and to
otherwise deal with all Leases as permitted by this Mortgage. Each month,
provided no Default has occurred, Mortgagor may retain such Rents as were
collected that month and held in trust for Mortgagee; provided, however, that
all Rents collected by Mortgagor shall be applied solely to the ordinary and
necessary expenses of owning and operating the Property or paid to Mortgagee.
Upon the revocation of such license, all Rents shall be paid directly to
Mortgagee and not through the Mortgagor, all without the necessity of any
further action by Mortgagee, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver. Mortgagor hereby authorizes and
directs the tenants under the Leases to pay Rents to Mortgagee upon written
demand by Mortgagee, without further consent of Mortgagor, without any
obligation of such tenants to determine whether a Default has in fact occurred
and regardless of whether Mortgagee has taken possession of any portion of the
Property, and the tenants may rely upon any written statement delivered by
Mortgagee to the tenants. Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases, and Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact to do all things, after a Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of the Mortgagee, all in such manner as may be determined by Mortgagee, or at
the option of Mortgagee, holding the same as security for the payment of the
Secured Indebtedness, (ii) leasing, in the name of Mortgagor, the whole or any
part of the Property which may become vacant, and (iii) employing agents
therefor and paying such agents reasonable compensation for their services. The
curing of such Default, unless other Defaults also then exist, shall entitle
Mortgagor to recover its aforesaid license to do any such things which Mortgagor
might otherwise do with respect to the Property and the Leases thereon and to
again collect such Rents. The powers and rights granted in this paragraph shall
be in addition to the other remedies herein provided for upon the occurrence of
a Default and may be exercised independently of or concurrently with any of said
remedies. Nothing in the foregoing shall be construed to impose any obligation
upon Mortgagee to exercise any power or right granted in this paragraph or to
assume any liability under any Lease of any part of the Property and no
liability shall attach to Mortgagee for failure or inability to collect any
Rents under any such Lease. The assignment contained in this Section shall
become null and void upon the release of this Mortgage. As used herein: (i)
“Lease” means each existing or future lease, sublease (to the extent of
Mortgagor’s rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use the Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease,

19

--------------------------------------------------------------------------------



sublease, agreement or guaranty; and (ii) “Rents” means all of the rents,
revenue, income, profits and proceeds derived and to be derived from the
Property or arising from the use or enjoyment of any portion thereof or from any
Lease, including but not limited to the proceeds from any negotiated lease
termination or buyout of such Lease, liquidated damages following default under
any such Lease, all proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by damage to any part of the
Property, all of Mortgagor’s rights to recover monetary amounts from any tenant
in bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of Lease defaults, including rejections,
under any applicable Debtor Relief Law (hereinafter defined), together with any
sums of money that may now or at any time hereafter be or become due and payable
to Mortgagor by virtue of any and all royalties, overriding royalties, bonuses,
delay rentals and any other amount of any kind or character arising under any
and all present and all future oil, gas, mineral and mining leases covering the
Property or any part thereof, and all proceeds and other amounts paid or owing
to Mortgagor under or pursuant to any and all contracts and bonds relating to
the construction or renovation of the Property.

          Section 3.2. Covenants, Representations and Warranties Concerning
Leases and Rents. Mortgagor covenants, represents and warrants that: (a)
Mortgagor has good title to, and is the owner of the entire landlord’s interest
in, the Leases and Rents hereby assigned and authority to assign them; (b) all
Leases are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein; (c) neither Mortgagor nor any tenant in the
Property is in default under its Lease (and no event has occurred which with the
passage of time or notice or both would result in a default under its Lease) or
is the subject of any bankruptcy, insolvency or similar proceeding; (d) unless
otherwise stated in a Permitted Encumbrance, no Rents or Leases have been or
will be assigned, mortgaged, pledged or otherwise encumbered and no other person
has or will acquire any right, title or interest in such Rents or Leases; (e) no
Rents have been waived, released, discounted, set off or compromised; (f) except
as stated in the Leases, Mortgagor has not received any funds or deposits from
any tenant for which credit has not already been made on account of accrued
Rents; (g) Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants’ obligations under the Leases to the extent enforcement is
prudent under the circumstances; (h) Mortgagor will not without the prior
written consent of Mortgagee, enter into any Lease after the date hereof except
in accordance with the terms of Exhibit I to the Loan Agreement, or waive,
release, discount, set off, compromise, reduce or defer any Rent, receive or
collect Rents more than one (1) month in advance, grant any rent-free period to
any tenant (except in accordance with the terms of Exhibit I to the Loan
Agreement), reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with the terms of Exhibit I to the Loan Agreement or in accordance
with a right of the tenant thereto in such Lease, approve or consent to an
assignment of a Lease or a subletting of any part of the premises covered by a
Lease (except with respect to leases of 15,000 square feet of rentable space or
less), or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (except with respect to leases of 15,000 square feet of
rentable space or less); (i) Mortgagor will not, without the prior written
consent of Mortgagee, terminate or consent to the cancellation or surrender of
any Lease having an unexpired term of one (1) year or more unless promptly after
the cancellation or surrender a new Lease of such premises is made with a new
tenant having a credit standing that is satisfactory to Mortgagee, in
Mortgagee’s judgment, on terms not materially less favorable to lessor than the
terms of the terminated or cancelled Lease; (j)

20

--------------------------------------------------------------------------------



Mortgagor will not execute any Lease except in accordance with the Loan
Documents and for actual occupancy by the tenant thereunder; (k) Mortgagor shall
give prompt notice to Mortgagee, as soon as Mortgagor first obtains notice, of
any claim, or the commencement of any action, by any tenant or subtenant under
or with respect to a Lease regarding any claimed damage, default, diminution of
or offset against Rent, cancellation of the Lease, or constructive eviction,
excluding, however, notices of default under residential Leases, and Mortgagor
shall defend, at Mortgagor’s expense, any proceeding pertaining to any Lease,
including, if Mortgagee so requests, any such proceeding to which Mortgagee is a
party; (l) Mortgagor shall as often as requested by Mortgagee, within ten (10)
days of each request, deliver to Mortgagee a complete rent roll of the Property
in such detail as Mortgagee may require and financial statements of the tenants,
subtenants and guarantors under the Leases to the extent available to Mortgagor,
and deliver to such of the tenants and others obligated under the Leases
specified by Mortgagee written notice of the assignment in Section 3.1 hereof in
form and content satisfactory to Mortgagee; (m) promptly upon request by
Mortgagee, Mortgagor shall deliver to Mortgagee executed originals of all Leases
and copies of all records in its possession or control relating thereto; (n)
there shall be no merger of the leasehold estates, created by the Leases, with
the fee estate of the Land without the prior written consent of Mortgagee; and
(o) Mortgagee may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Mortgage to any Lease, without joinder or consent of, or notice to, Mortgagor,
any tenant or any other person, and notice is hereby given to each tenant under
a Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lien Mortgagee; and nothing herein shall be construed as
subordinating this Mortgage to any Lease.

          Section 3.3. Estoppel Certificates. All Leases executed after the date
hereof shall require the tenant to execute and deliver to Mortgagee an estoppel
certificate in form and substance acceptable to Mortgagee not more than thirty
(30) days after notice from the Mortgagee.

          Section 3.4. No Liability of Mortgagee. Mortgagee’s acceptance of this
assignment shall not be deemed to constitute Mortgagee a “mortgagee in
possession,” nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee. Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee’s failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive. Neither the assignment of Leases and Rents nor enforcement of
Mortgagee’s rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee’s consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.

          If Mortgagee seeks or obtains any judicial relief regarding Rents or
Leases, the same shall in no way prevent the concurrent or subsequent employment
of any other appropriate rights or remedies nor shall same constitute an
election of judicial relief for any foreclosure or any other purpose. Mortgagee
neither has nor assumes any obligations as lessor or landlord with

21

--------------------------------------------------------------------------------



respect to any Lease. The rights of Mortgagee under this Article 3 shall be
cumulative of all other rights of Mortgagee under the Loan Documents or
otherwise.

          Reference is hereby made to Section 291-f of the Real Property Law of
the State of New York for the purpose of obtaining for Mortgagee the benefits of
said Section in connection herewith.

ARTICLE 4

Default

          Section 4.1. Events of Default. The occurrence of any one of the
following shall be a default under this Mortgage (“default” or “Default”):

          (a) Failure to Pay Indebtedness. Any of the Secured Indebtedness or
any indebtedness evidenced by the other “Notes” (as defined in the Loan
Agreement) is not paid when due, regardless of how such amount may have become
due and such default shall have continued for a period of ten (10) days.

          (b) Nonperformance of Covenants. Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section, such as covenants to pay the Secured
Indebtedness) is not fully and timely performed, observed or kept and such
failure shall have continued for a period of thirty (30) days after notice
thereof shall have been given to Mortgagor by Mortgagee (or such other cure
period as may be specified elsewhere in this Mortgage or the other Loan
Documents with respect to specific provisions), provided, however, if such
default is not susceptible of being cured within such thirty (30) day period and
Mortgagor has commenced such cure within such thirty (30) day period and is
diligently pursuing such cure to Mortgagee’s satisfaction, such thirty (30) day
cure period shall be extended, but in no event shall such cure period exceed
sixty (60) days, or, in the case of such other documents, such shorter grace
period, if any, as may be provided for therein.

          (c) Default under other Loan Documents. The occurrence of a Default
under any other Loan Document, including an Early Termination Event as defined
in any Master Agreement relating to any Swap Transaction.

          (d) Representations. Any statement, representation or warranty in any
of the Loan Documents, or in any financial statement or any other writing
heretofore or hereafter delivered to Mortgagee in connection with the Secured
Indebtedness is false, misleading or erroneous in any material respect on the
date hereof or on the date as of which such statement, representation or
warranty is made.

          (e) Bankruptcy or Insolvency. The owner of the Property or any person
liable, directly or indirectly, for any of the Secured Indebtedness (or any
general partner or joint venturer of such owner or other person):

22

--------------------------------------------------------------------------------




 

 

 

          (i) (A) Executes an assignment for the benefit of creditors, or takes
any action in furtherance thereof; or (B) admits in writing its inability to
pay, or fails to pay, its debts generally as they become due; or (C) as a
debtor, files a petition, case, proceeding or other action pursuant to, or
voluntarily seeks the benefit or benefits of, Title 11 of the United States Code
as now or hereafter in effect or any other federal, state or local law, domestic
or foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors (Title
11 of the United States Code and such other laws being herein called “Debtor
Relief Laws”), or takes any action in furtherance thereof; or (D) seeks the
appointment of a receiver, trustee, custodian or liquidator of the Property or
any part thereof or of any significant portion of its other property; or

 

 

 

          (ii) Suffers the filing of a petition, case, proceeding or other
action against it as a debtor under any Debtor Relief Law or seeking appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property, and (A) admits,
acquiesces in or fails to contest diligently the material allegations thereof,
or (B) the petition, case, proceeding or other action results in entry of any
order for relief or order granting relief sought against it, or (C) in a
proceeding under Debtor Relief Laws, the case is converted from one chapter to
another, or (D) fails to have the petition, case, proceeding or other action
permanently dismissed or discharged on or before the earlier of trial thereon or
ninety (90) days next following the date of its filing; or

 

 

 

          (iii) Conceals, removes, or permits to be concealed or removed, any
part of its property, with intent to hinder, delay or defraud its creditors or
any of them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or

 

 

 

          (iv) Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property; or

 

 

 

          (v) Fails to pay immediately any final money judgment against it.

          (f) Transfer of the Property. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the Property or any
interest therein, voluntarily or involuntarily, whether by operation of law or
otherwise, except: (i) sales or transfers of items of the Accessories which have
become obsolete or worn beyond practical use and which have been replaced by
adequate substitutes, owned by Mortgagor, having a value equal to or greater
than the replaced items when new; and (ii) the grant, in the ordinary course of
business, of a leasehold interest in a part of the Improvements to a tenant for
occupancy, not containing a right or option to purchase and not in contravention
of any provision of this Mortgage or of any other Loan

23

--------------------------------------------------------------------------------



Document. Mortgagee may, in its sole discretion, waive a default under this
paragraph, but it shall have no obligation to do so, and any waiver may be
conditioned upon such one or more of the following (if any) which Mortgagee may
require: the grantee’s integrity, reputation, character, creditworthiness and
management ability being satisfactory to Mortgagee in its sole judgment and
grantee executing, prior to such sale or transfer, a written assumption
agreement containing such terms as Mortgagee may require, a principal paydown on
the Note, an increase in the rate of interest payable under the Note, a transfer
fee, a modification of the term of the Note, and any other modification of the
Loan Documents which Mortgagee may require. : NOTICE - THE DEBT SECURED HEREBY
IS SUBJECT TO CALL IN FULL AND ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO
TERMINATION, OR THE TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE OR
CONVEYANCE OF THE PROPERTY CONVEYED.

          (g) Transfer of Assets. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the other assets of
Mortgagor, excluding the Property, voluntarily or involuntarily, whether by
operation of law or otherwise, except: (i) sales or transfers in the ordinary
course of Mortgagor’s business; and (ii) sales or transfers for which Mortgagor
receives consideration substantially equivalent to the fair market value of the
transferred asset.

          (h) Transfer of Ownership of Mortgagor. Any of the following:

 

 

 

          (i) the sale, pledge, encumbrance, assignment or transfer, voluntarily
or involuntarily, whether by operation of law or otherwise, of any interest in
Mortgagor (if Mortgagor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Mortgagee (including, without limitation, if
Mortgagor is a partnership or joint venture, the withdrawal from or admission
into it of any general partner or joint venturer); or

 

 

 

          (ii) if Mortgagor or Guarantor (or a general partner, member or
co-venturer of either of them) is a partnership, joint venture, limited
liability company, trust or closely-held corporation, any sale, conveyance,
transfer or other disposition of more than 10%, in the aggregate, of any class
of the issued and outstanding capital stock of such closely-held corporation or
of the beneficial interest of such partnership, venture, limited liability
company or trust, or a change of any general partner, joint venturer, member or
beneficiary, as the case may be, or, in the event Mortgagor or Guarantor (or a
general partner, co-venturer, member or beneficiary, as the case may be, of
either of them) is a publicly-held corporation, the sale, conveyance, transfer
or other disposition of more than 10%, in the aggregate, of the stock-holdings
of any of the five (5) individuals or entities that own the greatest number of
shares of each class of issued and outstanding stock, or effectuates or permits
a reduction in the aggregate direct and indirect ownership interests of
Guarantor in Mortgagor below 50.1%, or effectuates or causes Acadia Realty Trust
to fail to control the management of Guarantor and Mortgagor.

          (i) Grant of Easement, Etc. Without the prior written consent of
Mortgagee, Mortgagor grants any easement or dedication, files any plat,
condominium declaration, or restriction, or otherwise encumbers the Property, or
seeks or permits any zoning reclassification

24

--------------------------------------------------------------------------------



or variance, unless such action is expressly permitted by the Loan Documents or
does not affect the Property.

          (j) Abandonment. The owner of the Property abandons any of the
Property.

          (k) Default Under Other Lien. A default or event of default occurs
under any lien, security interest or assignment covering the Property or any
part thereof (whether or not Mortgagee has consented, and without hereby
implying Mortgagee’s consent, to any such lien, security interest or assignment
not created hereunder), or the Mortgagee of any such lien, security interest or
assignment declares a default or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

          (l) Destruction. The Property is so demolished, destroyed or damaged
that, in the reasonable opinion of Mortgagee, it cannot be restored or rebuilt
with available funds to a profitable condition within a reasonable period of
time and in any event, prior to the final maturity date of the Note.

          (m) Condemnation. (i) Any governmental authority shall require, or
commence any proceeding for, the demolition of any building or structure
comprising a part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises, including but not limited
to the taking (or transfer in lieu thereof) of any portion which would result in
the blockage or substantial impairment of access or utility service to the
Improvements or which would cause the Premises to fail to comply with any Legal
Requirement.

          (n) Liquidation, Etc. The liquidation, termination, dissolution,
merger, consolidation or failure to maintain good standing in the State of New
York and/or the state of incorporation or organization, if different (or in the
case of an individual, the death or legal incapacity) of the Mortgagor, any
owner of the Property or any person obligated to pay any part of the Secured
Indebtedness.

          (o) Material, Adverse Change. In Mortgagee’s reasonable opinion, the
prospect of payment of all or any part of the Secured Indebtedness has been
impaired because of a material, adverse change in the financial condition,
results of operations, business or properties of the Mortgagor, any owner of the
Property or any person liable, directly or indirectly, for any of the Secured
Indebtedness, or of any general partner or joint venturer thereof (if such owner
or other person is a partnership or joint venture).

          (p) Enforceability; Priority. Any Loan Document shall for any reason
without Mortgagee’s specific written consent cease to be in full force and
effect, or shall be declared null and void or unenforceable in whole or in part,
or the validity or enforceability thereof, in whole or in part, shall be
challenged or denied by any party thereto other than Mortgagee; or the liens,
mortgages or security interests of Mortgagee in any of the Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Secured Indebtedness.

25

--------------------------------------------------------------------------------



          (q) Other Indebtedness. A default or event of default occurs under any
document executed and delivered in connection with any other indebtedness (to
Mortgagee or any other person or entity) of Mortgagor, the owner of the
Property, any person obligated to pay any part of the Secured Indebtedness, or
any person or entity which guarantees such other indebtedness.

          Section 4.2. Notice and Cure. If any provision of this Mortgage or any
other Loan Document provides for Mortgagee to give to Mortgagor any notice
regarding a default or incipient default, then if Mortgagee shall fail to give
such notice to Mortgagor as provided, the sole and exclusive remedy of Mortgagor
for such failure shall be to seek appropriate equitable relief to enforce the
agreement to give such notice and to have any acceleration of the maturity of
the Note and the Secured Indebtedness postponed or revoked and foreclosure
proceedings in connection therewith delayed or terminated pending or upon the
curing of such default in the manner and during the period of time permitted by
such agreement, if any, and Mortgagor shall have no right to damages or any
other type of relief not herein specifically set out against Mortgagee, all of
which damages or other relief are hereby waived by Mortgagor. Nothing herein or
in any other Loan Document shall operate or be construed to add on or make
cumulative any cure or grace periods specified in any of the Loan Documents.

ARTICLE 5

Remedies

          Section 5.1. Certain Remedies. If a Default shall occur, Mortgagee may
(but shall have no obligation to) exercise any one or more of the following
remedies, without notice (unless notice is required by applicable statute):

          (a) Acceleration. Mortgagee may at any time and from time to time
declare any or all of the Secured Indebtedness immediately due and payable and
may terminate any and all Swap Transactions. Upon any such declaration, such
Secured Indebtedness shall thereupon be immediately due and payable, and such
Swap Transactions shall immediately terminate, without presentment, demand,
protest, notice of protest, notice of acceleration or of intention to accelerate
or any other notice or declaration of any kind, all of which are hereby
expressly waived by Mortgagor. Without limitation of the foregoing, upon the
occurrence of a default described in clauses (A), (C) or (D) of subparagraph (i)
of paragraph (d) of Section 4.1, hereof, all of the Secured Indebtedness shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.

          (b) Enforcement of Assignment of Rents. In addition to the rights of
Mortgagee under Article 3 hereof, prior or subsequent to taking possession of
any portion of the Property or taking any action with respect to such
possession, Mortgagee may: (1) collect and/or sue for the Rents in Mortgagee’s
own name, give receipts and releases therefor, and after deducting all expenses
of collection, including attorneys’ fees and expenses, apply the net proceeds
thereof to the Secured Indebtedness in such manner and order as Mortgagee may
elect and/or to the operation and management of the Property, including the
payment of management, brokerage

26

--------------------------------------------------------------------------------



and attorney’s fees and expenses; and (2) require Mortgagor to transfer all
security deposits and records thereof to Mortgagee together with original
counterparts of the Leases.

          (c) Mortgagee’s Right to Enter and Take Possession, Operate and Apply
Income.

 

 

 

          (i) Mortgagee may demand that Mortgagor surrender the actual
possession of the Property and upon such demand, Mortgagor shall forthwith
surrender same to Mortgagee and, to the extent permitted by law, Mortgagee
itself, or by such officers or agents as it may appoint, may enter and take
possession of all of the Property and may exclude Mortgagor and its agents and
employees wholly therefrom.

 

 

 

          (ii) If Mortgagor shall for any reason fail to surrender or deliver
the Property or any part thereof after Mortgagee’s demand, Mortgagee may obtain
a judgment or order conferring on Mortgagee the right to immediate possession or
requiring the Mortgagor to deliver immediate possession to Mortgagee, to the
entry of which judgment or decree the Mortgagor hereby specifically consents.

 

 

 

          (iii) Mortgagee may from time to time: (A) continue and complete
construction of, hold, store, use, operate, manage and control the Property and
conduct the business thereof; (B) make all reasonably necessary maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional personal property; (C)
insure or keep the Property insured; (D) exercise all the rights and powers of
the Mortgagor in its name or otherwise with respect to the same; and (E) enter
into agreements with others (including, without limitation, new Leases or
amendments, extensions, or cancellations to existing Leases) all as Mortgagee
from time to time may determine in its sole discretion. Mortgagor hereby
constitutes and irrevocably appoints Mortgagee its true and lawful
attorney-in-fact, which appointment is coupled with an interest, with full power
of substitution, and empowers said attorney or attorneys in the name of
Mortgagor, but at the option of said attorney-in-fact, to do any and all acts
and execute any and all agreements that Mortgagee may deem necessary or proper
to implement and perform any and all of the foregoing.

          (d) Uniform Commercial Code. Mortgagee may exercise any or all of its
rights and remedies under the Uniform Commercial Code as adopted by the State of
New York as in effect from time to time, (or under the Uniform Commercial Code
in force from time to time in any other state to the extent the same is
applicable law) or other applicable law as well as all other rights and remedies
possessed by Mortgagee, all of which shall be cumulative. Mortgagee is hereby
authorized and empowered to enter the Property or other place where the
collateral may be located without legal process, and to take possession of such
personal property without notice or demand, which hereby are waived to the
maximum extent permitted by the laws of the State of New York. Upon demand by
Mortgagee, Mortgagor shall make such personal property available to Mortgagee at
a place reasonably convenient to Mortgagee. Mortgagee may proceed under the
Uniform Commercial Code as to all or any part of such personal property, and in
conjunction therewith may exercise all of the rights, remedies and powers of a
secured creditor under the Uniform Commercial Code. Any notification required by
the Uniform Commercial Code shall be deemed reasonably and properly given if
sent in accordance with the Notice provisions of this Mortgage at least ten (10)
days before any sale or other disposition of such

27

--------------------------------------------------------------------------------



personal property. Mortgagee may choose to dispose of some or all of the
property, in any combination consisting of both personal property and Property,
in one or more public or private sales to be held in accordance with the Law and
procedures applicable to real property, as permitted by Article 9 of the Uniform
Commercial Code. Mortgagor agrees that such a sale of such personal property
together with Property constitutes a commercially reasonable sale of such
personal property.

          (e) Lawsuits. Mortgagee may proceed by a suit or suits in equity or at
law, whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction. Mortgagor hereby assents to the passage of a decree for
the sale of the Property by any equity court having jurisdiction.

          (f) Foreclosure. Mortgagee may:

 

 

 

          (1) sell the Mortgaged Property to the extent permitted and pursuant
to the procedures provided by law (including, without limitation, in accordance
with Article 14 of the New York Real Property Actions and Proceedings Law,
regarding which Mortgagor hereby consents and agrees that notices thereunder
(including notices of sale) may be given to Mortgagor in any of the manners
specified for the giving of notices set forth in Section 6.13, and all estate,
right, title and interest, claim and demand thereof, at one (1) or more sales as
an entity or in parcels or parts, and at such time and place upon such terms and
after such notice thereof as may be required or permitted by law; or

 

 

 

          (2) institute proceedings for the complete or partial foreclosure
hereof; or

 

 

 

          (3) take such steps to protect and enforce its rights whether by
action, suit or proceeding in equity or at law for the specific performance of
any covenant, condition or agreement in the Note, the Loan Agreement or herein,
or in aid of the execution of any power herein granted, or for any foreclosure
hereunder, or for the enforcement of any other appropriate legal or equitable
remedy or otherwise as Mortgagee shall elect.

          Any sale made hereunder may be as an entirety or in such parcels as
Mortgagee may request. To the extent permitted by applicable law, any sale may
be adjourned by announcement at the time and place appointed for such sale
without further notice except as may be required by law. If the proceeds of such
sale of less than the whole of the Property shall be less than the aggregate of
the Secured Indebtedness, this Mortgage and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made and the rights of Mortgagee to foreclose hereunder shall also
apply to any future sales. A sale may cover not only the Property but also
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or the sale may be of
any part of the Property separately from the remainder of the Property. After
each sale, the Mortgagee shall make to the purchaser or purchasers at such sale
good and sufficient conveyances, conveying the property so sold to the purchaser
or purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided. In the event any sale

28

--------------------------------------------------------------------------------



hereunder is not completed or is defective in the opinion of Mortgagee, such
sale shall not exhaust the rights hereunder and Mortgagee shall have the right
to cause a subsequent sale or sales to be made hereunder. Any and all statements
of fact or other recitals made in any deed or deeds or other conveyances given
by the Mortgagee as to nonpayment of the Secured Indebtedness or as to the
occurrence of any default, or as to Mortgagee’s having declared all of said
indebtedness to be due and payable, or as to the request to sell, or as to
notice of time, place and terms of sale and the properties to be sold having
been duly given, or as to any other act or thing having been duly done by
Mortgagee shall be taken as prima facie evidence of the truth of the facts so
stated and recited.

          (g) Receiver. Mortgagee may apply to any court of competent
jurisdiction to have a receiver appointed to enter upon and take possession of
the Property, collect the Rents therefrom and apply the same as the court may
direct, such receiver to have all of the rights and powers permitted under the
laws of the State of New York. To the extent permitted by law, the right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver’s fees, attorneys’ fees, costs and
agent’s commission incurred pursuant to the powers herein contained, together
with interest thereon at the default rate under the Note, shall be secured
hereby and shall be due and payable by Mortgagor immediately without notice or
demand. Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to the Mortgagee, and the Mortgagee shall have the right to offset the
unpaid Secured Indebtedness against any such cash or deposits in such order as
Mortgagee may elect.

          (h) Termination of Commitment to Lend. Mortgagee may terminate any
commitment or obligation to lend or disburse funds under any Loan Document or
enter into any other credit arrangement to or for the benefit of Mortgagor.

          (i) Other Rights and Remedies. Mortgagee may exercise any and all
other rights and remedies which Mortgagee may have under the Loan Documents, or
at law or in equity or otherwise.

          Section 5.2. Application of Proceeds. Unless otherwise provided by
applicable Law, all proceeds from the sale of the Property or any part thereof
pursuant to the rights and remedies set forth in this Article 5 and any other
proceeds received by Mortgagee from the exercise of any of its other rights and
remedies hereunder or under the other Loan Documents shall be applied first to
pay all Expenses and next in reduction of the other Secured Indebtedness, in
such manner and order as Mortgagee may elect.

          Section 5.3. Remedies Cumulative and Concurrent. No right, power or
remedy of Mortgagee as provided in the Note, this Mortgage, or the other Loan
Documents is intended to be exclusive of any other right, power, or remedy of
Mortgagee, but each and every such right, power and remedy shall be cumulative
and concurrent and in addition to any other right, power or remedy available to
Mortgagee now or hereafter existing at law or in equity and may be pursued
separately, successively or together against Mortgagor, or any endorser,
co-maker, surety or guarantor of the Secured Indebtedness, or the Property or
any part thereof, or any one

29

--------------------------------------------------------------------------------



or more of them, at the sole discretion of Mortgagee. The failure of Mortgagee
to exercise any such right, power or remedy shall in no event be construed as a
waiver or release thereof.

          Section 5.4. Waiver, Delay or Omission. No waiver of any Default
hereunder shall extend to or affect any subsequent or any other Default then
existing, or impair any rights, powers or remedies consequent thereon, and no
delay or omission of Mortgagee to exercise any right, power or remedy shall be
construed to waive any such Default or to constitute acquiescence therein.

          Section 5.5. Credit of Mortgagee. To the maximum extent permitted by
the laws of the State of New York, upon any sale made under or by virtue of this
Article, Mortgagee may bid for and acquire the Property, or any part thereof,
and in lieu of paying cash therefor may apply to the purchase price, any portion
of or all of the unpaid Secured Indebtedness in such order as Mortgagee may
elect.

          Section 5.6. Sale. Any sale or sales made under or by virtue of this
Article shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever at law or in equity, of the Mortgagor and all persons,
except tenants pursuant to Leases approved by Mortgagee, claiming by, through or
under Mortgagor in and to the properties and rights so sold, whether sold to
Mortgagee or to others.

          Section 5.7. Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition,
seizure of the Property by any Governmental Authority, or other judicial
proceedings affecting the Mortgagor, any endorser, co-maker, surety, or
guarantor of the Secured Indebtedness, or any of their respective properties,
the Mortgagee, to the extent permitted by law, shall be entitled to file such
proofs of claim and other documents as may be necessary or advisable in order to
have its claim allowed in such proceedings for the entire unpaid Secured
Indebtedness at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable after such date.

          Section 5.8. Waiver of Redemption, Notice, Marshalling, Etc. Mortgagor
hereby waives and releases, for itself and anyone claiming through, by, or under
it, to the maximum extent permitted by the laws of the State of New York:

 

 

 

          (i) all benefit that might accrue to Mortgagor by virtue of any
present or future law exempting the Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment,

 

 

 

          (ii) unless specifically required herein, all notices of default, or
Mortgagee’s actual exercise of any option or remedy under the Loan Documents, or
otherwise, and

 

 

 

          (iii) any right to have the Property marshaled.

          Section 5.9. Discontinuance of Proceedings. If Mortgagee shall have
proceeded to enforce any right under any Loan Document and such proceedings
shall have been discontinued or abandoned for any reason, then except as may be
provided in any written agreement between

30

--------------------------------------------------------------------------------



Mortgagor and Mortgagee providing for the discontinuance or abandonment of such
proceedings, Mortgagor and Mortgagee shall be restored to their former positions
and the rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been instituted.

          Section 5.10. Mortgagee’s Actions. Mortgagee may, at any time without
notice to any person and without consideration, do or refrain from doing any or
all of the following actions, and neither the Mortgagor, any endorser, co-maker,
surety or guarantor of the Secured Indebtedness, nor any other person
(hereinafter in this Section collectively referred to as the “Obligor”) now or
hereafter liable for the payment and performance of the Secured Indebtedness
shall be relieved from the payment and performance thereof, unless specifically
released in writing by Mortgagee: (a) renew, extend or modify the terms of the
Note, this Mortgage and the other Loan Documents, or any of them; (b) forbear or
extend the time for the payment or performance of any or all of the Secured
Indebtedness; (c) apply payments by any Obligor to the reduction of the unpaid
Secured Indebtedness in such manner, in such amounts, and at such times and in
such order and priority as Mortgagee may see fit; (d) release any Obligor;
(e) substitute or release in whole or in part the Property or any other
collateral or any portion thereof now or hereafter held as security for the
Secured Indebtedness without affecting, disturbing or impairing in any manner
whatsoever the validity and priority of the lien of this Mortgage upon the
Property which is not released or substituted, or the validity and priority of
any security interest of the Mortgagee in such other collateral which is not
released or substituted; (f) subordinate the lien of this Mortgage or the lien
of any other security interest in any other collateral now or hereafter held as
security for the Secured Indebtedness; (g) join in the execution of a plat or
replat of the Land (provided, however, notwithstanding the foregoing, Mortgagee
will join in such plat or replat of the Land so long as such plat or replat is
acceptable to Mortgagee); (h) join in and consent to the filing of a declaration
of condominium or declaration of restrictive covenants regarding all or any part
of the Land; (i) consent to the granting of any easement on the Land; and
(j) generally deal with any obligor or any other party as Mortgagee may see fit.

          Section 5.11. Other Remedies. Mortgagee shall have the right from time
to time to protect, exercise and enforce any legal or equitable remedy against
Mortgagor provided under the Loan Documents or by applicable Laws.

ARTICLE 6

Miscellaneous

          Section 6.1. Scope of Mortgage. This Mortgage is a Mortgage of both
real and personal property, a security agreement, an assignment of rents and
leases, a financing statement and fixture filing and a collateral assignment,
and also covers proceeds and fixtures.

          Section 6.2. Effective as a Financing Statement. This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Property and is to be filed for record in the
real estate records of each county where any part of the Property (including
said fixtures) is situated. This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general

31

--------------------------------------------------------------------------------



intangibles under the New York Uniform Commercial Code, as in effect from time
to time, and the Uniform Commercial Code, as in effect from time to time, in any
other state where the Property is situated which will be financed at the
wellhead or minehead of the wells or mines located on the Property and is to be
filed for record in the real estate records of each county where any part of the
Property is situated. This Mortgage shall also be effective as a financing
statement covering any other Property and may be filed in any other appropriate
filing or recording office. The mailing address of Mortgagor and the Mortgagee
are set forth in the preamble of this Mortgage and the address of Mortgagee from
which information concerning the security interests hereunder may be obtained is
the address of Mortgagee set forth at the end of this Mortgage. A carbon,
photographic or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing statement
for any of the purposes referred to in this Section.

          Section 6.3. Notice to Account Debtors. In addition to the rights
granted elsewhere in this Mortgage, Mortgagee may at any time notify the account
debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Mortgagee directly.

          Section 6.4. Waiver by Mortgagee. Mortgagee may at any time and from
time to time by a specific writing intended for the purpose: (a) waive
compliance by Mortgagor with any covenant herein made by Mortgagor to the extent
and in the manner specified in such writing; (b) consent to Mortgagor’s doing
any act which hereunder Mortgagor is prohibited from doing, or to Mortgagor’s
failing to do any act which hereunder Mortgagor is required to do, to the extent
and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Mortgagee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party. No such act shall in any way affect the rights or
powers of Mortgagee or Mortgagee hereunder except to the extent specifically
agreed to by Mortgagee in such writing.

          Section 6.5. No Impairment of Security. The lien, security interest
and other security rights of Mortgagee hereunder or under any other Loan
Document shall not be impaired by any indulgence, moratorium or release granted
by Mortgagee including, but not limited to, any renewal, extension or
modification which Mortgagee may grant with respect to any Secured Indebtedness,
or any surrender, compromise, release, renewal, extension, exchange or
substitution which Mortgagee may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness. The taking of
additional security by Mortgagee shall not release or impair the lien, security
interest or other security rights of Mortgagee hereunder or affect the liability
of Mortgagor or of any endorser, guarantor or surety, or improve the right of
any junior lien Mortgagee in the Property (without implying hereby Mortgagee’s
consent to any junior lien).

          Section 6.6. Acts Not Constituting Waiver by Mortgagee. Mortgagee may
waive any default without waiving any other prior or subsequent default.
Mortgagee may remedy any default without waiving the default remedied. Neither
failure by Mortgagee to exercise, nor delay by Mortgagee in exercising, nor
discontinuance of the exercise of any right, power or remedy (including but not
limited to the right to accelerate the maturity of the Secured

32

--------------------------------------------------------------------------------



Indebtedness or any part thereof) upon or after any default shall be construed
as a waiver of such default or as a waiver of the right to exercise any such
right, power or remedy at a later date. No single or partial exercise by
Mortgagee of any right, power or remedy hereunder shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right,
power or remedy hereunder may be exercised at any time and from time to time. No
modification or waiver of any provision hereof nor consent to any departure by
Mortgagor therefrom shall in any event be effective unless the same shall be in
writing and signed by Mortgagee and then such waiver or consent shall be
effective only in the specific instance, for the purpose for which given and to
the extent therein specified. No notice to nor demand on Mortgagor in any case
shall of itself entitle Mortgagor to any other or further notice or demand in
similar or other circumstances. Remittances in payment of any part of the
Secured Indebtedness other than in the required amount in immediately available
U.S. funds shall not, regardless of any receipt or credit issued therefor,
constitute payment until the required amount is actually received by Mortgagee
in immediately available U.S. funds and shall be made and accepted subject to
the condition that any check or draft may be handled for collection in
accordance with the practice of the collecting bank or banks. Acceptance by
Mortgagee of any payment in an amount less than the amount then due on any
Secured Indebtedness shall be deemed an acceptance on account only and shall not
in any way excuse the existence of a default hereunder notwithstanding any
notation on or accompanying such partial payment to the contrary.

          Section 6.7. Mortgagor’s Successors. If the ownership of the Property
or any part thereof becomes vested in a person other than Mortgagor, Mortgagee
may, without notice to Mortgagor, deal with such successor or successors in
interest with reference to this Mortgage and to the Secured Indebtedness in the
same manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby. No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby. Each Mortgagor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to such Mortgagor, and no such modifications shall impair the
obligations of such Mortgagor under this Mortgage or any other Loan Document.
Nothing in this Section or elsewhere in this Mortgage shall be construed to
imply Mortgagee’s consent to any transfer of the Property.

          Section 6.8. Place of Payment. All Secured Indebtedness which may be
owing hereunder at any time by Mortgagor shall be payable at the place
designated in the Note (or if no such designation is made, at the address of
Mortgagee indicated at the end of this Mortgage).

          Section 6.9. Subrogation to Existing Liens; Vendor’s Lien. To the
extent that proceeds of the Note are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Mortgagee at Mortgagor’s request,
and Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or Mortgagee of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security

33

--------------------------------------------------------------------------------



interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Mortgagee, Mortgagor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness. If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor’s lien is waived; and Mortgagee shall have, and is hereby granted, a
vendor’s lien on the Property as cumulative additional security for the secured
indebtedness. Mortgagee may foreclose under this Mortgage or under the vendor’s
lien without waiving the other or may foreclose under both.

          Section 6.10. Application of Payments to Certain Indebtedness. If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

          Section 6.11. Nature of Loan; Compliance with Usury Laws. The loan
evidenced by the Note is being made solely for the purpose of carrying on or
acquiring a business or commercial enterprise. It is the intent of Mortgagor and
Mortgagee and all other parties to the Loan Documents to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising. In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the “Maximum Amount”). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Note or any other Secured Indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and Mortgagee does not intend to charge or receive any unearned interest in the
event of acceleration. All interest paid or agreed to be paid to Mortgagee
shall, to the extent permitted by applicable law,

34

--------------------------------------------------------------------------------



be amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount. As
used in this Section, the term “applicable law” shall mean the laws of the State
of New York or the federal laws of the United States applicable to this
transaction, whichever laws allow the greater interest, as such laws now exist
or may be changed or amended or come into effect in the future.

          Section 6.12. Releases.

               (a) Release of Mortgage. If all of the Secured Indebtedness is
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions and all other obligations, if any, of Mortgagee for
further advances have been terminated, then, and in that event only, all rights
under this Mortgage shall terminate (except to the extent expressly provided
herein with respect to indemnifications, representations and warranties and
other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and such liens and security interests shall be
released by Mortgagee in due form at Mortgagor’s cost. Without limitation, all
provisions herein for indemnity of Mortgagee or Mortgagee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.

               (b) Partial Releases; No Release in Default. Partial releases of
the lien of this Mortgage shall be made in accordance with the terms and
provisions of Exhibit C attached hereto and by this reference made a part
hereof, or in accordance with such other terms and conditions as may
subsequently be agreed to by Mortgagee. If no such Exhibit C is attached hereto,
then there are no terms and provisions for partial releases, to which Mortgagee
and Mortgagor have agreed at this time. In any event, no partial release shall
be sought, requested or required if any Default has occurred which has not been
cured.

               (c) Effect of Partial Release. Mortgagee may, regardless of
consideration, cause the release of any part of the Property from the lien of
this Mortgage without in any manner affecting or impairing the lien or priority
of this Mortgage as to the remainder of the Property.

               (d) Release Fee. If permitted by applicable law Mortgagor shall
pay to Mortgagee, at the time of each partial or complete release of the lien of
this Mortgage, a release fee in the amount of $25.00 if the release instrument
is delivered to Mortgagee for execution or $50.00, if Mortgagee is required to
prepare the release instrument. In addition, Mortgagor shall pay to Mortgagee a
fee in the amount of $25.00 for each other document or instrument which
Mortgagor requires the Mortgagee to execute.

          Section 6.13. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this

35

--------------------------------------------------------------------------------



Mortgage (unless changed by similar notice in writing given by the particular
party whose address is to be changed) or by facsimile. Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon receipt. This Section shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

          Section 6.14. Invalidity of Certain Provisions. A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

          Section 6.15. Gender; Titles; Construction. Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

          Section 6.16. Reporting Compliance. Mortgagor agrees to comply with
any and all reporting requirements applicable to the transaction evidenced by
the Note and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.

          Section 6.17. Mortgagee’s Consent. Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Mortgagee is required or requested, (a) the granting or
denial of such approval or consent and the exercise of such judgment shall be
within the sole discretion of Mortgagee, and Mortgagee shall not, for any reason
or to any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner, regardless of the reasonableness of either
the request or Mortgagee’s judgment, and (b) no approval or consent of Mortgagee
shall be deemed to have been given

36

--------------------------------------------------------------------------------



except by a specific writing intended for the purpose and executed by an
authorized representative of Mortgagee.

          Section 6.18. Mortgagor. Unless the context clearly indicates
otherwise, as used in this Mortgage, “Mortgagor” means the Mortgagors named in
Section 1.1 hereof or any of them. The obligations of Mortgagor hereunder shall
be joint and several. If any Mortgagor, or any signatory who signs on behalf of
any Mortgagor, is a corporation, partnership or other legal entity, Mortgagor
and any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor’s duly authorized representatives. If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor’s disability.

          Section 6.19. Execution; Recording. This Mortgage has been executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first page hereof.
Mortgagor will cause this Mortgage and all amendments and supplements thereto
and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as or Mortgagee shall reasonably request and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.

          Section 6.20. Successors and Assigns. The terms, provisions, covenants
and conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land. All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.

          Section 6.21. Modification or Termination. The Loan Documents may only
be modified or terminated by a written instrument or instruments intended for
that purpose and executed by the party against which enforcement of the
modification or termination is asserted. Any alleged modification or termination
which is not so documented shall not be effective as to any party.

          Section 6.22. No Partnership, Etc. The relationship between Mortgagee
and Mortgagor is solely that of mortgagee and mortgagor. Mortgagee has no
fiduciary or other special relationship with Mortgagor. Nothing contained in the
Loan Documents is intended to create any partnership, joint venture, association
or special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor and are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed. Any inferences to the contrary of any
of the foregoing are hereby expressly negated.

          Section 6.23. Intentionally Omitted.

37

--------------------------------------------------------------------------------



          Section 6.24. Applicable Law. THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF
SUCH OTHER JURISDICTION.

          Section 6.25. Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Mortgagor and Mortgagee with respect
to the transactions arising in connection with the Secured Indebtedness and
supersede all prior written or oral understandings and agreements between
Mortgagor and Mortgagee with respect to the matters addressed in the Loan
Documents. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Loan Documents, there are not, and were not, and no persons are or were
authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.

          Section 6.26. Forum. Mortgagor hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court or any United States federal court sitting in
the State of New York and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute. Mortgagor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Mortgagor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the State of New York may be made by
certified or registered mail, return receipt requested, directed to Mortgagor at
its address for notice set forth in this Mortgage, or at a subsequent address of
which Mortgagee received actual notice from Mortgagor in accordance with the
notice section of this Mortgage, and service so made shall be complete five (5)
days after the same shall have been so mailed. Nothing herein shall affect the
right of Mortgagee to serve process in any manner permitted by Law or limit the
right of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.

          Section 6.27. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS
MORTGAGE, TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED
BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON

38

--------------------------------------------------------------------------------



OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. MORTGAGOR AND MORTGAGEE ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. MORTGAGOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

          Section 6.28. Cross-Default. The Loan shall be cross-defaulted with
all other loans which Mortgagor shall have from Lenders during the term of the
Loan, whether existing as of the date of this Agreement subsequently made. A
default under any of the above-described loans shall constitute a Default under
the Loan. A Default under the Loan shall constitute a Default under the
above-described other loans. To the extent not prohibited by applicable law, if
Mortgagee, at its option, avails itself of this cross-default provision,
Mortgagee shall have the option to pursue its remedies in any combinations and
against any or all of Mortgagee’s security for the aforesaid loans, whether
successively, concurrently or otherwise.

          Section 6.29. Substitute Mortgages. Mortgagor and Mortgagee shall,
upon their mutual agreement to do so, execute such documents as may be necessary
in order to effectuate the modification hereof, including the execution of
substitute mortgages, so as to create two (2) or more liens on the Mortgaged
Property in such amounts as may be mutually agreed upon but in no event to
exceed, in the aggregate, the Mortgage Amount; in such event, Mortgagor
covenants and agrees to pay the reasonable fees and expenses of Mortgagee and
its counsel in connection with any such modification.

          Section 6.30. Satisfaction or Assignment of Mortgage. Upon payment in
full of all sums, and the performance of all obligations, secured hereby in
accordance with the terms and conditions of this Mortgage and the other Loan
documents, Mortgagee shall deliver a satisfaction or release of this Mortgage
or, at Mortgagor’s option to be exercised in writing, an assignment hereof, in
either case in proper form of recording. As a condition to any such satisfaction
or assignment, Mortgagor covenants and agrees to pay Mortgagee’s reasonable fees
and expenses (including attorneys’ fees and expenses) in connection therewith.
Upon any such satisfaction or assignment, Mortgagee shall, automatically and
without the need for any other further documentation, be absolutely and
unconditionally released from any and all claims or liabilities in connection
with the Loan. In addition, Mortgagor hereby indemnifies and agrees to hold
Mortgagee harmless from and against any and all claims and liabilities arising
out of the satisfaction or assignment hereof, such indemnification to survive
any such satisfaction or assignment.

          Section 6.31. New York Provisions. (a) Mortgagor hereby makes the
following statement: “This Mortgage does not cover real property principally
improved or to be improved by one (1) or more structures containing in the
aggregate not more than six (6) residential

39

--------------------------------------------------------------------------------



dwelling, each having its own separate cooking facilities.” and (b) the
covenants and conditions contained herein, other than those included in the New
York Statutory Short Form of Mortgage, shall be construed as affording to
Mortgagee rights additional to, and not exclusive of, the rights conferred under
the provisions of Section 254 of the Real Property Law of the State of New York.

40

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as an
instrument under seal as of the date first written on page 1 hereof.

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

 

STATE OF NEW YORK

)

 

 

:

ss.:

COUNTY OF NEW YORK

)

 

          On the ______ day of October in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT A

Land

ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN “RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN “MAP NO. 1 GULL MANOR..,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION

 

N 476,045.23 (Y)

E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31° 31’ 51” EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED “SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK” WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK’S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;

THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:

 

SOUTH 54° 41’ 49” EAST 400.00 FEET;

NORTH 35° 15’ 51” EAST 200.00 FEET;

NORTH 54° 41’ 49” WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;

THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:

 

NORTH 35° 15’ 51” EAST 150.02 FEET AND;

NORTH 54° 41’ 49” WEST 174.98 FEET TO A POINT;

THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF WHICH IS 90° 02’ 20”,

--------------------------------------------------------------------------------



THE RADIUS OF WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER POINT ON THE SAID
SOUTHEASTERLY LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

 

NORTH 35° 15’ 51” EAST 103.05 FEET AND;

NORTH 34° 16’ 11” EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;

THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88° 58’ 00”, THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:

 

SOUTH 54° 41’ 49” EAST 187.41 FEET;

SOUTH 87° 58’ 31” EAST 50.19 FEET;

NORTH 34° 14’ 31” EAST 293.26 FEET AND;

NORTH 55° 45’ 29” WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

NORTH 38° 26’ 11” EAST 91.89 FEET AND;

NORTH 36° 40’ 11” EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST

SOUTH 53° 24’ 23’ EAST 28.04 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44° 59’ 45”,
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,

THEN SOUTH 08° 24’ 38” EAST 170.39 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42° 53’ 52”,
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:

 

SOUTH 34° 11’ 14” WEST 7.14 FEET;

SOUTH 42° 10’ 35” EAST 571.35 FEET;

NORTH 81° 40’ 00” EAST 752.50 FEET;

NORTH 42° 10’ 35” WEST 546.00 FEET;

SOUTH 47° 49’ 25” WEST 12.00 FEET;

NORTH 42° 10’ 35” WEST 334.49 FEET;

NORTH 47° 49’ 25” EAST 64.36 FEET;

2

--------------------------------------------------------------------------------



NORTH 42° 10’ 35” WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;

THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:

 

NORTH 43° 07’ 31” EAST 240.77 FEET;

NORTH 46° 43’ 08” EAST 200.86 FEET;

NORTH 47° 51’ 46” EAST 169.07 FEET;

NORTH 54° 16’ 42” EAST 77.64 FEET;

NORTH 43° 47’ 18” EAST 103.43 FEET;

NORTH 06° 57’ 25” EAST 7.49 FEET;

NORTH 44° 52’ 56” EAST 141.98 FEET;

NORTH 56° 38’ 06” EAST 194.10 FEET;

NORTH 47° 40’ 06” EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION

 

N 478,107.32 (Y)

E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:

 

NORTH 47° 40’ 06” EAST 15.49 FEET;

NORTH 57° 07’ 47” EAST 41.34 FEET;

NORTH 46° 37’ 24” EAST 65.92 FEET;

NORTH 60° 47’ 16” EAST 135.27 FEET;

NORTH 58° 29’ 38” EAST 200.48 FEET;

NORTH 76° 26’ 07” EAST 65.57 FEET;

NORTH 53° 06’ 18” EAST 114.53 FEET;

NORTH 59° 20’ 46” EAST 157.01 FEET;

NORTH 67° 37’ 05” EAST 102.26 FEET;

NORTH 39° 31’ 22” EAST 47.05 FEET;

NORTH 62° 09’ 00” EAST 123.28 FEET;

NORTH 59° 26’ 00” EAST 57.40 FEET;

NORTH 58° 13’ 00” EAST 81.60 FEET;

NORTH 61° 59’ 00” EAST 41.60 FEET;

NORTH 38° 58’ 00” EAST 17.42 FEET;

NORTH 61° 26’ 39” EAST 147.75 FEET;

NORTH 57° 24’ 50” EAST 100.18 FEET;

NORTH 63° 24’ 40” EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION

 

N 478.912.07 (Y)

E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

3

--------------------------------------------------------------------------------



THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:

 

SOUTH 8° 21’ 49” EAST 184.14 FEET;

SOUTH 7° 23’ 59” EAST 204.45 FEET;

SOUTH 8° 27’ 49” EAST 457.05 FEET;

SOUTH 7° 57’ 49” EAST 226.72 FEET;

SOUTH 8° 03’ 49” EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION

 

N 477,016.99 (Y)

E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84° 45’ 51” WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION

 

N 476,965.38 (Y)

E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8° 44’ 49” EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;

THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED “SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...,” WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK’S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:

 

SOUTH 83° 29’ 51” WEST 1204.04 FEET;

SOUTH 64° 31’ 01” WEST 35.43 FEET;

SOUTH 87° 29’ 41” WEST 100.66 FEET;

SOUTH 79° 30’ 01” WEST 100.04 FEET;

SOUTH 80° 21’ 21” WEST 99.99 FEET;

SOUTH 82° 37’ 11” WEST 219.69 FEET;

SOUTH 81° 10’ 01” WEST 102.96 FEET;

SOUTH 74° 14’ 51” WEST 99.92 FEET;

SOUTH 75° 42’ 31” WEST 81.58 FEET;

SOUTH 73° 18’ 21” WEST 101.89 FEET;

SOUTH 87° 12’ 21” WEST 100.12 FEET;

SOUTH 89° 38’ 51” WEST 100.44 FEET;

SOUTH 84° 23’ 51” WEST 107.95 FEET;

4

--------------------------------------------------------------------------------




 

SOUTH 81° 42’ 51” WEST 119.29 FEET;

SOUTH 58° 38’ 31” WEST 47.83 FEET;

SOUTH 48° 18’ 59” WEST 109.79 FEET AND;

NORTH 68° 22’ 19” WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;

THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED “MAP
NO. 1 GULL MANOR...’’ FILED MAP NO. 8930, THE FOLLOWING COURSES:

 

NORTH 68° 14’ 09” WEST 17.28 FEET;

SOUTH 89° 44’ 51” WEST 61.00 FEET;

NORTH 46° 00’ 09” WEST 54.45 FEET;

NORTH 61° 11’ 09” WEST 72.08 FEET;

NORTH 55° 43’ 09” WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.

TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE’S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.

TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK’S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.

TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK’S LIBER 11673 OF DEEDS AT PAGE 78.

TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK’S LIBER 11618 OF DEEDS AT PAGE
1.

5

--------------------------------------------------------------------------------



EXHIBIT B

Permitted Encumbrances

Those exceptions set forth in Schedule B of that certain title insurance policy
issued by First American Title Insurance Company of New York under their title
no. 3008-272268 insuring the lien of this Mortgage.

--------------------------------------------------------------------------------



EXHIBIT C

Partial Release

NONE

--------------------------------------------------------------------------------




(Mortgage Consolidation and Modification Agreement)

 

 

 

SECTION 255 AFFIDAVIT

 

 

Robert Masters, being duly sworn, deposes and says that:

 

                                                      1.            He is a
Senior Vice President of Acadia Cortlandt LLC, a Delaware limited liability
company ("Mortgagor"), which is the owner of certain premises encumbered by the
mortgages (collectively, the "Mortgage") described in Exhibit A attached hereto
and made a part hereof, and is familiar with the facts set forth herein.

 

                                                      2.            BANK OF
AMERICA, N.A., as Administrative Agent ("Mortgagee") is now the lawful owner and
holder of the Mortgage and the obligations secured thereby.

 

                                                      3.            The mortgage
recording tax recited in Exhibit A with respect to the Mortgage was duly paid.

 

                                                      4.            The maximum
aggregate principal amount which is or under any contingency may be secured by
the Mortgage is $50,000,000.00.

 

                                                      5.            There have
been no reloans or readvances under the Mortgage.

 

                                                      6.            In order to
modify the liens, terms and conditions of the Mortgage, Mortgagor has executed
and delivered to Mortgagee a certain mortgage consolidation and modification
agreement (the "Agreement") of even date herewith.

 

                                                      7.            The
Agreement is given solely for the purpose of consolidating and modifying the
liens, terms and conditions of the Mortgage and secures the same principal
indebtedness which is or under any contingency may be secured by the Mortgage,
and the Agreement does not create or secure any new or further indebtedness or
obligation other than the principal indebtedness or obligations secured by or
which under any contingency may be secured by the Mortgage.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

2

 

--------------------------------------------------------------------------------




WHEREFORE, deponent respectfully requests that the Agreement be declared exempt
from taxation pursuant to the provisions of Section 255 of Article XI of the Tax
Law of the State of New York.

 

 

/s/ Robert Masters

ROBERT MASTERS

 

Sworn to before me this

22nd day of October, 2010.

 

 

/s/ Debra Leibler Jones______

Notary Public

 

 

My commission expires:

 

No. 01LE6005994

Qualified in Dutchess County

Commission Expires 04/20/2014

 

 

--------------------------------------------------------------------------------




EXHIBIT A

 

Mortgage(s)

 

 

      1.            Mortgage, Assignment of Leases and Rents and Security
Agreement dated as of July 29, 2009 from Acadia Cortlandt LLC to Bank of
America, N.A., as Administrative Agent, in the amount of $45,000,000, which was
recorded on August 28, 2009 in the office of the Westchester County Clerk, New
York (the "Office") as Control Number 492240207 and upon which a mortgage
recording tax of $585,000 was paid (current outstanding principal
$44,558,467.91).

      2.            Mortgage, Assignment of Leases and Rents and Security
Agreement dated as of July 29, 2009 from Acadia Cortlandt LLC to Bank of
America, N.A., as Administrative Agent, in the amount of $2,000,000, which was
recorded in the Office on August 28, 2009 as Control Number 492240215 and upon
which a mortgage recording tax of $26,000 was paid (current outstanding
principal $1,994,569.13).

      3.            Mortgage and Security Agreement dated as of the date hereof
from Acadia Cortlandt LLC to Bank of America, N.A., as Administrative Agent, in
the amount of $3,446,962.96 to be recorded in the Office immediately prior
hereto and upon which a mortgage recording tax in the amount of $44,811.00 will
be duly paid.

 

 

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

ACADIA CORTLANDT LLC,
a Delaware limited liability company
as Mortgagor

TO

BANK OF AMERICA, N.A.,
as Administrative Agent
as Mortgagee

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

MORTGAGE AND SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Dated: As of October 26, 2010

 

 

Section:

24.10

 

Block:

1

 

Lots:

1, 1.2, 2 and 3

 

County:

Westchester

 

Address:

Cortlandt Towne Center Shopping Center,

 

 

Town of Cortlandt

 


--------------------------------------------------------------------------------

RECORD AND RETURN TO:

Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention: Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



MORTGAGE AND SECURITY AGREEMENT

          THIS MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) made the 26th
day of October, 2010, by ACADIA CORTLANDT LLC, a Delaware limited liability
company, having its office and principal place of business at c/o Acadia Realty
Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605
(hereinafter referred to as “Mortgagor” or “Borrower”), to BANK OF AMERICA,
N.A., as Administrative Agent, having an address at One Bryant Park, 35th Floor,
New York, New York 10036 (hereinafter referred to as “Mortgagee”);

WITNESSETH:

          To secure the payment of an indebtedness in the principal sum of Three
Million Four Hundred Forty-Six Thousand Nine Hundred Sixty-Two and 96/100
Dollars ($3,446,962.96), in lawful money of the United States of America, to be
paid with interest (said indebtedness, interest and all other sums which may or
shall become due hereunder being hereinafter collectively referred to as the
“Debt”) according to a certain note dated the date hereof given by Mortgagor to
Mortgagee (hereinafter referred to as the “Note”), Mortgagor has mortgaged,
given, granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed and
assigned, and by these presents does mortgage, give, grant, bargain, sell,
alien, enfeoff, convey, confirm and assign unto Mortgagee all right, title and
interest of Mortgagor now owned, or hereafter acquired, in and to the property
described in Schedule A attached hereto (hereinafter referred to as the
“Premises”);

          TOGETHER WITH all right, title, interest and estate of Mortgagor now
owned, or hereafter acquired, in and to the following property, rights,
interests and estates (the Premises together with such property, rights,
interests and estates being hereinafter collectively referred to as the
“Mortgaged Property”):

 

 

 

          (a) (i) all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located on the Premises (hereinafter referred to as the
“Improvements”); and (ii) to the extent permitted by law, the name or names, if
any, as may now or hereafter be used for each Improvement, and the goodwill
associated therewith.

 

 

 

          (b) all easements, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, liberties, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to the Premises or the Improvements and the reversion and reversions,
remainder and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Premises to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both in law and in equity, of Mortgagor of, in and to the Premises
or the Improvements and every part and parcel thereof, with the appurtenances
thereto;


--------------------------------------------------------------------------------




 

 

 

          (c) all machinery, equipment, fixtures (including but not limited to
all heating, air conditioning, plumbing, lighting, communications and elevator
fixtures) and other property of every kind and nature whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon the land or related to the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Premises or the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Mortgagor, or in which Mortgagor has or shall
have an interest, now or hereafter located upon the Premises or the
Improvements, or appurtenant thereto, or usable in connection with the present
or future operation and occupancy of the Premises or the Improvements
(hereinafter collectively called the “Equipment”), and the right, title and
interest of Mortgagor in and to any of the Equipment which may be subject to any
security agreements (as defined in the Uniform Commercial Code), superior in
lien to the lien of the Mortgage;

 

 

 

          (d) all awards or payments, including interest thereon, which may
heretofore and hereafter be made with respect to the Premises, the Improvements
or the Equipment, whether from the exercise of the right of eminent domain
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of said right), or for a change of grade, or for any other injury
to or decrease in the value of the Premises, the Improvements or the Equipment;

 

 

 

          (e) all leases and other agreements affecting the use, enjoyment or
occupancy of the Premises, the Improvements or the Equipment now or hereafter
entered into (the “Leases”) and all oil and gas or other mineral royalties,
bonuses and rents, issues and profits from the Premises, the Improvements or the
Equipment (the “Rents”) and all proceeds from the sale or other disposition of
the Leases and the right to receive and apply the Rents to the payment of the
Debt;

 

 

 

          (f) all proceeds of and any unearned premiums on any insurance
policies covering the Premises, the Improvements or the Equipment, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements or the Equipment;

 

 

 

          (g) the right, in the name and on behalf of Mortgagor, to appear in
and defend any action or proceeding brought with respect to the Premises, the
Improvements or the Equipment and to commence any action or proceeding to
protect the interest of Mortgagee in the Premises, the Improvements or the
Equipment; and

 

 

 

          (h) all right, title and interest of every nature of the Mortgagor in
all monies deposited or to be deposited in any funds or account maintained or
deposited with Mortgagee, or its assigns, in connection herewith.

          TO HAVE AND TO HOLD the above granted and described Mortgaged Property
unto and to the proper use and benefit of Mortgagee, and the successors and
assigns of Mortgagee, forever.

2

--------------------------------------------------------------------------------



          PROVIDED, ALWAYS, and these presents are upon this express condition,
if Mortgagor shall well and truly pay to Mortgagee the Debt at the time and in
the manner provided in the Note and this Mortgage, then these presents and the
estate hereby granted shall cease, determine and be void.

          AND Mortgagor covenants with and represents and warrants to Mortgagee
as follows:

          1. Payment of Debt. Mortgagor will pay the Debt at the time and in the
manner provided for its payment in the Note.

          2. Warranty of Title. Mortgagor warrants that Mortgagor has good,
marketable and insurable title to the Mortgaged Property and has the full power,
authority and right to execute, deliver and perform its obligations under this
Mortgage and to deed, encumber, mortgage, give, grant, bargain, sell, alienate,
enfeoff, convey, confirm, pledge, assign and hypothecate the same and that
Mortgagor possesses a fee estate in the Premises and the Improvements and that
it owns the Mortgaged Property free and clear of all liens, encumbrances and
charges whatsoever except those which are approved by Mortgagee given by
Mortgagor to Mortgagee covering the Mortgaged Property (the “Permitted
Exceptions”) and that this Mortgage is and will remain a valid and enforceable
first lien on and security interest in the Mortgaged Property, subject only to
said exceptions. Mortgagor shall forever warrant, defend and preserve such title
and the validity and priority of the lien of this Mortgage and shall forever
warrant and defend the same to Mortgagee against the claims of all persons
whomsoever.

          3. Sale of Mortgaged Property. If this Mortgage is foreclosed, the
Mortgaged Property, or any interest therein, may, at the discretion of
Mortgagee, be sold in one or more parcels or in several interests or portions
and in any order or manner.

          4. No Credits on Account of the Debt. Mortgagor will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the taxes assessed against the Mortgaged Property or any part thereof
and no deduction shall otherwise be made or claimed from the taxable value of
the Mortgaged Property, or any part thereof, by reason of this Mortgage or the
Debt.

          5. Documentary Stamps. If at any time the United States of America,
any state thereof or any governmental subdivision of any such state shall
require revenue or other stamps to be affixed to the Note or this Mortgage,
Mortgagor will pay for the same, with interest and penalties thereon, if any.

          6. Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage or upon the actual or threatened waste to any part of the Mortgaged
Property or upon the occurrence of any default hereunder, shall be at liberty,
without notice, to apply for the appointment of a receiver of the Rents, and
shall be entitled to the appointment of such receiver as a matter of right,
without regard to the value of the Mortgaged Property as security for the Debt,
or the solvency or insolvency of any person then liable for the payment of the
Debt.

          7. Liability. If Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.

3

--------------------------------------------------------------------------------



          8. Construction. The terms of this Mortgage shall be governed by and
construed in accordance with the laws of the State of New York.

          9. Security Agreement. This Mortgage constitutes both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code, and the Mortgaged Property includes both real and personal property and
all other rights and interest, whether tangible or intangible in nature, of
Mortgagor in the Mortgaged Property. Mortgagor, by executing and delivering this
Mortgage, has granted to Mortgagee, as security for the Debt, a security
interest in the Equipment. If Mortgagor shall default under the Note or this
Mortgage, Mortgagee, in addition to any other rights and remedies which it may
have, shall have and may exercise, immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code.

          10. Headings, etc. The headings and captions of various paragraphs of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

          11. Filing of Mortgage, etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage, and any security instrument creating a lien or evidencing the lien
hereof upon the Mortgaged Property, to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien hereof upon, and the
interest of Mortgagee in, the Mortgaged Property. Mortgagor will pay all filing,
registration or recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Mortgage and any security instrument with
respect to the Mortgaged Property, and all Federal, state, county and municipal
taxes, duties, imposts, assessments and charges (excluding Mortgagee’s income
taxes) arising out of or in connection with the execution and delivery of this
Mortgage or any security instrument with respect to the Mortgaged Property.
Mortgagor shall hold harmless and indemnify Mortgagee, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
(excluding Mortgagee’s income taxes) on the making and recording of this
Mortgage.

          12. Marshalling. Mortgagor waives and releases any right to have the
Mortgaged Property marshaled.

          13. Authority. Mortgagor (and the undersigned representative of
Mortgagor) has full power, authority and legal right to execute this Mortgage
and to mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm and
assign the Mortgaged Property pursuant to the terms hereof and to keep and
observe all of the terms of this Mortgage on Mortgagor’s part to be performed.

          14. Inapplicable Provisions. If any term, covenant or condition of the
Mortgage shall be held to be invalid, illegal or unenforceable in any respect,
this Mortgage shall be construed without such provision.

4

--------------------------------------------------------------------------------



          15. No Oral Change. This Mortgage may only be modified or amended by
an agreement in writing signed by Mortgagor and Mortgagee, and may only be
released, discharged or satisfied of record by an agreement in writing signed by
Mortgagee.

          16. Trust Fund. Pursuant to Section 13 of the Lien Law of New York,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.

          17. Commercial Property. This Agreement does not cover real property
principally improved or to be improved by one or more structures containing in
the aggregate not more than six (6) residential dwelling units.

[Remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage the day
and year first above written.

 

 

 

 

MORTGAGOR:

 

 

 

 

ACADIA CORTLANDT LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




STATE OF NEW YORK

)

:

     ss.:

COUNTY OF WESTCHESTER

)

          On the 22nd day of October in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

Debra Leibler-Jones

 

 

 

No. 01LE6005994

 

 

 

Qualified in Dutchess County

 

--------------------------------------------------------------------------------

 

Commission Expires: April 20, 2014

 


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN “RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN “MAP NO. 1 GULL MANOR..,” WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK’S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION

N 476,045.23 (Y)
E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31º 31’ 51” EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED “SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK” WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK’S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;

THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:

SOUTH 54º 41’ 49” EAST 400.00 FEET;
NORTH 35º 15’ 51” EAST 200.00 FEET;
NORTH 54º 41’ 49” WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;

THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:

NORTH 35º 15’ 51” EAST 150.02 FEET AND;
NORTH 54º 41’ 49” WEST 174.98 FEET TO A POINT;

THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF WHICH IS 90º 02’ 20”,

--------------------------------------------------------------------------------



THE RADIUS OF WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER POINT ON THE SAID
SOUTHEASTERLY LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

NORTH 35º 15’ 51” EAST 103.05 FEET AND;
NORTH 34º 16’ 11” EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;

THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88º 58’ 00”, THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:

SOUTH 54º 41’ 49” EAST 187.41 FEET;
SOUTH 87º 58’ 31” EAST 50.19 FEET;
NORTH 34º 14’ 31” EAST 293.26 FEET AND;
NORTH 55º 45’ 29” WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;

THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;

NORTH 38º 26’ 11” EAST 91.89 FEET AND;

NORTH 36º 40’ 11” EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST

SOUTH 53º 24’ 23’ EAST 28.04 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44º 59’ 45”,
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,

THEN SOUTH 08º 24’ 38” EAST 170.39 FEET

THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42º 53’ 52”,
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:

SOUTH 34º 11’ 14” WEST 7.14 FEET;
SOUTH 42º 10’ 35” EAST 571.35 FEET;
NORTH 81º 40’ 00” EAST 752.50 FEET;
NORTH 42º 10’ 35” WEST 546.00 FEET;
SOUTH 47º 49’ 25” WEST 12.00 FEET;
NORTH 42º 10’ 35” WEST 334.49 FEET;
NORTH 47º 49’ 25” EAST 64.36 FEET;

2

--------------------------------------------------------------------------------



NORTH 42º 10’ 35” WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;

THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:

NORTH 43º 07’ 31” EAST 240.77 FEET;
NORTH 46º 43’ 08” EAST 200.86 FEET;
NORTH 47º 51’ 46” EAST 169.07 FEET;
NORTH 54º 16’ 42” EAST 77.64 FEET;
NORTH 43º 47’ 18” EAST 103.43 FEET;
NORTH 06º 57’ 25” EAST 7.49 FEET;
NORTH 44º 52’ 56” EAST 141.98 FEET;
NORTH 56º 38’ 06” EAST 194.10 FEET;
NORTH 47º 40’ 06” EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION

N 478,107.32 (Y)
E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:

NORTH 47º 40’ 06” EAST 15.49 FEET;
NORTH 57º 07’ 47” EAST 41.34 FEET;
NORTH 46º 37’ 24” EAST 65.92 FEET;
NORTH 60º 47’ 16” EAST 135.27 FEET;
NORTH 58º 29’ 38” EAST 200.48 FEET;
NORTH 76º 26’ 07” EAST 65.57 FEET;
NORTH 53º 06’ 18” EAST 114.53 FEET;
NORTH 59º 20’ 46” EAST 157.01 FEET;
NORTH 67º 37’ 05” EAST 102.26 FEET;
NORTH 39º 31’ 22” EAST 47.05 FEET;
NORTH 62º 09’ 00” EAST 123.28 FEET;
NORTH 59º 26’ 00” EAST 57.40 FEET;
NORTH 58º 13’ 00” EAST 81.60 FEET;
NORTH 61º 59’ 00” EAST 41.60 FEET;
NORTH 38º 58’ 00” EAST 17.42 FEET;
NORTH 61º 26’ 39” EAST 147.75 FEET;
NORTH 57º 24’ 50” EAST 100.18 FEET;
NORTH 63º 24’ 40” EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION

N 478.912.07 (Y)
E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

3

--------------------------------------------------------------------------------



THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:

SOUTH 8º 21’ 49” EAST 184.14 FEET;
SOUTH 7º 23’ 59” EAST 204.45 FEET;
SOUTH 8º 27’ 49” EAST 457.05 FEET;
SOUTH 7º 57’ 49” EAST 226.72 FEET;
SOUTH 8º 03’ 49” EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION

N 477,016.99 (Y)
E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84º 45’ 51” WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION

N 476,965.38 (Y)
E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;

THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8º 44’ 49” EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;

THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED “SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...,” WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK’S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:

SOUTH 83º 29’ 51” WEST 1204.04 FEET;
SOUTH 64º 31’ 01” WEST 35.43 FEET;
SOUTH 87º 29’ 41” WEST 100.66 FEET;
SOUTH 79º 30’ 01” WEST 100.04 FEET;
SOUTH 80º 21’ 21” WEST 99.99 FEET;
SOUTH 82º 37’ 11” WEST 219.69 FEET;
SOUTH 81º 10’ 01” WEST 102.96 FEET;
SOUTH 74º 14’ 51” WEST 99.92 FEET;
SOUTH 75º 42’ 31” WEST 81.58 FEET;
SOUTH 73º 18’ 21” WEST 101.89 FEET;
SOUTH 87º 12’ 21” WEST 100.12 FEET;
SOUTH 89º 38’ 51” WEST 100.44 FEET;
SOUTH 84º 23’ 51” WEST 107.95 FEET;

4

--------------------------------------------------------------------------------



SOUTH 81º 42’ 51” WEST 119.29 FEET;
SOUTH 58º 38’ 31” WEST 47.83 FEET;
SOUTH 48º 18’ 59” WEST 109.79 FEET AND;
NORTH 68º 22’ 19” WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;

THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED “MAP
NO. 1 GULL MANOR...’’ FILED MAP NO. 8930, THE FOLLOWING COURSES:

NORTH 68º 14’ 09” WEST 17.28 FEET;
SOUTH 89º 44’ 51” WEST 61.00 FEET;
NORTH 46º 00’ 09” WEST 54.45 FEET;
NORTH 61º 11’ 09” WEST 72.08 FEET;
NORTH 55º 43’ 09” WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.

TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE’S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.

TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK’S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.

TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK’S LIBER 11673 OF DEEDS AT PAGE 78.

TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK’S LIBER 11618 OF DEEDS AT PAGE
1.

5

--------------------------------------------------------------------------------




AMENDED AND RESTATED GUARANTY AGREEMENT

                    THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this
“Guaranty”) is made as of the 26th day of October, 2010, by ACADIA STRATEGIC
OPPORTUNITY FUND III LLC, a Delaware limited liability company (“Guarantor”), in
favor of BANK OF AMERICA, N.A., a national banking association (in its
individual capacity and not as administrative agent, “BofA”), as Administrative
Agent (in such capacity and together with its successors and assigns in such
capacity, “Administrative Agent”) for the Lenders (as defined below).

Preliminary Statements

                    A. BofA and Acadia Cortlandt LLC, a Delaware limited
liability company (“Borrower”), have entered into that certain Loan Agreement
dated as of July 29, 2009, as modified by that certain Loan Agreement
Modification Agreement dated as of August 27, 2009 (collectively, the “Original
Loan Agreement”).

                    B. In connection with the Original Loan Agreement, Guarantor
executed and delivered a Guaranty Agreement dated as of July 29, 2009 (the
“Original Guaranty”) to Lenders.

                    C. On the date hereof Borrower, Lenders and Administrative
Agent are entering into, among other documents, that certain Amended and
Restated Loan Agreement (herein called, as it may hereafter be modified,
supplemented, restated, extended, or renewed and in effect from time to time,
the “Loan Agreement”) which amends and restates the Original Loan Agreement in
its entirety and which Loan Agreement sets forth the terms and conditions of a
loan (the “Loan”) by BofA and certain other lenders (BofA and such other
entities as may become lenders in accordance with the terms of the Loan
Agreement, collectively, “Lenders”) to Borrower with respect to land located in
the Town of Yorktown, Westchester County, New York as more particularly
described in the Loan Agreement and identified therein as the Land and the
Improvements thereon.

                    D. A condition precedent to Lenders’ obligation to make the
Loan to Borrower is Guarantor’s execution and delivery to Administrative Agent
of this Guaranty.

                    E. The Loan is, or will be, evidenced by one or more notes
executed by Borrower pursuant to the Loan Agreement and payable to the order of
Lenders in the aggregate principal face amount of up to $75,000,000 (such notes,
as may hereafter be renewed, extended, supplemented, increased or modified and
in effect from time to time, and all other notes given in substitution therefor,
or in modification, renewal, or extension thereof, in whole or in part, is
herein collectively called the “Note”).

                    F. Borrower and BofA may from time to time enter into one or
more “Swap Contracts” as defined in the Loan Agreement.

--------------------------------------------------------------------------------



                    G. Any capitalized term used and not defined in this
Guaranty shall have the meaning given to such term in the Loan Agreement. This
Guaranty is one of the Loan Documents described in the Loan Agreement.

                    H. Lenders and Administrative Agent require as a condition
to entering into the Loan Agreement, that Guarantor shall have executed and
delivered this Guaranty, which amends and restates the Original Guaranty in its
entirety, for the benefit of Lenders and Administrative Agent.

Statement of Agreements

                    For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and as a material inducement to
Lenders to extend credit to Borrower, Guarantor hereby guarantees to
Administrative Agent and Lenders the prompt and full payment and performance of
the indebtedness and obligations described below in this Guaranty (collectively
called the “Guaranteed Obligations”), this Guaranty being upon the following
terms and conditions:

                    1. Guaranty of Payment. Guarantor hereby jointly and
severally, unconditionally and irrevocably guarantees to Administrative Agent
and Lenders the punctual payment when due, whether by lapse of time, by
acceleration of maturity, or otherwise, of (a) all principal, interest
(including interest accruing after the commencement of any bankruptcy or
insolvency proceeding by or against Borrower, whether or not allowed in such
proceeding), fees, late charges, costs, expenses, indemnification indebtedness,
and other sums of money now or hereafter due and owing, or which Borrower is
obligated to pay, pursuant to the terms of the Note, the Loan Agreement, the
Mortgage, the Environmental Agreement, any application, agreement, note or other
document executed and delivered in connection with any Swap Contract or any
other Loan Documents, including any indemnifications contained in the Loan
Documents, now or hereafter existing, and all renewals, extensions,
refinancings, modifications, supplements or amendments of such indebtedness, or
any of the Loan Documents, or any part thereof, (b) payment by Borrower of all
customary or necessary costs and expenses actually incurred by Borrower,
Administrative Agent or Lenders in connection with the operation, maintenance
and management of the Land and the Improvements, including, without limitation,
condominium common charges and assessments, insurance premiums, taxes and
assessments, payments in lieu of taxes, utilities, repair, replacement and all
other maintenance costs and expenses, equipment lease payments, management fees,
professional fees, accounting fees, salaries, fringe and other benefits due to
all employees engaged in the operation, maintenance or management of the Land
and the Improvements, payroll and related taxes and any and all other customary
or necessary operating expenses, (c) any and all transfer taxes which may be due
in connection with the foreclosure of the Mortgage or delivery of a deed-in-lieu
of foreclosure of the Mortgage, (d) all legal and other costs or expenses paid
or incurred by or on behalf of Administrative Agent and/or Lenders in the
enforcement thereof or hereof, (e) all leasing commissions, tenant allowances
and/or other amounts which Borrower is obligated to pay as landlord under any
and all existing leases of the Property and under any and all future leases at
the Property executed while Borrower owns the Property and (f) any loss, cost,
damage or expense paid or incurred by or on behalf of Administrative Agent and
Lenders by reason of (i) any fraud or material misrepresentation, (ii) taxes of
any kind (whether characterized as transfer, gains or other taxes)

2

--------------------------------------------------------------------------------



payable in connection with the foreclosure sale of the Property, irrespective of
who pays such taxes, (iii) application of any proceeds of the Loan to any
purpose other than as provided in the Loan Documents (provided that Guarantor’s
liability under this clause (iii) shall not apply to distributions made by
Borrower more than thirty (30) days prior to a Default provided that such
distributions are in the ordinary course of business and Borrower is solvent at
the time of such distributions); (iv) the application of any insurance or
condemnation proceeds or other funds or payments other than strictly in
accordance with the Loan Documents, (v) the misapplication of any security
deposits, (vi) rents, sales proceeds, or other sums received after default under
the Loan Documents which are not applied to expenses of operating the Property
or paid to Administrative Agent or a duly appointed receiver of the Property,
(vii) any failure to deliver to Administrative Agent, after demand therefor, any
agreements relating to the operation, management, leasing, use, occupancy or
construction of the Property, (viii) any intentional physical waste in respect
of the Property, (ix) any failure to pay or discharge any real estate tax, other
tax, assessment, fine, penalty or lien against the Property to the extent
revenue from leases of the Property was available to pay same, (x) liability as
landlord under any lease(s) relating to the Property which liability accrued
prior to Administrative Agent’s or Lenders’ succeeding to such interest of
Borrower, which Administrative Agent or Lenders is or becomes obligated for by
virtue of Administrative Agent or Lenders succeeding to the interests of
Borrower, (xi) any Insolvency Event (as hereinafter defined), (xii) any state of
facts or circumstances which are contrary to the representations and warranties
set forth in Section 31 or (xiii) Lenders being required by any agreement
entered into with a tenant of the Property to release any insurance and/or
condemnation award proceeds as to which Borrower is not entitled to have applied
to restoration of the Property pursuant to Sections 2.1(d), 2.1(e) and/or
2.1(g), as applicable of each Mortgage (the indebtedness described above in this
Section 1 is herein collectively called the “Indebtedness”). Notwithstanding the
foregoing, (A) Guarantor’s aggregate liability in respect of the principal
amount of the Loan (the “Principal Liability”) shall be limited to the PL Amount
as defined below (the limitation in this proviso being herein referred to as the
“Principal Liability Limitation”) and (B) Guarantor’s liability in respect of
interest, fees, penalties and late charges and in respect of clause (b) above
shall be equal to the aggregate amount of all such amounts accrued and unpaid as
of the Determination Date (as hereinafter defined), provided that (x) in no
event shall the Principal Liability Limitation in the foregoing proviso affect
Guarantor’s liability hereunder as to all interest, fees, penalties, late
charges and any other amounts (other than principal) due under the Loan
Documents and any amounts due and owing pursuant to clauses (b), (c), (d), (e)
and (f) above (the “Guarantor’s Non-Principal Liability”) and (y) the
effectiveness or continuing effectiveness of the Principal Liability Limitation
shall be conditioned on the absence of any Insolvency Event, it being understood
and agreed that if said condition is not continuously satisfied Guarantor’s
liability hereunder in respect of the entire principal amount of the Loan and
all other amounts due under the Loan Documents shall be in full force and effect
and the Principal Liability Limitation shall be void and of no force or effect.
The “PL Amount” shall mean an amount equal to zero dollars ($0).

                    As used herein, the term “Determination Date” shall mean the
date which is the earliest to occur of (1) the acceptance by Administrative
Agent or Administrative Agent’s designee of the conveyance of the premises
encumbered by the Mortgage by deed or assignment in lieu of foreclosure, or (2)
the date upon which a sale (whether made under a power of sale, by virtue of a
judicial proceeding or judgment or decree of foreclosure or sale or otherwise)
of such

3

--------------------------------------------------------------------------------



mortgaged premises occurs as a result of enforcement of the Mortgage or (3)
payment in full of Borrower’s obligations under the Note, Mortgage and Loan
Agreement.

                    As used herein, the term “Insolvency Event” shall mean any
voluntary or collusive involuntary filing of any bankruptcy, insolvency or
similar proceeding by or against Borrower or Guarantor.

                    In the event of a foreclosure sale, Guarantor agrees that
Guarantor’s Non-Principal Liability obligation hereunder shall not be reduced
out of the proceeds of such sale except to the extent that such proceeds exceed
the sum of (x) the unpaid principal amount of the Loan, (y) costs and expenses
of such sale and (z) the amount of any taxes or assessments or any similar
charges paid out of the proceeds of such sale or subject to which the Property
has been sold. Nothing herein is intended to require Administrative Agent to
proceed against Borrower or any security for the Loan before proceeding against
Guarantor at any time or limit Administrative Agent’s right to proceed against
Guarantor at any time or from time to time for principal, interest, default
interest and late charges guaranteed hereby which are not paid as and when the
same become due in accordance with the terms of the Note, Loan Agreement and
Mortgage whether or not Administrative Agent shall have declared the principal
of the Note and accrued and unpaid interest, default interest and late charges
payable thereunder or under the Mortgage or the Loan Agreement to be immediately
due and payable.

                    This Guaranty covers the Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Lenders in stages or installments. The guaranty of Guarantor as set
forth in this Section 1 is a continuing guaranty of payment and not a guaranty
of collection.

                    2. Guaranty of Performance. Guarantor additionally hereby
unconditionally and irrevocably guarantees to Administrative Agent and Lenders
the timely performance of all other obligations of Borrower under all of the
Loan Documents, including, without limiting the generality of the foregoing:

 

 

 

          (a) that the tenant improvement work required to be performed by the
landlord under any and all leases, both existing and future, of space in the
Improvements (the “TI Work”) will be constructed in accordance with such leases
and the Loan Agreement; and

 

 

 

          (b) that the TI Work will be completed, lien free, and ready for
occupancy, including delivery of any permits, certificates or governmental
approvals required by law or the applicable lease, on or before the date
required in such lease.

If any of such obligations of Borrower are not complied with, in any respect
whatsoever, and without the necessity of any notice from Administrative Agent or
Lenders to Guarantor, Guarantor agrees to (i) assume all responsibility for the
completion of the TI Work and, at Guarantor’s own cost and expense, cause the TI
Work to be fully completed in accordance with the leases of the Property and the
Loan Documents; (ii) pay all bills in connection with the construction of the TI
Work; and (iii) indemnify and hold Administrative Agent and Lenders harmless
from any and all loss, cost, liability or expense that Administrative Agent and
Lenders

4

--------------------------------------------------------------------------------



may suffer by reason of any such non-compliance. So long as all of such
obligations are being performed by Borrower or Guarantor and no Default exists,
Lenders will make the Loan proceeds, if any, available under and subject to the
terms of the Loan Agreement. If after the occurrence of a Default, and without
limiting the rights and remedies of Administrative Agent and Lenders,
Administrative Agent, in its sole and absolute discretion, is dissatisfied with
the progress of construction by Borrower and/or Guarantor, Administrative Agent
may, at its option, without notice to Guarantor or anyone else, complete the TI
Work either before or after commencement of foreclosure proceedings or before or
after exercise of any other right or remedy of Administrative Agent against
Borrower or Guarantor and expend such sums as Administrative Agent, in its sole
and absolute discretion, deems necessary or advisable to complete the TI Work,
and Guarantor hereby waives any right to contest any such expenditures by
Administrative Agent and/or Lenders. The amount of any and all expenditures made
by Administrative Agent for the foregoing purposes shall bear interest from the
date made until repaid to Administrative Agent, at a rate per annum equal to the
interest rate provided for in the Note and, together with such interest, shall
be due and payable by Guarantor to Administrative Agent upon demand. Neither
Lenders nor Administrative Agent have nor shall they ever have any obligation to
complete the TI Work or take any such action. The obligations and liability of
Guarantor under this Section 2 shall not be limited or restricted by the
existence of (or any terms of) the guaranty of payment under Section 1.

                    3. Primary Liability of Guarantor.

                    (a) This Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and performance. Guarantor shall be liable for
the payment and performance of the Guaranteed Obligations as a primary obligor.
This Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Administrative Agent or Lenders to take prior recourse or proceedings against
any collateral, security or Person (hereinafter defined) whatsoever.

                    (b) Guarantor hereby agrees that in the event of (i) default
by Borrower in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate; (ii) the failure of
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations; (iii) the death, incompetency,
dissolution or insolvency of Guarantor, provided, however, that the death of a
Guarantor shall not be an Event of Default if a new guarantor satisfactory to
Administrative Agent in its sole discretion assumes the deceased Guarantor’s
obligations within sixty (60) days of the death of such Guarantor; (iv) the
inability of Guarantor to pay debts as they mature; (v) an assignment by
Guarantor for the benefit of creditors; (vi) the institution of any proceeding
by or against Guarantor in bankruptcy or for a reorganization or an arrangement
with creditors, or for the appointment of a receiver, trustee or custodian for
any of them or for any of their respective properties; (vii) the determination
by Administrative Agent in good faith that a material adverse change has
occurred in the financial condition of Guarantor; (viii) the entry of a judgment
against Guarantor for an amount in excess of $500,000 and Guarantor shall not
discharge the same or cause it to be discharged within sixty (60) days from the
entry thereof, or shall not

5

--------------------------------------------------------------------------------



appeal therefrom or from the order, decree or process upon which or pursuant to
which said judgment was granted, based or entered, and secure a stay of
execution or bond over such judgment by a commercially acceptable bonding
company pending such appeal; (ix) a writ or order of attachment, levy or
garnishment is issued against Guarantor; (x) the falsity in any material respect
of, or any material omission in, any representation made to Administrative Agent
and/or Lenders by Guarantor; or (xi) any transfer of assets of any Guarantor,
without Administrative Agent’s prior consent (except for transfers of assets for
estate planning purposes valued at less than $50,000 per year per Guarantor,
customary political and charitable contributions, and transfers for which
Guarantor receives consideration substantially equivalent to the fair market
value of the transferred asset) (individually and collectively an “Event of
Default”); then upon the occurrence of such Event of Default, the Guaranteed
Obligations, for purposes of this Guaranty, shall be deemed immediately due and
payable at the election of Administrative Agent, and Guarantor shall, on demand
and without presentment, protest, notice of protest, further notice of
nonpayment or of dishonor, default or nonperformance, or notice of acceleration
or of intent to accelerate, or any other notice whatsoever, without any notice
having been given to Guarantor previous to such demand of the acceptance by
Administrative Agent and/or Lenders of this Guaranty, and without any notice
having been given to Guarantor previous to such demand of the creating or
incurring of such indebtedness or of such obligation to perform, all such
notices being hereby waived by Guarantor, pay the amount due to Administrative
Agent or perform or observe the agreement, covenant, term or condition, as the
case may be, and pay all damages and all costs and expenses that may arise in
consequence of such Event of Default (including, without limitation, all
attorneys’ fees and expenses, investigation costs, court costs, and any and all
other costs and expenses incurred by Administrative Agent in connection with the
collection and enforcement of the Note, this Guaranty or any other Loan
Document), whether or not suit is filed thereon, or whether at maturity or by
acceleration, or whether before or after maturity, or whether in connection with
bankruptcy, insolvency or appeal. It shall not be necessary for Administrative
Agent, in order to enforce such payment or performance by Guarantor, first to
institute suit or pursue or exhaust any rights or remedies against Borrower or
others liable on such indebtedness or for such performance, or to enforce any
rights against any security that shall ever have been given to secure such
indebtedness or performance, or to join Borrower or any others liable for the
payment or performance of the Guaranteed Obligations or any part thereof in any
action to enforce this Guaranty, or to resort to any other means of obtaining
payment or performance of the Guaranteed Obligations; provided, however, that
nothing herein contained shall prevent Administrative Agent from suing on the
Note or foreclosing the Mortgage or from exercising any other rights thereunder,
and if such foreclosure or other remedy is availed of, only the net proceeds
therefrom, after deduction of all charges and expenses of every kind and nature
whatsoever, shall be applied in reduction of the amount due on the Note and
Mortgage, and Administrative Agent shall not be required to institute or
prosecute proceedings to recover any deficiency as a condition of payment
hereunder or enforcement hereof. At any sale of the Property or other collateral
given for the Indebtedness or any part thereof, whether by foreclosure or
otherwise, Administrative Agent may at its discretion purchase all or any part
of the Property or collateral so sold or offered for sale for its own account
and may, in payment of the amount bid therefor, deduct such amount from the
balance due it pursuant to the terms of the Note, Mortgage and other Loan
Documents.

6

--------------------------------------------------------------------------------



                    (c) Suit may be brought or demand may be made against
Borrower or against all parties who have signed this Guaranty or any other
guaranty covering all or any part of the Guaranteed Obligations, or against any
one or more of them, separately or together, without impairing the rights of
Administrative Agent and/or Lenders against any party hereto. Any time that
Administrative Agent is entitled to exercise its rights or remedies hereunder,
it may in its discretion elect to demand payment and/or performance. If
Administrative Agent elects to demand performance, it shall at all times
thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full. If Administrative Agent elects
to demand payment, it shall at all times thereafter have the right to demand
performance until all of the Guaranteed Obligations have been paid and performed
in full.

                    4. Certain Agreements and Waivers by Guarantor.

                   (a) Guarantor hereby agrees that neither the rights or
remedies of Administrative Agent and Lenders nor Guarantor’s obligations under
the terms of this Guaranty shall be released, diminished, impaired, reduced or
affected by any one or more of the following events, actions, facts, or
circumstances, and the liability of Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:

 

 

 

          (1) any limitation of liability or recourse in any other Loan Document
or arising under any law;

 

 

 

          (2) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;

 

 

 

          (3) the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

 

 

 

          (4) any homestead exemption or any other exemption that is waivable
under applicable law;

 

 

 

          (5) any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor’s recourse against any Person or collateral;

 

 

 

          (6) whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Administrative Agent and/or Lenders covering all or any
part of the Guaranteed Obligations, any complete or partial release of any one
or more of such guarantors under any such other guaranty, or any complete or
partial release of Borrower or any other party liable, directly or indirectly,
for the payment or performance of any or all of the Guaranteed Obligations;

7

--------------------------------------------------------------------------------




 

 

 

          (7) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

 

 

          (8) either with or without notice to or consent of Guarantor: any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including, without limitation, material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s)) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Administrative Agent and/or Lenders to Borrower, Guarantor, and/or any other
Person at any time liable for the payment or performance of any or all of the
Guaranteed Obligations;

 

 

 

          (9) any neglect, lack of diligence, delay, omission, failure, or
refusal of Administrative Agent and/or Lenders to take or prosecute (or in
taking or prosecuting) any action for the collection or enforcement of any of
the Guaranteed Obligations, or to foreclose or take or prosecute any action to
foreclose (or in foreclosing or taking or prosecuting any action to foreclose)
upon any security therefor, or to exercise (or in exercising) any other right or
power with respect to any security therefor, or to take or prosecute (or in
taking or prosecuting) any action in connection with any Loan Document, or any
failure to sell or otherwise dispose of in a commercially reasonable manner any
collateral securing any or all of the Guaranteed Obligations;

 

 

 

          (10) any failure of Administrative Agent and/or Lenders to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Obligations or any
part thereof, or of any Loan Document, or of any release of or change in any
security, or of any other action taken or refrained from being taken by
Administrative Agent and/or Lenders against Borrower or any security or other
recourse, or of any new agreement between Administrative Agent and/or Lenders
and Borrower, it being understood that Administrative Agent and/or Lenders shall
not be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligations, any and all
rights to notice Guarantor may have otherwise had being hereby waived by
Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including, but not limited to, any changes in
the business or financial condition of Borrower, and Guarantor acknowledges and
agrees that Administrative Agent and/or Lenders shall have no duty to notify
Guarantor of any information which Administrative Agent and/or Lenders may have
concerning Borrower;

 

 

 

          (11) if for any reason Administrative Agent and/or Lenders is required
to refund any payment by Borrower to any other party liable for the payment or

8

--------------------------------------------------------------------------------




 

 

 

performance of any or all of the Guaranteed Obligations or pay the amount
thereof to someone else;

 

 

 

          (12) the making of advances by Administrative Agent and/or Lenders to
protect their interest in the Property, preserve the value of the Property or
for the purpose of performing any term or covenant contained in any of the Loan
Documents;

 

 

 

          (13) the existence of any claim, counterclaim, set-off or other right
that Guarantor may at any time have against Borrower, Administrative Agent, any
Lender, or any other Person, whether or not arising in connection with this
Guaranty, the Note, the Loan Agreement, or any other Loan Document;

 

 

 

          (14) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of validity or enforceability of
or defect or deficiency in any of the Loan Documents, or because Borrower has
any valid defense, claim or offset with respect thereto, or because Borrower’s
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations);

 

 

 

          (15) any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender;
or

 

 

 

          (16) any other condition, event, omission, action or inaction that
would in the absence of this paragraph result in the release or discharge of the
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement.

 

 

 

          (17) any early termination of any of the Guaranteed Obligations;

 

 

 

          (18) Administrative Agent’s and/or Lenders’ enforcement or forbearance
from enforcement of the Guaranteed Obligations on a net or gross basis; or

 

 

 

          (19) any invalidity, irregularity or unenforceability in whole or in
part (including with respect to any netting provision) of any Swap Contract or
any confirmation, instrument or agreement required thereunder or related
thereto, or any transaction entered into thereunder, or any limitation on the
liability of Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

9

--------------------------------------------------------------------------------



                    (b) In the event any payment by Borrower or any other Person
to Administrative Agent and/or Lenders is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar law, or if for any other reason Administrative Agent and/or Lenders
is required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Administrative Agent and/or
Lenders shall not constitute a release of Guarantor from any liability
hereunder, and this Guaranty shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by
Administrative Agent and/or Lenders of this Guaranty or of Guarantor), as the
case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Administrative Agent and/or Lenders or paid by
Administrative Agent and/or Lenders to another Person (which amounts shall
constitute part of the Guaranteed Obligations), and any interest paid by
Administrative Agent and/or Lenders and any attorneys’ fees, costs and expenses
paid or incurred by Administrative Agent and/or Lenders in connection with any
such event. It is the intent of Guarantor, Administrative Agent and Lenders that
the obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Administrative Agent and/or
Lenders shall be entitled to continue to hold this Guaranty in its possession
for the longer of (i) the period after which any performance of obligations
under the Environmental Agreement shall accrue, or (ii) a period of one year
from the date the Guaranteed Obligations are paid and performed in full and for
so long thereafter as may be necessary to enforce any obligation of Guarantor
hereunder and/or to exercise any right or remedy of Administrative Agent and/or
Lenders hereunder.

                    (c) If acceleration of the time for payment of any amount
payable by Borrower under the Note, the Loan Agreement, any Swap Contract or any
other Loan Document is stayed or delayed by any law or tribunal, all such
amounts shall nonetheless be payable by Guarantor on demand by Administrative
Agent and/or Lenders.

                    5. Subordination. If, for any reason whatsoever, Borrower is
now or hereafter becomes indebted to Guarantor:

 

 

 

          (a) such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

 

 

 

          (b) Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;

 

 

 

          (c) Guarantor hereby assigns and grants to Administrative Agent for
the benefit of Lenders a security interest in all such indebtedness and security
therefor, if any, of Borrower to Guarantor now existing or hereafter arising,
including any dividends and

10

--------------------------------------------------------------------------------




 

 

 

payments pursuant to debtor relief or insolvency proceedings referred to below.
In the event of receivership, bankruptcy, reorganization, arrangement or other
debtor relief or insolvency proceedings involving Borrower as debtor,
Administrative Agent shall have the right to prove the claim of Administrative
Agent and/or Lenders in any such proceeding so as to establish their rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not a Default shall have occurred or be
continuing under any of the Loan Documents), dividends and payments that are
payable upon any obligation of Borrower to Guarantor now existing or hereafter
arising, and to have all benefits of any security therefor, until the Guaranteed
Obligations have been fully and finally paid and performed. If, notwithstanding
the foregoing provisions, Guarantor should receive any payment, claim or
distribution that is prohibited as provided above in this Section 5, Guarantor
shall pay the same to Administrative Agent immediately, Guarantor hereby
agreeing that it shall receive the payment, claim or distribution in trust for
Administrative Agent and Lenders and shall have absolutely no dominion over the
same except to pay it immediately to Administrative Agent; and

 

 

 

          (d) Guarantor shall promptly upon request of Administrative Agent from
time to time execute such documents and perform such acts as Administrative
Agent may require to evidence and perfect its interest and to permit or
facilitate exercise of its rights under this Section 5, including, but not
limited to, execution and delivery of financing statements, proofs of claim,
further assignments and security agreements, and delivery to Administrative
Agent of any promissory notes or other instruments evidencing indebtedness of
Borrower to Guarantor. All promissory notes, accounts receivable ledgers or
other evidences, now or hereafter held by Guarantor, of obligations of Borrower
to Guarantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under and is subject to the terms
of this Guaranty.

                    6. Other Liability of Guarantor or Borrower. If Guarantor is
or becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Administrative Agent and/or Lenders other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of Administrative Agent and/or Lenders hereunder shall be cumulative of
any and all other rights that Administrative Agent and/or Lenders may have
against Guarantor. This Guaranty is independent of (and shall not be limited by)
any other guaranty now existing or hereafter given. Further, Guarantor’s
liability under this Guaranty is in addition to any and all other liability
Guarantor may have in any other capacity, including without limitation, its
capacity as a general partner.

                    7. Lender Assigns. This Guaranty is for the benefit of
Administrative Agent and Lenders and their successors and assigns, subject to
the terms of the Loan Agreement, and in the event of an assignment of the
Guaranteed Obligations, or any part thereof, the rights and benefits hereunder,
to the extent applicable to the Guaranteed Obligations so assigned, may be
transferred with such Guaranteed Obligations. Guarantor waives notice of any
transfer or assignment of the Guaranteed Obligations, or any part thereof, and
agrees that failure to give notice of any such transfer or assignment will not
affect the liabilities of Guarantor hereunder.

11

--------------------------------------------------------------------------------



                    8. Binding Effect. This Guaranty is binding not only on
Guarantor, but also on Guarantor’s heirs, personal representatives, successors
and assigns. Upon the death of Guarantor, if Guarantor is a natural person, this
Guaranty shall continue against Guarantor’s estate as to all of the Guaranteed
Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.

                    9. Governing Law; Forum; Consent to Jurisdiction. This
Guaranty is an agreement executed under seal. The validity, enforcement, and
interpretation of this Guaranty, shall for all purposes be governed by and
construed in accordance with the laws of the State of New York and applicable
United States federal law, and is intended to be performed in accordance with,
and only to the extent permitted by, such laws. If any Guarantor is a
corporation, the designation “(SEAL)” on this Guaranty shall be effective as the
affixing of such Guarantor’s corporate seal physically to this Guaranty. All
obligations of Guarantor hereunder are payable and performable at the place or
places where the Guaranteed Obligations are payable and performable. Guarantor
hereby irrevocably submits generally and unconditionally for Guarantor and in
respect of Guarantor’s property to the nonexclusive jurisdiction of any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section and to the jurisdiction of any state or United
States federal court sitting in the state in which any of the Land is located,
over any suit, action or proceeding arising out of or relating to this Guaranty
or the Guaranteed Obligations. Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon
Guarantor and may be enforced in any court in which Guarantor is subject to
jurisdiction. Guarantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in the first sentence of
this Section may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address set forth at the end of this
Guaranty, or at a subsequent address of which Administrative Agent receives
actual notice from Guarantor in accordance with the notice provisions hereof,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of Administrative Agent to
serve process in any manner permitted by law or limit the right of
Administrative Agent to bring proceedings against Guarantor in any other court
or jurisdiction. Guarantor hereby releases, to the extent permitted by
applicable law, all errors and all rights of exemption, appeal, stay of
execution, inquisition, and other rights to which Guarantor may otherwise be
entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted. The authority and power to appear for and enter judgment against the
Guarantor shall not be exhausted by one or more exercises thereof or by any
imperfect exercise thereof and shall not be extinguished by any judgment entered
pursuant thereto. Such authority may be exercised on one or more

12

--------------------------------------------------------------------------------



occasions or from time to time in the same or different jurisdiction as often as
the Administrative Agent shall deem necessary and desirable.

                    10. Invalidity of Certain Provisions. If any provision of
this Guaranty or the application thereof to any Person or circumstance shall,
for any reason and to any extent, be declared to be invalid or unenforceable,
neither the remaining provisions of this Guaranty nor the application of such
provision to any other Person or circumstance shall be affected thereby, and the
remaining provisions of this Guaranty, or the applicability of such provision to
other Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable law.

                    11. Attorneys’ Fees and Costs of Collection. Guarantor shall
pay on demand all attorneys’ fees and all other costs and expenses incurred by
Administrative Agent and/or Lenders in the enforcement of or preservation of
Administrative Agent’s and/or Lenders’ rights under this Guaranty including,
without limitation, all attorneys’ fees and expenses, investigation costs, and
all court costs, whether or not suit is filed hereon, or whether at maturity or
by acceleration, or whether before or after maturity, or whether in connection
with bankruptcy, insolvency or appeal, or whether in connection with the
collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one. Guarantor agrees to pay interest on any expenses or
other sums due to Administrative Agent and/or Lenders under this Section 11 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note. Guarantor’s obligations and liabilities under this Section 11
shall survive any payment or discharge in full of the Guaranteed Obligations.

                    12. Payments. All sums payable under this Guaranty shall be
paid in lawful money of the United States of America that at the time of payment
is legal tender for the payment of public and private debts.

                    13. Controlling Agreement. It is not the intention of
Administrative Agent, Lenders or Guarantor to obligate Guarantor to pay interest
in excess of that lawfully permitted to be paid by Guarantor under applicable
law. Should it be determined that any portion of the Guaranteed Obligations or
any other amount payable by Guarantor under this Guaranty constitutes interest
in excess of the maximum amount of interest that Guarantor, in Guarantor’s
capacity as guarantor, may lawfully be required to pay under applicable law, the
obligation of Guarantor to pay such interest shall automatically be limited to
the payment thereof in the maximum amount so permitted under applicable law. The
provisions of this Section 13 shall override and control all other provisions of
this Guaranty and of any other agreement between Guarantor, Administrative Agent
and Lenders.

                    14. Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which

13

--------------------------------------------------------------------------------



Guarantor is bound or affected; (d) Guarantor is duly organized, validly
existing, and in good standing under the laws of the state of its organization
and under Delaware laws, is lawfully doing business in New York, and has full
power and authority to enter into and perform this Guaranty; (e) Guarantor will
indemnify Administrative Agent and Lenders from any loss, cost or expense as a
result of any representation or warranty of the Guarantor being false,
incorrect, incomplete or misleading in any material respect; (f) there is no
litigation pending or, to the knowledge of Guarantor, threatened before or by
any tribunal against or affecting Guarantor; (g) all financial statements and
information heretofore furnished to Administrative Agent and Lenders by
Guarantor do, and all financial statements and information hereafter furnished
to Administrative Agent and Lenders by Guarantor will, fully and accurately
present the condition (financial or otherwise) of Guarantor as of their dates
and the results of Guarantor’s operations for the periods therein specified,
and, since the date of the most recent financial statements of Guarantor
heretofore furnished to Administrative Agent, no material adverse change has
occurred in the financial condition of Guarantor, nor, except as heretofore
disclosed in writing to Administrative Agent, has Guarantor incurred any
material liability, direct or indirect, fixed or contingent; (h) after giving
effect to this Guaranty, Guarantor is solvent, is not engaged or about to engage
in business or a transaction for which the property of Guarantor is an
unreasonably small capital, and does not intend to incur or believe that it will
incur debts that will be beyond its ability to pay as such debts mature; (i)
Administrative Agent and Lenders have no duty at any time to investigate or
inform Guarantor of the financial or business condition or affairs of Borrower
or any change therein, and Guarantor will keep fully apprised of Borrower’s
financial and business condition; (j) Guarantor acknowledges and agrees that
Guarantor may be required to pay and perform the Guaranteed Obligations in full
without assistance or support from Borrower or any other Person; and (k)
Guarantor has read and fully understands the provisions contained in the Note,
the Loan Agreement, the Mortgage, the Environmental Agreement, and the other
Loan Documents. Guarantor’s representations, warranties and covenants are a
material inducement to Administrative Agent and Lenders to enter into the other
Loan Documents and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.

                    Guarantor further represents, warrants and covenants that if
any Swap Contract shall at any time be in effect, (x) Guarantor has received and
examined copies of each such Swap Contract, the observance and performance of
which by Borrower is hereby guaranteed; (y) Guarantor will benefit from
Administrative Agent’s and/or any Lender’s entering into each such Swap Contract
and any transaction thereunder with Borrower, and Guarantor has determined that
the execution and delivery by Guarantor of this Guaranty are necessary and
convenient to the conduct, promotion and attainment of the business of
Guarantor; and (z) Administrative Agent and Lenders have no duty to determine
whether any Swap Contract, or any other transaction relating to or arising under
any Swap Contract, will be or has been entered into by Borrower for purposes of
hedging interest rate, currency exchange rate, or other risks arising in its
businesses or affairs and not for purposes of speculation or is otherwise
inappropriate for Borrower. Guarantor’s representations, warranties and
covenants are a material inducement to Administrative Agent to enter into the
other Loan Documents and any Swap Contract shall survive the execution hereof
and any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.

14

--------------------------------------------------------------------------------



                    15. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this Guaranty (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by telegram, telex, or
facsimile. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of telegram, telex or facsimile, upon receipt;
provided that, service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any Loan Document or to require giving of notice or demand to or upon any Person
in any situation or for any reason.

                    16. Cumulative Rights. The exercise by Administrative Agent
and/or Lenders of any right or remedy hereunder or under any other Loan
Document, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy. Administrative Agent and
Lenders shall have all rights, remedies and recourses afforded to Administrative
Agent and Lenders by reason of this Guaranty or any other Loan Document or by
law or equity or otherwise, and the same (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Guarantor or
others obligated for the Guaranteed Obligations, or any part thereof, or against
any one or more of them, or against any security or otherwise, at the sole and
absolute discretion of Administrative Agent, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Administrative Agent and/or Lenders shall be
limited to the specific instance and purpose therefor and shall not constitute
consent or approval in any other instance or for any other purpose. No notice to
or demand on Guarantor in any case shall of itself entitle Guarantor to any
other or further notice or demand in similar or other circumstances. No
provision of this Guaranty or any right, remedy or recourse of Administrative
Agent and/or Lenders with respect hereto, or any default or breach, can be
waived, nor can this Guaranty or Guarantor be released or discharged in any way
or to any extent, except specifically in each case by a writing intended for
that purpose (and which refers specifically to this Guaranty) executed, and
delivered to Guarantor, by Administrative Agent.

15

--------------------------------------------------------------------------------



                    17. Term of Guaranty. This Guaranty shall continue in effect
until all the Guaranteed Obligations are fully and finally paid, performed and
discharged, except that, and notwithstanding any return of this Guaranty to
Guarantor, this Guaranty shall continue in effect (i) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (ii) with respect to all obligations and
liabilities of Guarantor under Section 11 and (iii) as provided in Section 4(b).

                    18. Financial Statements. As used in this Section,
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amount and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and, unless Administrative Agent otherwise
consents, consolidated and consolidating statements if the reporting party is a
holding company or a parent of a subsidiary entity; and (ii) for each reporting
party who is an individual, a balance sheet, statements of amount and sources of
contingent liabilities, sources and uses of cash and liquidity verification,
and, unless Administrative Agent otherwise consents, Financial Statements for
each entity owned or jointly owned by the reporting party. Each party for whom
Financial Statements are required is a “reporting party” and a specified period
to which the required Financial Statements relate is a “reporting period”.
Guarantor shall provide or cause to be provided to Administrative Agent the
following:

 

 

 

          (a) Financial Statements of Guarantor, and copies of filed federal and
state income tax returns of Guarantor as and when required under the Loan
Agreement; and

 

 

 

          (b) From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements regarding the business
operations and financial condition of each reporting party as Administrative
Agent may reasonably request.

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form satisfactory to
Administrative Agent to certify that the Financial Statements are furnished to
Administrative Agent in connection with the extension of credit by Lenders and
constitute a true and correct statement of the reporting party’s financial
position. All certifications and signatures on behalf of corporations,
partnerships or other entities shall be by a representative of the entity
satisfactory to Administrative Agent. All Financial Statements for a reporting
party who is an individual shall be on Administrative Agent’s then-current
personal financial statement form or in another form satisfactory to
Administrative Agent. All fiscal year-end Financial Statements shall be audited
or certified, as required by Administrative Agent, without any qualification or
exception not acceptable to Administrative Agent, by independent certified
public accountants acceptable to Administrative Agent, and shall contain all
reports and disclosures required by generally accepted accounting principles for
a fair presentation. All fiscal year-end Financial Statements of the following
reporting parties shall be compiled or reviewed by independent certified public
accountants acceptable to Administrative Agent.

                    All assets shown on the Financial Statements provided by
Guarantor, unless clearly designated to the contrary shall, be conclusively
deemed to be free and clear of any exemption or any claim of exemption of
Guarantor at the date of the Financial Statements and at

16

--------------------------------------------------------------------------------



all times thereafter. Acceptance of any Financial Statement by Administrative
Agent and/or Lenders, whether or not in the form prescribed herein, shall be
relied upon by Administrative Agent and Lenders in the administration,
enforcement, and extension of the Guaranteed Obligations.

                    19. Financial Covenants. At all times during the term of the
Loan, Guarantor shall maintain in its own name Liquidity (as hereinafter
defined) of not less than $15,000,000. As used herein, the term “Liquidity”
shall mean (x) Available Commitments (as hereinafter defined), (y) unencumbered
cash and (z) unencumbered Cash Equivalents (as hereinafter defined). As used
herein, the term “Available Commitments” shall mean unconditional commitments
from solvent members of Guarantor to contribute capital in cash to Guarantor,
which capital commitments have not been pledged to any party, other than to the
lenders under the Credit Agreement (as hereinafter defined), or encumbered in
any way, as security for indebtedness or otherwise. As used herein, the term
“Cash Equivalents” shall mean (i) any evidence of indebtedness, maturing not
more than one (1) year after the date of issue, issued by the United States of
America or any instrumentality or agency thereof, the principal, interest and
premium, if any, of which is guaranteed fully by, or backed by the full faith
and credit of, the United States of America, (ii) dollar denominated time
deposits, certificates of deposit and bankers acceptances maturing not more than
one (1) year after the date of purchase, issued by (x) any Lender or (y) a
United States commercial banking institution having, or which is the principal
banking subsidiary of a bank holding company having, combined capital and
surplus and undivided profits of not less than $200,000,000, has a commercial
paper rating of “P-1” (or higher) according to Moody’s, “A-1” (or higher)
according to Standard & Poor’s or the equivalent rating by any other nationally
recognized rating agency and which is not on negative watch by any such rating
agencies (any such bank, an “Approved Bank”), or (z) a non-United States
commercial banking institution which is currently ranked among the 100 largest
banks in the world (by assets, according to the American Banker), has combined
capital and surplus and undivided profits of not less than $500,000,000 or whose
commercial paper (or the commercial paper of such bank’s holding company) has a
rating of “P-1” (or higher) according to Moody’s, “A-1” (or higher) according to
Standard & Poor’s, or the equivalent rating by any other nationally recognized
rating agency and which is not on negative watch by any such rating agencies,
(iii) commercial paper, maturing not more than 270 days after the date of
purchase, issued or guaranteed by a corporation (other than Borrower or
Guarantor or any subsidiary of Borrower or Guarantor or any of their respective
Affiliates) organized and existing under the laws of any state within the United
States of America with a rating, at the time as of which any determination
thereof is to be made, of “P-1” (or higher) according to Moody’s, or “A-1” (or
higher) according to Standard & Poor’s, (iv) FDIC-insured demand deposits with
any bank or trust company maintained in the ordinary course of business, (v)
repurchase or reverse repurchase agreements covering obligations of the type
specified in clause (i) with a term of not more than seven (7) days with any
Approved Bank and (vi) shares of any money market mutual fund rated at least AAA
or the equivalent thereof by Standard & Poor’s or at least AAA or the equivalent
thereof by Moody’s, including, without limitation, any such mutual fund managed
or advised by a Lender and which is not on negative watch by any such rating
agencies. As used herein, the term “Credit Agreement” shall mean that certain
Revolving Credit Agreement dated as of October 10, 2007 by and among Guarantor
and Bank of America, N.A., as administrative agent for itself and certain other
lenders. Together with its quarterly and annual Financial Statements, Guarantor

17

--------------------------------------------------------------------------------



shall deliver a reasonably detailed schedule, certified by Guarantor to be true
and accurate, of the Available Commitments as of the date of each such Financial
Statement.

                    20. Disclosure of Information. In accordance with the Loan
Agreement Lenders may sell or offer to sell the Loan or interests in the Loan to
one or more assignees or participants and may disclose to any such assignee or
participant or prospective assignee or participant, to Lenders’ affiliates,
including without limitation Banc of America Securities LLC, to any regulatory
body having jurisdiction over Administrative Agent or any Lender and to any
other parties as necessary or appropriate in Lenders’ reasonable judgment, any
information Lenders now have or hereafter obtain pertaining to the Guaranteed
Obligations, this Guaranty, or Guarantor, including, without limitation,
information regarding any security for the Guaranteed Obligations or for this
Guaranty, credit or other information on Guarantor, Borrower, and/or any other
party liable, directly or indirectly, for any part of the Guaranteed
Obligations.

                    21. Right of Set-Off. Upon the occurrence and during the
continuance of any Default, however defined, in the payment or performance when
due of any of the Guaranteed Obligations, Lenders are hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
without notice to any Person (any such notice being expressly waived by
Guarantor to the fullest extent permitted by applicable law), to set off and
apply any and all deposits, funds, or assets at any time held and other
indebtedness at any time owing by any Lender to or for the credit or the account
of Guarantor against any and all of the obligations of Guarantor now or
hereafter existing under this Guaranty, whether or not any such Lender or
Administrative Agent shall have made any demand under this Guaranty or exercised
any other right or remedy hereunder. Lenders will promptly notify Administrative
Agent, the other Lenders and Guarantor after any such set-off and application
made by any such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lenders under
this Section 21 are in addition to the other rights and remedies (including
other rights of set-off) that Administrative Agent and Lenders may have and
every right of setoff and lien shall continue in full force and effect until
such right of setoff or lien is specifically waived or released by an instrument
in writing executed by Administrative Agent.

                    22. Subrogation. Notwithstanding anything to the contrary
contained herein, Guarantor shall not have any right of subrogation in or under
any of the Loan Documents or to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the
Indebtedness or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Indebtedness has been fully and
finally paid. This waiver is given to induce Administrative Agent and Lenders to
make the Loan to Borrower.

                    23. Further Assurances. Guarantor at Guarantor’s expense
will promptly execute and deliver to Administrative Agent upon Administrative
Agent’s request all such other and further documents, agreements, and
instruments in compliance with or accomplishment of the agreements of Guarantor
under this Guaranty.

                    24. No Fiduciary Relationship. The relationship between
Administrative Agent, Lenders and Guarantor is solely that of lenders (acting
through Administrative Agent) and guarantor. Administrative Agent and Lenders
have no fiduciary or other special relationship

18

--------------------------------------------------------------------------------



with or duty to Guarantor and none is created hereby or may be inferred from any
course of dealing or act or omission of Administrative Agent and/or Lenders.

                    25. Interpretation. If this Guaranty is signed by more than
one Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty
shall refer to all such Persons, jointly and severally, and all promises,
agreements, covenants, waivers, consents, representations, warranties and other
provisions in this Guaranty are made by and shall be binding upon each and every
such Person, jointly and severally and Administrative Agent may pursue any
Guarantor hereunder without being required (i) to pursue any other Guarantor
hereunder or (ii) pursue rights and remedies under the Mortgage and/or
applicable law with respect to the Property or any other Loan Documents.
Whenever the context of any provisions hereof shall require it, words in the
singular shall include the plural, words in the plural shall include the
singular, and pronouns of any gender shall include the other gender. Captions
and headings in the Loan Documents are for convenience only and shall not affect
the construction of the Loan Documents. All references in this Guaranty to
Schedules, Articles, Sections, Subsections, paragraphs and subparagraphs refer
to the respective subdivisions of this Guaranty, unless such reference
specifically identifies another document. The terms “herein”, “hereof”,
“hereto”, “hereunder” and similar terms refer to this Guaranty and not to any
particular Section or subsection of this Guaranty. The terms “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. All references in this Guaranty to sums denominated in dollars or
with the symbol “$” refer to the lawful currency of the United States of
America, unless such reference specifically identifies another currency. For
purposes of this Guaranty, “Person” or “Persons” shall include firms,
associations, partnerships (including limited partnerships), joint ventures,
trusts, corporations, limited liability companies, and other legal entities,
including governmental bodies, agencies, or instrumentalities, as well as
natural persons.

                    26. Time of Essence. Time shall be of the essence in this
Guaranty with respect to all of Guarantor’s obligations hereunder.

                    27. Counterparts. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

                    28. Entire Agreement. This Guaranty embodies the entire
agreement between Administrative Agent, Lenders and Guarantor with respect to
the guaranty by Guarantor of the Guaranteed Obligations. This Guaranty
supersedes all prior agreements and understandings, if any, with respect to the
guaranty by Guarantor of the Guaranteed Obligations. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Administrative Agent. This
Guaranty may not be modified, amended or superseded except in a writing signed
by Administrative Agent and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.

                    29. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS
SECTION, AS DEFINED BELOW) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT ANY
“DISPUTE” IS NOT SUBMITTED TO

19

--------------------------------------------------------------------------------



ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO
BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, GUARANTOR, ADMINISTRATIVE
AGENT AND LENDERS WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY
ACTION ON SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS, AND GUARANTOR,
ADMINISTRATIVE AGENT AND LENDERS HEREBY REPRESENT THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. GUARANTOR,
ADMINISTRATIVE AGENT AND LENDERS ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY
TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

                    30. Credit Verification. Each legal entity and individual
obligated on this Guaranty, whether as a Guarantor, a general partner of a
Guarantor or in any other capacity, hereby authorizes Administrative Agent and
Lenders to check any credit references, verify his/her employment and obtain
credit reports from credit reporting agencies of Administrative Agent’s and
Lenders’ choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan. Also in connection with any such monitoring, collection or
future transaction, Administrative Agent and Lender are hereby authorized to
check credit references, verify employment and obtain a third party credit
report for the spouse of any married person obligated on this Guaranty, if such
person lives in a community property state.

                    31. Special Representation and Warranty as to Leases.
Guarantor hereby represents and warrants to Administrative Agent and Lenders
that all of the statements contained in any and all estoppels regarding the
leases from Borrower to Lenders (the “Borrower Estoppels”) are true and correct
as of the date hereof, including, without limitation, that all tenants are not
in default in the payment of rent as of the date hereof, there is no default by
landlord or tenant under any of the leases at the Property as of the date hereof
and no amounts due by Borrower to any tenant at the Property (except as may be
expressly set forth in the Borrower Estoppels).

                    32. Prior Guaranty Restated. This Guaranty amends and
restates the terms and provisions of the Original Guaranty in its entirety.

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE

20

--------------------------------------------------------------------------------



PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

21

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Guarantor has duly executed this
Guaranty as an instrument under seal as of the date first written above.

 

 

 

 

GUARANTOR:

 

 

 

 

ACADIA STRATEGIC OPPORTUNITY FUND III LLC, a Delaware limited liability company

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters
Senior Vice President

 

 

 

 

Address of Guarantor:

 

 

 

 

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605

                    This is to certify that this Guaranty was executed in my
presence on the date hereof by the party whose signature appears above in the
capacity indicated.

 

 

 

 

 

/s/ Debra Leibler Jones

 

 

--------------------------------------------------------------------------------

My Commission Expires:

 

Notary Public

 

 

 

--------------------------------------------------------------------------------

 

Debra Leibler Jones
No. 01LE6005994
Qualified in Dutchess County
Commission Expires: April 20, 2014


 

 

Address of Lender:

 

 

 

Bank of America, N.A.

 

One Bryant Park, 35th Floor

 

New York, New York 10036

 

Attention:        Mr. Gregory Egli

 

Telefax:           212-293-8197

 

 

 

Administrative Agent hereby agrees to paragraph 32 of this Guaranty.

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 


 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------